 

Exhibit 10.1

 



EXECUTION VERSION



 



INCREMENTAL FACILITY AGREEMENT AND AMENDMENT NO. 1

 

INCREMENTAL FACILITY AGREEMENT AND AMENDMENT NO. 1, dated as of August 21, 2017
(this “Amendment”), among INGEVITY CORPORATION, a Delaware corporation (the
“U.S. Borrower”), Ingevity Holdings SPRL (formerly known as MEADWESTVACO EUROPE
SPRL), a Belgian private limited liability company (société privée à
responsabilité limitée/besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of Belgium, with its registered office at Avenue des
Olympiades 2, B-1140 Brussels and registered with the Belgian Crossroads Bank
for Enterprises under number 0402.720.145, RPR/RPM Brussels (French speaking
division) (the “Belgian Borrower” and together with the U.S. Borrower, the
“Borrowers”), the other Loan Parties, the Lenders party hereto and WELLS FARGO
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), to the Credit Agreement dated as of March 7, 2016 (the
“Existing Credit Agreement”), by and among the Borrowers, the Lenders from time
to time party thereto, the Swingline Lender, the Issuing Banks and the
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Existing Credit Agreement.

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
requested (a) the establishment of Incremental Term Commitments in the aggregate
principal amount of $75,000,000 (the “Incremental Term A Commitments,” and the
Incremental Term Loans made pursuant thereto, the “Incremental Term A Loans”),
and (b) an increase to the Revolving Commitments pursuant to an Incremental
Revolving Commitment Increase (the “Incremental Revolving Commitments”) in the
aggregate principal amount of $150,000,000;

 

WHEREAS, each financial institution having an amount set forth opposite its name
under the heading “Revolving Commitment” on Schedule 2.01 hereto that exceeds
such Lender’s Revolving Commitment immediately prior to the effectiveness of
this Amendment (each, an “Incremental Revolving Lender”) and each financial
institution having an amount set forth opposite its name under the heading “Term
Commitment” on Schedule 2.01 hereto that exceeds such Lender’s outstanding Term
Loans immediately prior to the effectiveness of this Amendment (each, an
“Incremental Term A Lender”) has agreed severally, on the terms and conditions
set forth herein and in the Existing Credit Agreement, to provide a portion of
the Incremental Revolving Commitments or Incremental Term A Commitments,
respectively, and to become, if not already, a Lender for all purposes under the
Amended Credit Agreement (as defined below);

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended into the form of the Credit Agreement attached hereto as Exhibit A (the
“Amended Credit Agreement”), and that the U.S. Collateral Agreement, the U.S.
Law Belgian Pledge Agreement (as defined below), and the Belgian Security
Agreements be amended as provided in Section 5, and each of the undersigned
Lenders, together constituting all of the Initial Term Lenders and all of the
Revolving Lenders under the Existing Credit Agreement, desires to consent to
such amendments;

 

 1

 

 

WHEREAS, pursuant to Sections 2.21 and 9.02 of the Credit Agreement, the
Borrowers, each of the undersigned Lenders, and the Administrative Agent desire
to amend the Existing Credit Agreement, the U.S. Collateral Agreement, the U.S.
Law Belgian Pledge Agreement, and the Belgian Security Agreements as set forth
herein to effect the Incremental Term A Loans and the Incremental Revolving
Commitment Increase and to effect certain other amendments.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

Section 1.          Incremental Revolving Commitment Increase.

 

(a)          Pursuant to Section 2.21 of the Credit Agreement, the Borrowers
confirm and agree that they have requested an increase in the aggregate amount
of the existing Revolving Commitments through the establishment of an
Incremental Revolving Commitment Increase in an aggregate principal amount of
$150,000,000 on the Effective Date (as defined below).

 

(b)          Each Incremental Revolving Lender party hereto hereby agrees (i)
that effective on and at all times after the Effective Date, such Incremental
Revolving Lender will be bound by all obligations of a Lender under the Credit
Agreement and (ii) to provide a portion of the Incremental Revolving Commitments
in the aggregate principal amount set forth opposite its name on Schedule 1
hereto, which shall be Revolving Commitments under the Existing Credit Agreement
as amended by this Amendment. Each of the parties hereto hereby agrees that the
Incremental Revolving Commitments constitute an Incremental Revolving Commitment
Increase pursuant to Section 2.21 of the Existing Credit Agreement and that this
Amendment (including, for the avoidance of doubt, the Amended Credit Agreement)
shall be deemed to be an Incremental Facility Agreement effecting such
amendments to the Existing Credit Agreement as may be necessary or appropriate
to give effect to the provisions of Section 2.21 of the Existing Credit
Agreement in connection with such Incremental Revolving Commitment Increase.

 

(c)          Schedule 2.01 hereto sets forth, as of the Effective Date, the
Revolving Commitments of each Revolving Lender after giving effect to this
Amendment.

 

(d)          Pursuant to Section 2.21(e) of the Credit Agreement, on the
Effective Date, each Revolving Lender shall assign to each Incremental Revolving
Lender, and each Incremental Revolving Lender shall purchase from each Revolving
Lender, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans and participations in Letters of Credit and
Swingline Loans outstanding on such date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participations in Letters of Credit and Swingline Loans will be held by all
the Revolving Lenders ratably in accordance with their Applicable Percentages
after giving effect to the effectiveness of the Incremental Revolving Commitment
Increase.

 

 2

 

 

Section 2.          Incremental Term Loans.

 

(a)          Pursuant to Section 2.21 of the Credit Agreement, (i) the U.S.
Borrower confirms and agrees that (i) it has requested Incremental Term
Commitments in the aggregate principal amount of $75,000,000 from the
Incremental Term A Lenders and (ii) on the Effective Date, the U.S. Borrower
will borrow the full amount of Incremental Term A Loans from the Incremental
Term A Lenders.

 

(b)          Each Incremental Term A Lender agrees that (i) effective on and at
all times after the Effective Date, such Incremental Term A Lender will be bound
by all obligations of a Lender under the Credit Agreement and (ii) on the
Effective Date, such Incremental Term A Lender will fund Incremental Term A
Loans in the amount set forth opposite its name on Schedule 2 hereof. Each of
the parties hereto hereby agrees that the Incremental Term A Commitments and any
Loans made pursuant thereto constitute Incremental Term Commitments and
Incremental Term Loans, respectively, pursuant to Section 2.21 of the Existing
Credit Agreement, and that this Amendment (including, for the avoidance of
doubt, the Amended Credit Agreement) shall be deemed to be an Incremental
Facility Agreement effecting such amendments to the Existing Credit Agreement as
may be necessary or appropriate to give effect to the provisions of Section 2.21
of the Existing Credit Agreement in connection with such Incremental Term
Commitment.

 

(c)          In accordance with Section 2.21, the Incremental Term A Loans will,
upon funding, (1) constitute Term Loans for all purposes of the Credit
Agreement, (2) be treated as a single fungible Class with the Initial Term Loans
outstanding immediately prior to the Effective Date and (3) have terms and
conditions identical to those of the Initial Term Loans outstanding immediately
prior to the Effective Date (including, but not limited to, terms and conditions
with respect to maturity date, amortization, prepayment (including the
application of any mandatory prepayments), fees and pricing, but excluding
upfront fees).

 

(d)          The Borrowers shall use the proceeds of the Incremental Term A
Loans to repay outstanding Revolving Loans, to pay fees and expenses in
connection with the transactions contemplated by this Amendment, and for general
corporate purposes.

 

Section 3.          Assignments. Effective as of the Effective Date, (x) each
Lender having Revolving Commitments immediately prior to the effectiveness of
this Amendment in an aggregate principal amount that exceeds the amount set
forth opposite such Lender's name under the heading "Revolving Commitment" on
Schedule 2.01 hereof is deemed to have assigned the portion of its Revolving
Commitment equal to such excess to each Incremental Revolving Lender on a pro
rata basis and (y) each Lender having outstanding Term Loans immediately prior
to the effectiveness of this Amendment in an aggregate principal amount that
exceeds the amount set forth opposite such Lender's name under the heading "Term
Commitment" on Schedule 2.01 hereof is deemed to have assigned the portion of
its Term Loans equal to such excess to each Incremental Term A Lender on a pro
rata basis, such that after giving effect to such assignments, the funding of
the Incremental Term A Loans and the incurrence of the Incremental Revolving
Commitments, each Lender shall have (x) Revolving Commitments in the aggregate
principal amount sent forth opposite its name under the heading "Revolving
Commitment" on Schedule 2.01 and (y) outstanding Term Loans in the aggregate
principal amount set forth opposite its name under the heading "Term Commitment"
on Schedule 2.01, if any. The Borrowers, the Administrative Agent and the
Lenders hereby consent to such assignments and agree that the requirements set
forth in Section 9.04 of the Credit Agreement are deemed to have been satisfied
with respect to such assignments.

 

 3

 

 

Section 4.          Amendments. (a) The Existing Credit Agreement is, effective
as of the Effective Date, hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.

 

(b)          Schedule 2.01 to the Existing Credit Agreement is, effective as of
the Effective Date, amended and restated in its entirety by Schedule 2.01
hereto.

 

(c)          Schedule 6.04 to the Existing Credit Agreement is, effective as of
the Effective Date, amended and restated in its entirety by Schedule 6.04
hereto.

 

(d)          Exhibit A to the Existing Credit Agreement is, effective as of the
Effective Date, amended by adding the following provision to the end of Annex A
thereto:

 

“4.          ERISA. The Assignee represents and warrants as of the Amendment No.
1 Effective Date to the Administrative Agent, the Assignor and the respective
Affiliates of each, and not, for the avoidance of doubt, for the benefit of the
Borrower or any other Loan Party, that the Assignee is not and will not be (1)
an employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.”

 

Section 5.          U.S. Collateral Agreement, U.S. Law Belgian Pledge
Agreement, and Belgian Security Agreements.

 

(a)          Reference is hereby made to (i) that certain Pledge Agreement,
dated as of May 15, 2016 (the “U.S. Law Belgian Pledge Agreement”), between the
Belgian Borrower and the Administrative Agent, (ii) that certain Receivables
Pledge Agreement, dated May 15, 2016 (the “Belgian Receivables Pledge
Agreement”), between the Belgian Borrower and the Administrative Agent, (iii)
that certain Bank Accounts Pledge Agreement, dated May 15, 2016 (the “Belgian
Bank Accounts Pledge Agreement”), between the Belgian Borrower and the
Administrative Agent, and (iv) that certain Share Pledge Agreement, dated May
15, 2016 (the “Belgian Share Pledge Agreement” and, together with the U.S. Law
Belgian Pledge Agreement, the Belgian Receivables Pledge Agreement and the
Belgian Bank Accounts Pledge Agreement, the “Belgian Law Documents”), between
the U.S. Borrower, Ingevity South Carolina, LLC, and the Administrative Agent.

 

(b)          Effective as of the Effective Date, Section 1.02 of the U.S.
Collateral Agreement, Section 1.02 of the U.S. Law Belgian Pledge Agreement,
Section 1.1(b) of the Belgian Receivables Pledge Agreement, Section 1.1(b) of
the Belgian Bank Accounts Pledge Agreement, and Section 1.1(b) of the Belgian
Share Pledge Agreement are each amended (or, in the case of the Belgian Law
Documents, the Lenders consent to the amendment) by inserting the following
definitions in alphabetical order:

 

 4

 

 

““Designated Secured Lender” means, with respect to any Designated Secured
Facility, the Persons providing the financing under such Designated Secured
Facility to the applicable Restricted Subsidiary, and any trustee or
representative of such Persons.”

 

““Designated Secured Facilities” means Indebtedness of any Restricted Subsidiary
incurred under Section 6.01(a)(xi) of the Credit Agreement and designated by the
Borrower as a “Designated Secured Facility” by prior written notice to the
Administrative Agent; provided that the aggregate principal amount of all
Obligations under the Designated Secured Facilities shall not to exceed RMB
100,000,000 at any time.”

 

(c)          Effective as of the Effective Date, Section 1.02 of the U.S.
Collateral Agreement is further amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth below:

 

““Obligations” means (a) Loan Document Obligations, (b) to the extent designated
by the applicable Lender in a written notice to the Administrative Agent as
“Obligations” hereunder (provided that any such obligations owed to the
Administrative Agent shall be deemed “Obligations” hereunder), any Cash
Management Obligations (as defined in the Credit Agreement) of the U.S. Borrower
or a Restricted Subsidiary owed to a Cash Management Bank arising from Cash
Management Services, (c) the due and punctual payment and performance of all
Hedging Obligations (as defined in the Credit Agreement) of the U.S. Borrower
and each Restricted Subsidiary under each Hedging Agreement that (i) is in
effect on the Initial Funding Date with a Hedge Bank or (ii) is entered into
after the Initial Funding Date with any counterparty that is a Lender, Agent or
Arranger or an Affiliate thereof at the time such Hedging Agreement is entered
into and, (d) on and after the Spin-Off Date, all obligations of the Foreign
Obligor under the Working Capital Loan Facility owed to the Working Capital
Lender and under the Fixed Assets Loan Facility owed to the Fixed Assets Lender
and (e) on and after the Amendment No. 1 Effective Date, all obligations of any
Restricted Subsidiary under any Designated Secured Facility owed to the
applicable Designated Secured Lenders, including, in each case, with respect to
any such Obligations, all interest, fees and other amounts that, but for the
filing of a bankruptcy petition with respect to any Grantor would have accrued,
whether or not a claim for such interest, fee and other amounts is permitted in
any bankruptcy proceeding; provided, however, the term “Obligations” shall not
create any guarantee by any Guarantor of or grant of security interest by any
Guarantor to support any Excluded Swap Obligations of such Guarantors; provided
further, that (x) the aggregate principal amount of Obligations under the
Working Capital Loan Facility shall not exceed RMB 30,000,000 and30,000,000, (y)
the aggregate principal amount of Obligations under the Fixed Assets Loan
Facility shall not exceed RMB 120,000,000.120,000,000 and (z) the aggregate
principal amount of Obligations under the Designated Secured Facilities shall
not exceed RMB 100,000,000.”

 

(d)          Effective as of the Effective Date, the Lenders consent to the
amendment of Section 1.02 of the U.S. Law Belgian Pledge Agreement to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth
below:

 

 5

 

 

““Obligations” means (a) Loan Document Obligations, (b) to the extent designated
by the applicable Lender in a written notice to the Administrative Agent as
“Obligations” hereunder (provided that any such obligations owed to the
Administrative Agent shall be deemed “Obligations” hereunder), any Cash
Management Obligations (as defined in the Credit Agreement) of the Belgian
Borrower or any of its Restricted Subsidiaries owed to a Cash Management Bank
arising from Cash Management Services, (c) the due and punctual payment and
performance of all Hedging Obligations (as defined in the Credit Agreement) of
the Belgian Borrower and each of its Restricted Subsidiaries under each Hedging
Agreement that (i) is in effect on the Initial Funding Date with a Hedge Bank or
(ii) is entered into after the Initial Funding Date with any counterparty that
is a Lender, Agent or Arranger or an Affiliate thereof at the time such Hedging
Agreement is entered into and, (d) on and after the Spin-Off Date, all
obligations of the Foreign Obligor under the Working Capital Loan Facility owed
to the Working Capital Lender and under the Fixed Assets Loan Facility owed to
the Fixed Assets Lender and (e) on and after the Amendment No. 1 Effective Date,
all obligations of the Belgian Borrower and any of its Restricted Subsidiaries
under any Designated Secured Facility owed to the applicable Designated Secured
Lenders, including, in each case, with respect to any such Obligations, all
interest, fees and other amounts that, but for the filing of a bankruptcy
petition with respect to any GrantorPledgor would have accrued, whether or not a
claim for such interest, fee and other amounts is permitted in any bankruptcy
proceeding; provided, however, the term “Obligations” shall not create any
guarantee by any Pledgor of or grant of security interest by any Pledgor to
support any Excluded Swap Obligations of such Pledgor; provided further, that
(x) the aggregate principal amount of Obligations under the Working Capital Loan
Facility shall not exceed RMB 30,000,000 and30,000,000, (y) the aggregate
principal amount of Obligations under the Fixed Assets Loan Facility shall not
exceed RMB 120,000,000 and (z) the aggregate principal amount of Obligations
under the Designated Secured Facilities shall not exceed RMB 100,000,000.”

 

(e)          Effective as of the Effective Date, the Lenders consent to the
amendment of the definitions of “Secured Obligations” in Section 1.1(b) of the
Belgian Receivables Pledge Agreement and Section 1.1(b) of the Belgian Bank
Accounts Pledge Agreement to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth below:

 

 6

 

 

““Secured Obligations” means (a) the due and punctual payment by the Pledgor of
(i) the principal of and interest at the applicable rate or rates provided in
the Credit Agreement (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans made to the
Pledgor, when and as due, whether at maturity, by acceleration, upon one or more
dates set for prepayment or otherwise, (ii) each payment required to be made by
the Pledgor under the Credit Agreement in respect of any Letter of Credit for
the benefit of the Pledgor or any of its Restricted Subsidiaries, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of the Pledgor to any of the Secured Parties under or pursuant to
the Credit Agreement and each of the other Loan Documents, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations
whether primary, secondary, direct, contingent, fixed, or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Pledgor under or pursuant to the Credit Agreement and each of
the other Loan Documents, (c) the due and punctual payment and performance of
all the obligations of each other non-U.S. Loan Party under or pursuant to this
Agreement and each of the other Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), (d) to the extent designated by the applicable Lender in a written
notice to the Administrative Agent as “Secured Obligations” hereunder (provided
that any such obligations owed to the Administrative Agent shall be deemed
“Secured Obligations” hereunder), any Cash Management Obligations of the Pledgor
or any of its Restricted Subsidiaries owed to a Cash Management Bank arising
from Cash Management Services, (e) the due and punctual payment and performance
of all Hedging Obligations of the Pledgor and each of its Restricted
Subsidiaries under each Hedging Agreement that (i) is in effect on the Initial
Funding Date with a Hedge Bank or (ii) is entered into after the Initial Funding
Date with any counterparty that is a Lender, Agent or Arranger or an Affiliate
thereof at the time such Hedging Agreement is entered into and, (f) on and after
the Spin-Off Date, all obligations of the Foreign Obligor under the Working
Capital Loan Facility owed to the Working Capital Lender and under the Fixed
Assets Loan Facility owed to the Fixed Assets Lender, (g) on and after the
Amendment No. 1 Effective Date, all obligations of the Pledgor and any of its
Restricted Subsidiaries under any Designated Secured Facility owed to the
applicable Designated Secured Lenders, including, in each case, with respect to
any such Secured Obligations, all interest, fees and other amounts that, but for
the filing of a bankruptcy petition with respect to the Pledgor would have
accrued, whether or not a claim for such interest, fee and other amounts is
permitted in any bankruptcy proceeding; provided, however, the term “Secured
Obligations” shall not create any guarantee by the Pledgor of or grant of
security interest by the Pledgor to support any Excluded Swap Obligations of the
Pledgor; provided further, that (x) the aggregate principal amount of Secured
Obligations under the Working Capital Loan Facility shall not exceed RMB
30,000,000, (y) the aggregate principal amount of Secured Obligations under the
Fixed Assets Loan Facility shall not exceed RMB 30,000,000 and 30,000,000, (y)
the aggregate principal amount of Secured Obligations under the Fixed Assets
Loan Facility shall not exceed RMB 120,000,000 and (z) the aggregate principal
amount of Secured Obligations under the Designated Secured Facilities shall not
exceed RMB 100,000,000.”

 

(f)           Effective as of the Effective Date, the Lenders consent to the
amendment of the definition of “Secured Obligations” in Section 1.1(b) of the
Belgian Share Pledge Agreement to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth below:

 

 7

 

 

““Secured Obligations” means (a) the due and punctual payment by the Borrowers
of (i) the principal of and interest at the applicable rate or rates provided in
the Credit Agreement (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by each Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (iii) all other monetary obligations
of the Borrowers to any of the Secured Parties under or pursuant to the Credit
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations whether
primary, secondary, direct, contingent, fixed, or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrowers under or pursuant to the Credit Agreement and each
of the other Loan Documents, (c) the due and punctual payment and performance of
all the obligations of each other Loan Party under or pursuant to this Agreement
and each of the other Loan Documents (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (d)
to the extent designated by the applicable Lender in a written notice to the
Administrative Agent as “Secured Obligations” hereunder (provided that any such
obligations owed to the Administrative Agent shall be deemed “Secured
Obligations” hereunder), any Cash Management Obligations of the U.S. Borrower or
any of itsa Restricted SubsidiariesSubsidiary owed to a Cash Management Bank
arising from Cash Management Services, (e) the due and punctual payment and
performance of all Hedging Obligations of the U.S. Borrower and each of its
Restricted Subsidiaries Subsidiary under each Hedging Agreement that (i) is in
effect on the Initial Funding Date with a Hedge Bank or (ii) is entered into
after the Initial Funding Date with any counterparty that is a Lender, Agent or
Arranger or an Affiliate thereof at the time such Hedging Agreement is entered
into and, (f) on and after the Spin-Off Date, all obligations of the Foreign
Obligor under the Working Capital Loan Facility owed to the Working Capital
Lender and under the Fixed Assets Loan Facility owed to the Fixed Assets Lender
and (g) on and after the Amendment No. 1 Effective Date, all obligations of any
Restricted Subsidiary under any Designated Secured Facility owed to the
applicable Designated Secured Lenders, including, in each case, with respect to
any such Secured Obligations, all interest, fees and other amounts that, but for
the filing of a bankruptcy petition with respect to any GrantorLoan Party would
have accrued, whether or not a claim for such interest, fee and other amounts is
permitted in any bankruptcy proceeding; provided, however, the term “Secured
Obligations” shall not create any guarantee by any Guarantor of or grant of
security interest by any Guarantor to support any Excluded Swap Obligations of
such Guarantors; provided further, that (x) the aggregate principal amount of
Secured Obligations under the Working Capital Loan Facility shall not exceed RMB
30,000,000 and30,000,000, (y) the aggregate principal amount of Secured
Obligations under the Fixed Assets Loan Facility shall not exceed RMB
120,000,000 and (z) the aggregate principal amount of Secured Obligations under
the Designated Secured Facilities shall not exceed RMB 100,000,000.”

 

(g)          Effective as of the Effective Date, Section 1.02 of the U.S.
Collateral Agreement, Section 1.02 of the U.S. Law Belgian Pledge Agreement,
Section 1.1(b) of the Belgian Receivables Pledge Agreement, Section 1.1(b) of
the Belgian Bank Accounts Pledge Agreement, and Section 1.1(b) of the Belgian
Share Pledge Agreement are each further amended (or, in the case of the Belgian
Law Documents, the Lenders consent to the amendment) by replacing the definition
of “Secured Parties” with the definition set forth below:

 

““Secured Parties” means (a) each Lender, (b) the Administrative Agent, (c) each
Issuing Bank (d) each Cash Management Bank to which the liabilities owed
constitute Obligations, (e) each Hedge Bank to which the Hedging Obligations
owed constitute Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, (g) on and
after the Spin-Off Date, the Working Capital Lender and the Fixed Asset Lender,
(h) on and after the Amendment No. 1 Effective Date, each Designated Secured
Lender and (i) the successors and assigns of each of the foregoing.”

 

 8

 

 

(h)          Effective as of the Effective Date, Section 5.02 of the U.S.
Collateral Agreement and Section 3.02 of the U.S. Law Belgian Pledge Agreement
are each amended (or, in the case of the U.S. Law Belgian Pledge Agreement, the
Lenders consent to the amendment) by replacing the last paragraph thereof with
the following paragraph:

 

“In making the determination and allocations required by this Section
[5.02][3.02]1, the Administrative Agent may conclusively rely upon information
supplied by the Fixed Asset Lender, the Working Capital Lender and the
Designated Secured Lenders, respectively, as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to the Fixed Assets Loan
Facility, the Working Capital Loan Facility and the Designated Secured
Facilities, respectively, and the Administrative Agent shall have no liability
to any of the Secured Parties for actions taken in reliance on such information.
If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or other recovery in trust for the
benefit of all Secured Parties hereunder for distribution in accordance with
this Section [5.02][3.02]2.”

 

(i)           Effective as of the Effective Date, Section 7.02(b) of the U.S.
Collateral Agreement and Section 4.02(b) of the U.S. Law Belgian Pledge
Agreement are each amended (or, in the case of the U.S. Law Belgian Pledge
Agreement, the Lenders consent to the amendment) by replacing the words “or
Working Capital Lender” with “, Working Capital Lender or any Designated Secured
Lender”.

 

(j)           Effective as of the Effective Date, Section 7.17 of the U.S.
Collateral Agreement and Section 4.17 of the U.S. Law Belgian Pledge Agreement
are each amended (or, in the case of the U.S. Law Belgian Pledge Agreement, the
Lenders consent to the amendment) and restated in their entirety as set forth
below:

 

“SECTION [7.17][4.17]3.           Rights of the Fixed Asset Lender, the Working
Capital Lender and the Designated Secured Lenders. The obligations of the
Administrative Agent to the Fixed Asset Lender, the Working Capital Lender and
the Designated Secured Lenders hereunder shall be limited solely to (i) holding
the Collateral for the ratable benefit of Fixed Asset Lender, the Working
Capital Lender and the Designated Secured Lenders for so long as (A) any Loan
Document Obligations remain outstanding and (B) (x) with respect to the Fixed
Asset Lender, any obligations under the Fixed Asset Loan Facility are
outstanding, (y) with respect to the Working Capital Lender, any obligations
under the Working Capital Loan Facility are outstanding and (z) with respect to
any Designated Secured Lender, any obligations under the applicable Designated
Secured Facility are outstanding, (ii) subject to the instructions of the
Required Lenders, enforcing the rights of the Fixed Asset Lender, the Working
Capital Lender and the Designated Secured Lenders in their capacities as Secured
Parties and (iii) distributing any proceeds received by the Administrative Agent
from the sale, collection or realization of the Collateral to the Fixed Asset
Lender, the Working Capital Lender and the Designated Secured Lenders in respect
of the obligations under the Fixed Asset Loan Facility, the Working Capital Loan
Facility and the applicable Designated Secured Facility, respectively, in
accordance with Section [5.02][3.02]4. None of the Fixed Asset Lender, the
Working Capital Lender or any Designated Secured Lender shall be entitled to
exercise (or direct the Administrative Agent to exercise) any rights or remedies
hereunder with respect to the Fixed Asset Loan Facility, the Working Capital
Loan Facility or the applicable Designated Secured Facility, including without
limitation the right to receive any payments, enforce the Lien on Collateral,
request any action, institute proceedings, give any instructions, make any
election, make collections, sell or otherwise foreclose on any portion of the
Collateral or execute any amendment, supplement, or acknowledgment hereof. This
Agreement shall not create any liability of the Administrative Agent or the
Secured Parties to the Fixed Asset Lender, the Working Capital Lender or the
Designated Secured Lenders by reason of actions taken with respect to the
creation, perfection or continuation of the Lien on Collateral, actions with
respect to the occurrence of an Event of Default, actions with respect to the
foreclosure upon, sale, release, or depreciation of, or failure to realize upon,
any of the Collateral or action with respect to the collection of any claim for
all or any part of the obligations under the Fixed Asset Loan Facility, the
Working Capital Loan Facility or any Designated Secured Facility, guarantor or
any other party or the valuation, use or protection of the Collateral.”

 



 



1As applicable.

2As applicable.

3As applicable.

4As applicable.

 



 9

 

 

(k)          The Lenders hereby authorize the Administrative Agent to enter into
all amendments, supplements, or waivers of the Belgian Law Documents and the
other Security Documents as are necessary or appropriate to (x) give effect to
the foregoing amendments and the other transactions set forth herein and (y)
confirm that no voting stock of the Belgian Borrower in excess of 65% of the
outstanding voting stock thereof is pledged as Collateral to secure any
Obligations of the U.S. Borrower or any Domestic Subsidiary, in each case with
such modifications as may be determined by the Administrative Agent in its
discretion.

 

Section 6.          Representations and Warranties. The Loan Parties represent
and warrant to the Lenders and the Administrative Agent as of the Effective Date
that:

 

(a)          At the time of and, subject to Section 9(a) hereof, immediately
after giving effect to this Amendment and the funding of the Incremental Term A
Loans and incurrence of Incremental Revolving Commitments, the representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of the Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty was so true and correct on and as of such
prior date.

 

(b)          Immediately prior to and, subject to Section 9(a) hereof,
immediately after giving effect to this Amendment and the funding of the
Incremental Term A Loans, no Default or Event of Default has occurred and is
continuing. 



 

 10

 

 

(c)          After giving Pro Forma Effect to the amendments set forth in
Sections 4 and 5 hereof, the establishment of the Incremental Revolving
Commitments and Incremental Term A Commitments provided for herein, the
incurrence of any Loans thereunder and the use of the proceeds thereof, and
assuming that the full amount of such Incremental Revolving Commitments and
Incremental Term A Commitments has been funded as Loans on the Effective Date,
the Borrowers are in Pro Forma Compliance with each Financial Maintenance
Covenant (as in effect immediately prior to the effectiveness of this
Amendment), recomputed as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) of the Existing Credit Agreement.

 

Section 7.          Conditions to Effectiveness. This Amendment shall become
effective on the date (the “Effective Date”) on which:

 

(a)          the Administrative Agent (or its counsel) shall have received from
the Loan Parties, the Swingline Lender, each Issuing Bank and each of the
Lenders under the Credit Agreement, including the Incremental Revolving Lenders
and the Incremental Term A Lenders, a counterpart of this Amendment signed on
behalf of each such party;

 

(b)          the Administrative Agent shall have received (i) true and complete
copies of the Organizational Documents of each Loan Party and a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors or other governing body, as applicable, of each
Loan Party (or a duly authorized committee thereof) authorizing (A) the
execution, delivery and performance of this Amendment (and any agreements
relating thereto), (B) in the case of the U.S. Borrower, the extensions of
credit hereunder, together with such certificates relating to the good standing
of each Loan Party or the substantive equivalent, if any, available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction as the Administrative Agent may
reasonably request and (ii) a certificate of each Loan Party, dated the
Effective Date, substantially in the form of Exhibit M to the Existing Credit
Agreement or otherwise reasonably satisfactory to the Administrative Agent, with
appropriate insertions, executed by an Authorized Officer of such Loan Party,
and attaching the documents referred to in clause (i) above;

 

(c)          the representations and warranties set forth in Section 6 hereof
shall be true and correct and the Administrative Agent shall have received a
certificate of a Responsible Officer to such effect;

 

(d)          the Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks as of and dated the Effective Date) of (i) Wachtell, Lipton, Rosen & Katz
and (ii) other local counsel reasonably requested by the Administrative Agent;

 

(e)          the Lenders shall have received a certificate from a Financial
Officer of the U.S. Borrower, substantially in the form of Exhibit K to the
Credit Agreement (or other form reasonably acceptable to the Administrative
Agent) confirming the solvency of the U.S. Borrower and the Subsidiaries on a
consolidated basis on the Effective Date after giving effect to the funding of
the Incremental Term A Loans;

 

 11

 

 

(f)          the U.S. Borrower shall have paid all fees and expenses required to
be paid on the Effective Date pursuant to, without duplication, (x) Section 8
hereof and (y) the Engagement Letter, dated as of June 13, 2017, between the
U.S. Borrower, Wells Fargo Securities, LLC, J.P. Morgan Securities LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated; and

 

(g)          the Administrative Agent shall have received a Borrowing Request
from the Borrower Representative with respect to the Incremental Term A Loans.

 

Section 8.          Consent Fee. The U.S. Borrower agrees to pay to the
Administrative Agent, on the Effective Date, for the ratable account of each
Lender party hereto that was a Lender immediately prior to the effectiveness of
this Amendment, a fee equal to 0.05% of the aggregate principal amount of the
Commitments and outstanding Loans held by such Lender immediately prior to the
effectiveness of this Amendment.

 

Section 9.          Waiver and Consent. (a) The Administrative Agent and the
Lenders party hereto hereby waive the notice requirement set forth in Section
2.21(a) of the Existing Credit Agreement.

 

(b)          Subject to the accuracy of the representations and warranties set
forth in Section 6 hereof and the waiver set forth in Section 9(a) hereof, each
of the parties hereto hereby agree that the requirements set forth in Section
2.21 of the Credit Agreement are deemed to have been met.

 

(c)          Each Incremental Term A Lender hereby consents to an Interest
Period of eight (8) days with respect to the Incremental Term A Loans commencing
upon the conversion thereof to a Eurocurrency Rate Borrowing on August 23, 2017.

 

(d)          The Revolving Lenders hereby waive any right to payment under
Section 2.16 of the Existing Credit Agreement in connection with the repayment
of the Revolving Loans contemplated herein.

 

Section 10.         Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission or by email in Adobe “.pdf” format shall be effective as delivery
of a manually executed counterpart hereof.

 

Section 11.         Applicable Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 12

 

 

Section 12.         Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 13.         Effect of Amendment.

 

(a)          On and after the effectiveness of this Amendment, each reference in
the Existing Credit Agreement to “this Credit Agreement”, “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes and each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Existing Credit Agreement, shall mean and be a reference to the Existing
Credit Agreement, as amended or waived by this Amendment.

 

(b)          On and after the effectiveness of this Amendment, each reference in
the U.S. Collateral Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the U.S. Collateral Agreement, and each
reference in the Existing Credit Agreement and the other Loan Documents to “the
U.S. Collateral Agreement”, “thereunder”, “thereof” or words of like import
referring to the U.S. Collateral Agreement, shall mean and be a reference to the
U.S. Collateral Agreement, as amended or waived by this Amendment.

 

(c)          On and after the effectiveness of this Amendment, each reference in
the U.S. Law Belgian Pledge Agreement or any Belgian Security Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the U.S.
Law Belgian Pledge Agreement or such Belgian Security Agreement, and each
reference in the Existing Credit Agreement and the other Loan Documents to “the
Belgian Security Agreements”, “the Belgian Collateral Documents”, “thereunder”,
“thereof” or words of like import referring to the U.S. Law Belgian Pledge
Agreement or any Belgian Security Agreement, as applicable, shall mean and be a
reference to the U.S. Law Belgian Pledge Agreement or such Belgian Security
Agreement (as applicable), as amended or waived by this Amendment.

 

 13

 

 

(d)          The Existing Credit Agreement, the Notes, the U.S. Collateral
Agreement, the U.S. Law Belgian Pledge Agreement, the Belgian Security
Agreements, and each of the other Loan Documents, in each case as specifically
amended or waived by this Amendment, are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agents under the Existing Credit
Agreement, the U.S. Collateral Agreement, the U.S. Law Belgian Pledge Agreement,
any Belgian Security Agreement, or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the U.S.
Collateral Agreement, the U.S. Law Belgian Pledge Agreement, any Belgian
Security Agreement, or any other Loan Document, or any other provision of the
Existing Credit Agreement, the U.S. Collateral Agreement, the U.S. Law Belgian
Pledge Agreement, any Belgian Security Agreement, or any other Loan Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect. The parties hereto expressly acknowledge that it is not
their intention that this Amendment or any of the other Loan Documents executed
or delivered pursuant hereto constitute a novation of any of the obligations,
covenants or agreements contained in the Existing Credit Agreement, the U.S.
Collateral Agreement, the U.S. Law Belgian Pledge Agreement, any Belgian
Security Agreement, or any other Loan Document, but rather constitute a
modification thereof pursuant to the terms contained herein. The Existing Credit
Agreement, the U.S. Collateral Agreement, the U.S. Law Belgian Pledge Agreement,
and the Belgian Security Agreements, in each case as amended hereby, shall be
deemed to be continuing agreements among the parties thereto, and all documents,
instruments, and agreements delivered, as well as all Liens created, pursuant to
or in connection with the Existing Credit Agreement, the U.S. Collateral
Agreement, the U.S. Law Belgian Pledge Agreement, the Belgian Security
Agreements, and the other Loan Documents shall remain in full force and effect,
each in accordance with its terms (as amended by this Amendment), unless such
document, instrument, or agreement has otherwise been terminated or has expired
in accordance with or pursuant to the terms of this Amendment or such document,
instrument, or agreement or as otherwise agreed by the required parties hereto
or thereto. Each party hereto acknowledges and agrees that the liens, security
interests and assignments created and granted by any Grantor (as defined in the
U.S. Collateral Agreement) under the U.S. Collateral Agreement or any Pledgor
(as defined in the U.S. Law Belgian Pledge Agreement and any Belgian Security
Agreement) that encumber the Collateral (as defined in the Existing Credit
Agreement) shall continue to exist and remain valid and subsisting, shall not be
impaired, extinguished or released hereby, shall remain in full force and
effect, and are hereby ratified, renewed, brought forward, extended, and
rearranged as security for the Obligations (as defined in the U.S. Collateral
Agreement and the U.S. Law Belgian Pledge Agreement, each as amended by this
Amendment) and the Secured Obligations (as defined in the Belgian Receivables
Pledge Agreement, the Belgian Bank Accounts Pledge Agreement, and the Belgian
Share Pledge Agreement, each as amended by this Amendment), as applicable. For
the avoidance of doubt, each of the parties to this Amendment agrees, that, to
the extent that any amendment made to the Existing Credit Agreement pursuant to
this Amendment shall constitute a novation within the meaning of Article 1271 et
seq. of the Belgian Civil Code, then notwithstanding any such novation, all the
rights (including in relation to the Collateral created under the Security
Documents) of the Lender against the Loan Parties shall be maintained in
accordance with Article 1278 of the Belgian Civil Code. This Amendment
constitutes a Loan Document and an Incremental Facility Agreement.

 

Section 14.         Fungibility. The parties shall treat the Incremental Term A
Loans and the Initial Term Loans as one fungible tranche for U.S. federal income
tax purposes.

 

Section 15.         Acknowledgement and Consent. (a) Each Guarantor hereby
acknowledges that it has reviewed the terms and provisions of the Existing
Credit Agreement, the U.S. Collateral Agreement, the U.S. Law Belgian Pledge
Agreement, the Belgian Receivables Pledge Agreement, the Belgian Bank Accounts
Pledge Agreement, and the Belgian Share Pledge Agreement, and this Amendment and
consents to the amendments of the Existing Credit Agreement, the U.S. Collateral
Agreement, the U.S. Law Belgian Pledge Agreement, the Belgian Receivables pledge
Agreement, the Belgian Bank Accounts Pledge Agreement, and the Belgian Share
Pledge Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound will
continue to guarantee to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document).

 

 14

 

 

(b)          Each Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.

 

(c)          Each Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Existing Credit Agreement or any other Loan
Document to consent to the amendments to the Existing Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Existing Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Existing Credit Agreement.

 

[Signature Pages Follow]

 

 15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWERS: INGEVITY CORPORATION         By: /s/ John Fortson     Name: John
Fortson     Title: Executive Vice President, Chief Financial Officer and
Treasurer           INGEVITY HOLDINGS SPRL         By: /s/ John Fortson    
Name: John Fortson     Title: Executive Vice President, Chief Financial Officer
and Treasurer         GUARANTORS: INGEVITY SOUTH CAROLINA, LLC         By: /s/
John Fortson     Name: John Fortson     Title: Executive Vice President, Chief
Financial Officer and Treasurer           INGEVITY SERVICES, INC.         By:
/s/ John Fortson     Name: John Fortson     Title: Executive Vice President,
Chief Financial Officer and Treasurer

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

  INGEVITY VIRGINIA CORPORATION         By: /s/ John Fortson     Name: John
Fortson     Title: Executive Vice President, Chief Financial Officer and
Treasurer           INVIA PAVEMENT TECHNOLOGIES, LLC         By: /s/ John
Fortson     Name: John Fortson     Title: Executive Vice President, Chief
Financial Officer and Treasurer[Signature

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

ADMINISTRATIVE AGENT, SWINGLINE LENDER AND ISSUING BANK:    WELLS FARGO BANK,
N.A., as Administrative Agent, Issuing Bank, Swingline  Lender and Lender      
        By: /s/ Ashley Walsh       Name:  Ashley Walsh       Title: Director

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

ISSUING BANK: BANK OF AMERICA, N.A.         By: /s/ Mike Delaney     Name:  Mike
Delaney     Title: Director

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

ISSUING BANK: JPMORGAN CHASE BANK, N.A.           By: /s/ Gregory T. Martin    
Name:  Gregory T. Martin     Title: Vice President

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

 

LENDERS: Bank of America, N.A.,   as a Lender           By: /s/ Mike Delaney    
Name:  Mike Delaney     Title: Director

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: Bank of America Merrill Lynch International Limited,   as a Lender    
      By: /s/ Fiona Malitsky     Name:  Fiona Malitsky     Title: Vice President
          If a second signature is necessary:           By:       Name:      
Title:  

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: JPMorgan Chase Bank, N.A.,   as a Lender       By: /s/ Patrick Thornton
    Name:  Patrick Thornton     Title: Managing Director

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: The Bank of Tokyo-Mitsubishi UFJ, LTD,   as a Lender           By:
/s/Mustafa Khan     Name: Mustafa Khan     Title: Director

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: CITIZENS BANK OF PENNSYLVANIA,   as a Lender           By: /s/Leslie D.
Broderick     Name: Leslie D. Broderick     Title: Senior Vice President

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: PNC Bank, National Association,   as a Lender           By: /s/ Brandon
K. Fiddler     Name:  Brandon K. Fiddler     Title: Senior Vice President      
    If a second signature is necessary:           By:       Name:       Title:  

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: SunTrust Bank,   as a Lender           By: /s/Chris Hursey     Name:
Chris Hursey     Title: Director

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: U.S. BANK NATIONAL ASSOCIATION   as a Lender           By: /s/Jonathan
Lindvall     Name: Jonathan Lindvall     Title: Senior Vice President

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: TD Bank, N.A.   as a Lender           By: /s/Uk-Sun Kim   Name: Uk-Sun
Kim   Title: Senior Vice President

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: BMO HARRIS BANK N.A.,   as a Lender           By: /s/ Jason Deegan    
Name: Jason Deegan     Title: Vice President           If a second signature is
necessary:           By:       Name:  

 

 

  Title:  

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: Citibank N.A.   as a Lender           By: /s/Susan M Kaminsky     Name:
Susan M Kaminski     Title: Senior Vice President

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: KEYBANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Marcel
Foumier     Name: Marcel Foumier     Title: Senior Vice President

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

LENDERS: GOLDMAN SACHS BANK USA,   as a Lender           By: /s/ Annie Carr    
Name: Annie Carr     Title: Authorized Signatory

 

[Signature Page to Ingevity Amendment No. 1]

 

 

 

 

Schedule 1

 

Incremental Revolving Commitments

 

 

 

 

Schedule 2

 

Incremental Term A Commitments

 

 

 

 

Schedule 2.01

 

Commitments

 

 

 

 

Schedule 6.04

 

Existing Investments

 

 

 

 

Exhibit A

 

Amended Credit Agreement



(see attached)

 

 

 

 

CREDIT AGREEMENT

dated as of

March 7, 2016,

as amended as of August 21, 2017,

 

among

 

INGEVITY CORPORATION,

as U.S. Borrower,

 

The LENDERS from Time to Time Party Hereto

 

and

 

WELLS FARGO BANK, N.A.,

as Administrative Agent

 

 



 

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agents

 

CITIZENS BANK OF PENNSYLVANIA,

KEYBANKPNC BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SUNTRUST BANK,

and

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

TABLE OF CONTENTS

 

    Page         ARTICLE I           DEFINITIONS         SECTION 1.01 Defined
Terms 1 SECTION 1.02 Classification of Loans and Borrowings 4951 SECTION 1.03
Terms Generally 4951 SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations
5052 SECTION 1.05 Times of Day 5152 SECTION 1.06 Timing of Payment or
Performance 5152 SECTION 1.07 Exchange Rate Calculations and Currency
Equivalents Generally 5153 SECTION 1.08 Belgian Terms 5253         ARTICLE II  
        THE CREDITS         SECTION 2.01 Commitments 5355 SECTION 2.02 Loans and
Borrowings 5355 SECTION 2.03 Requests for Borrowings 5456 SECTION 2.04 Swingline
Loans 5557 SECTION 2.05 Letters of Credit 5759 SECTION 2.06 Funding of
Borrowings 6364 SECTION 2.07 Interest Elections 6365 SECTION 2.08 Termination
and Reduction of Commitments 6567 SECTION 2.09 Repayment of Loans; Evidence of
Debt 6568 SECTION 2.10 Amortization of Term Loans 6768 SECTION 2.11 Prepayment
of Loans 6870 SECTION 2.12 Fees 7072 SECTION 2.13 Interest 7273 SECTION 2.14
Alternate Rate of Interest 7274 SECTION 2.15 Increased Costs 7375 SECTION 2.16
Break Funding Payments 7476 SECTION 2.17 Taxes 7577 SECTION 2.18 Payments
Generally; Pro Rata Treatment; Sharing of Setoffs 7880 SECTION 2.19 Mitigation
Obligations; Replacement of Lenders 8082 SECTION 2.20 Defaulting Lenders 8183
SECTION 2.21 Incremental Facilities 8386 SECTION 2.22 Extensions of Term Loans,
Revolving Loans and Revolving Commitments 8789 SECTION 2.23 Loan Repurchases
9194 SECTION 2.24 Illegality 9395

 

i 

 

 

  ARTICLE III           REPRESENTATIONS AND WARRANTIES         SECTION 3.01
Organization; Powers 9496 SECTION 3.02 Authorization; Enforceability 9496
SECTION 3.03 Governmental Approvals; Absence of Conflicts 9497 SECTION 3.04
Financial Condition; No Material Adverse Change 9597 SECTION 3.05 Properties
9698 SECTION 3.06 Litigation and Environmental Matters 9699 SECTION 3.07
Compliance with Laws 9799 SECTION 3.08 Investment Company Status 9799 SECTION
3.09 Taxes 9799 SECTION 3.10 ERISA; Labor Matters 9799 SECTION 3.11 Subsidiaries
and Joint Ventures; Disqualified Equity Interests 98100 SECTION 3.12 Insurance
98101 SECTION 3.13 Solvency 98101 SECTION 3.14 Disclosure 99101 SECTION 3.15
Collateral Matters 99102 SECTION 3.16 Federal Reserve Regulations; Use of
Proceeds 100102 SECTION 3.17 SME Status; Centre of Main Interests 100103 SECTION
3.18 Anti-Corruption Laws and Sanctions 100103 SECTION 3.19 EEA Financial
Institutions 101103         ARTICLE IV           CONDITIONS         SECTION 4.01
Signing Date 101103 SECTION 4.02 Initial Funding Date 102104 SECTION 4.03 Each
Credit Event 105107         ARTICLE V           AFFIRMATIVE COVENANTS        
SECTION 5.01 Financial Statements and Other Information 106108 SECTION 5.02
Notices of Material Events 108110 SECTION 5.03 Additional Subsidiaries 109111
SECTION 5.04 Information Regarding Collateral 109111 SECTION 5.05 Existence;
Conduct of Business 109112 SECTION 5.06 Payment of Obligations 110112 SECTION
5.07 Maintenance of Properties 110112 SECTION 5.08 Insurance 110112 SECTION 5.09
Books and Records; Inspection and Audit Rights 110113 SECTION 5.10 Compliance
with Laws 111113 SECTION 5.11 Use of Proceeds and Letters of Credit 111113

 

ii 

 

 

SECTION 5.12 Further Assurances 112114 SECTION 5.13 Certain Post-Closing
Collateral Obligations and Delivery of Schedule 5.13 112115 SECTION 5.14
Compliance with Specified Material Contracts 114116 SECTION 5.15 Designation of
Subsidiaries 114116 SECTION 5.16 Financial Assistance 115117 SECTION 5.17
Spin-Off 115117         ARTICLE VI           NEGATIVE COVENANTS         SECTION
6.01 Indebtedness; Certain Equity Securities 115117 SECTION 6.02 Liens 119121
SECTION 6.03 Fundamental Changes; Business Activities 121124 SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions 122125 SECTION 6.05
Asset Sales 125128 SECTION 6.06 Sale/Leaseback Transactions 127130 SECTION 6.07
[Reserved] 128130 SECTION 6.08 Restricted Payments; Certain Payments of
Indebtedness 128130 SECTION 6.09 Transactions with Affiliates 130134 SECTION
6.10 Restrictive Agreements 132135 SECTION 6.11 Amendment of Material Documents
133136 SECTION 6.12 Financial Covenants 134136 SECTION 6.13 Fiscal Year 134137
SECTION 6.14 Actions Prior to Spin-Off 134137         ARTICLE VII          
EVENTS OF DEFAULT         SECTION 7.01 Events of Default 135137 SECTION 7.02
Crediting of Payments and Proceeds 138141         ARTICLE VIII           THE
ADMINISTRATIVE AGENT         SECTION 8.01 Administrative Agent 139142 SECTION
8.02 Parallel Debt 144146         ARTICLE IX           MISCELLANEOUS        
SECTION 9.01 Notices 145148 SECTION 9.02 Waivers; Amendments 146149 SECTION 9.03
Expenses; Indemnity; Damage Waiver 149151

 

iii 

 

 

SECTION 9.04 Successors and Assigns 151153 SECTION 9.05 Survival 155157 SECTION
9.06 Counterparts; Integration; Effectiveness 155157 SECTION 9.07 Severability
156158 SECTION 9.08 Right of Setoff 156158 SECTION 9.09 Governing Law;
Jurisdiction; Consent to Service of Process 156158 SECTION 9.10 WAIVER OF JURY
TRIAL 157160 SECTION 9.11 Headings 158160 SECTION 9.12 Confidentiality 158160
SECTION 9.13 Interest Rate Limitation 159161 SECTION 9.14 Release of Liens and
Guarantees 159161 SECTION 9.15 USA PATRIOT Act Notice 160162 SECTION 9.16 No
Fiduciary Relationship 160163 SECTION 9.17 Non-Public Information 161163 SECTION
9.18 Borrower Representative 162164 SECTION 9.19 Obligations of the Belgian
Borrower 162164 SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 162164 SECTION 9.21 Judgment Currency 163165

 

iv 

 

 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit Schedule 2.01 — Commitments Schedule
3.06(a) — Litigation Schedule 3.06(b) — Environmental Matters Schedule 3.11A —
Subsidiaries and Joint Ventures Schedule 3.11B — Disqualified Equity Interests
Schedule 3.12 — Insurance Schedule 5.13 — Post-Closing Collateral Obligations
Schedule 6.01 — Existing Indebtedness Schedule 6.02 — Existing Liens Schedule
6.04 — Existing Investments Schedule 6.09 — Affiliate Transactions Schedule 6.10
— Existing Restrictions       EXHIBITS:           Exhibit A — Form of Assignment
and Assumption Exhibit B — Loan Auction Procedures Exhibit C-1 — Form of
Borrowing Request Exhibit C-2 — Form of Letter of Credit Request Exhibit D —
Form of U.S. Guarantee and Collateral Agreement Exhibit E — Form of Compliance
Certificate Exhibit F — Form of Subordinated Intercompany Note Exhibit H — Form
of Interest Election Request Exhibit J — Form of Perfection Certificate Exhibit
K — Form of Solvency Certificate Exhibit L-1 — Form of U.S. Tax Certificate for
Non-U.S. Lenders that are not Partnerships for U.S. Federal Income Tax Purposes
Exhibit L-2 — Form of U.S. Tax Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes Exhibit L-3 — Form of U.S. Tax
Certificate for Non-U.S. Participants that are not Partnerships for U.S. Federal
Income Tax Purposes Exhibit L-4 — Form of U.S. Tax Certificate for Non-U.S.
Participants that are Partnerships for U.S. Federal Income Tax Purposes Exhibit
M —

Form of Secretary’s Certificate

Exhibit N — Form of Closing Certificate Exhibit O — Form of Lender Loss Sharing
Agreement

 

v 

 

 

CREDIT AGREEMENT (this “Agreement”) dated as of March 7, 2016, among INGEVITY
CORPORATION, a Delaware corporation, as U.S. Borrower, the LENDERS from time to
time party hereto and WELLS FARGO BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the U.S. Borrower and the
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” were
references to such Acquired Entity or Business and its subsidiaries which will
become Restricted Subsidiaries), all as determined on a consolidated basis for
such Acquired Entity or Business.

 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Acquired Person” has the meaning set forth in the definition of the term
“Permitted Acquisition.”

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Rate Loan
denominated in Dollars for any Interest Period, an interest rate per annum equal
to (a) LIBOR as set forth on the applicable Bloomberg screen page (or another
commercially available source as may be designated by the Administrative Agent
from time to time) for deposits in Dollars multiplied by (b) the Statutory
Reserve Rate.

 

“Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agents” means the Administrative Agent, the Collateral Agent, the Documentation
Agents and the Syndication Agents.

 

 

 

 

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders, as increased or reduced from time to time.

 

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in Dollars with a maturity of one month plus 1%; provided
that, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be the Adjusted LIBO Rate for deposits
in Dollars (for delivery on such day) with a term of one month; provided that,
to the extent that the Adjusted LIBO Rate is not ascertainable pursuant to the
foregoing clause (c), the Adjusted LIBO Rate shall be determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars with a maturity of one month are offered to major banks in the London
interbank market on such day. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective as of the opening of business on the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 

“Alternative Currency” means with respect to any Revolving Loans, Euros and
Japanese Yen.

 

“Alternative Currency Sublimit” means (i) with respect to Revolving Loans
denominated in Japanese Yen, the Japanese Yen Sublimit and (ii) with respect to
Revolving Loans denominated in Euros, the Euro Sublimit.

 

“Amendment No. 1” means that certain Incremental Facility Agreement and
Amendment No. 1, dated as of August 21, 2017, by and among the Borrowers, the
other Loan Parties, the Administrative Agent and the Lenders party thereto.

 

“Amendment No.1 Effective Date” means August 21, 2017.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
directly applicable to the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq. and the rules
and regulations thereunder.

 

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as required to
give effect to any reallocation of LC Exposure or Swingline Exposure made
pursuant to paragraph (c) or (d) of Section 2.20 or the final paragraph of
Section 2.20. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments and to any Revolving
Lender’s status as a Defaulting Lender at the time of determination.

 

 2

 

 

“Applicable Rate” means, for any day, (a) with respect to the Loans of any Class
other than the Revolving Loans made pursuant to the Revolving Commitments and
the Initial Term Loans, or commitment fees payable in respect of Commitments of
any Class other than the Revolving Commitments, the rate or rates per annum
specified in the applicable Extension Amendment or Incremental Facility
Agreement and (b) with respect to any Revolving Loan made pursuant to the
Revolving Commitments and any Initial Term Loan that, in either case, is an ABR
Loan (including any Swingline Loan) or Eurocurrency Rate Loan, or with respect
to the commitment fees in respect of the Revolving Commitments payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread,” “Eurocurrency Spread” or “Commitment Fee Rate,”
respectively, based upon the Total Leverage Ratio as of the most recent
determination date; provided that the “Applicable Rate” shall be the applicable
rate per annum set forth below in Category 3 from the Initial Funding Date until
the next change in the Applicable Rate in accordance with the immediately
succeeding sentence:

 

   Total Leverage Ratio  Eurocurrency
Spread  ABR
Spread  Commitment
Fee
Rate Category 1:  < 2.00:1.00   1.25%   0.25%   0.15% Category 2:  ≥ 2.00:1.00
and < 2.50:1.00   1.50%   0.50%   0.20% Category 3:  ≥ 2.50:1.00 and <
3.25:1.00   1.75%   0.75%   0.25% Category 4:  ≥ 3.25:1.00   2.00%   1.00% 
 0.30%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the first Business Day after delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of consolidated
financial statements (commencing with the financial statements covering the
first fiscal quarter commencing on or after the Initial Funding Date) indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Total Leverage Ratio shall be deemed to
be in Category 4 if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b) or
any Compliance Certificate required to be delivered pursuant to Section 5.01(d),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements or Compliance Certificate are delivered.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

 

 3

 

 

“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and JPMorgan Chase Bank, N.A. in their capacity as the joint
lead arrangers and joint bookrunners for the credit facilities provided for
herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent (acting reasonably).

 

“Auction Manager” has the meaning set forth in Section 2.23(a).

 

“Auction Notice” means an auction notice given by the U.S. Borrower in
accordance with the Auction Procedures with respect to a Purchase Offer.

 

“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit B hereto.

 

“Authorized Officer” means the president, the chief executive officer, the chief
financial officer, the chief operating officer, the treasurer, the assistant
treasurer, the secretary, the assistant secretary, the general counsel or the
assistant general counsel, and, with respect to certain limited liability
companies or partnerships that do not have officers, any manager, managing
member or general partner thereof, or any other senior officer of the U.S.
Borrower or any other Loan Party designated as such in writing to the
Administrative Agent by the U.S. Borrower or any other Loan Party, as
applicable. The Administrative Agent may conclusively presume that (a) any
document delivered hereunder that is signed by an Authorized Officer has been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of the U.S. Borrower or any other Loan Party and
(b) such Authorized Officer has acted on behalf of such Person.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Belgian Borrower” means, upon satisfaction (or waiver in accordance with
Section 9.02) of the obligations set forth in Section 5.13(b), MeadWestvaco
Europe SPRL (which is expected to change its name to Ingevity Holdings SPRL on
or around the Spin-Off Date), a Belgian private limited liability company
(société privée à responsabilité limitée/besloten vennootschap met beperkte
aansprakelijkheid), incorporated under the laws of Belgium, with its registered
office at Avenue des Olympiades 2, B-1140 Brussels and registered with the
Belgian Crossroads Bank for Enterprises under number 0402.720.145, RPR/RPM
Brussels (French speaking division), that is (or will be prior to the Spin-Off)
an indirect wholly-owned Subsidiary of the U.S. Borrower and that has elected
(or will elect prior to the Spin-Off) to be classified as an association taxable
as a corporation for U.S. federal income tax purposes.

 

 4

 

 

“Belgian Borrower Joinder” means a joinder to this Agreement by MeadWestvaco
Europe SPRL (which is expected to change its name to Ingevity Holdings SPRL on
or around the Spin-Off Date), a Belgian private limited liability company in
form and substance reasonably acceptable to the Administrative Agent.

 

“Belgian Borrower Sublimit” means €100,000,000.

 

“Belgian Collateral Documents” means, collectively, the Belgian Security
Agreements and any other agreements, instruments and documents executed by any
Belgian Loan Party in connection with this Agreement that are intended to
guarantee or create, perfect or evidence Liens on the Collateral to secure the
Belgian Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees,
sub-ordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether theretofore, now or hereafter executed by any Belgian
Loan Party and delivered to the Administrative Agent.

 

“Belgian Insolvency Event” means any event whereby a Belgian Loan Party (i) has
been dissolved (ontbonden / dissoute) or resolved to enter into liquidation
(vereffening / liquidation), (ii) had its assets placed under administration
(onder bewind gesteld / placés sous administration), (iii) ceased to pay its
debts as they fall due (staking van betaling / cessation de paiement), (iv)
filed an application for or been subject to proceedings for bankruptcy
(faillissement / faillite) or judicial reorganisation (gerechtelijke
reorganisatie / réorganisation judiciaire), (v) has been declared bankrupt
(failliet verklaard / declarées en faillite), or (vi) has been subjected to
measures such as the appointment of a provisional administrator (voorlopig
bewindvoerder / administrateur provisoire) or sequestrator (sekwester /
séquestre).

 

“Belgian Loan Parties” means, collectively, the Belgian Borrower and each other
Person that is organized under the laws of Belgium and becomes a party hereto
and to a Belgian Security Agreement as security provider.

 

“Belgian Obligations” means the “Secured Liabilities” as defined in the Belgian
Security Agreements.

 

“Belgian Security Agreements” means any pledge of receivables between a Belgian
Loan Party as pledgor and the Administrative Agent as pledgee, any pledge of
bank accounts between a Belgian Loan Party as pledgor and the Administrative
Agent as pledgee, any pledge over the business assets (pand op handelszaak /
gage sur fonds de commerce), any business pledge mandate (mandaat pand
handelszaak / mandat de gage sur fonds de commerce) and any other pledge or
security agreement governed by the laws of Belgium and entered into, after the
date of this Agreement by any other Belgian Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

 5

 

 

“Borrower” or “Borrowers” means, individually or collectively, the Belgian
Borrower and the U.S. Borrower.

 

“Borrower Representative” has the meaning set forth in Section 9.18(a).

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in Dollars,
$1,000,000, (b) in the case of a Borrowing denominated in Euro, €920,000 and (c)
in the case of a Borrowing denominated in Japanese Yen, ¥120,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in
Dollars, $500,000, (b) in the case of a Borrowing denominated in Euro, €460,000
and (c) in the case of a Borrowing denominated in Japanese Yen, ¥60,000,000.

 

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03 or 2.04, as applicable, which shall
be, in the case of any such written request, substantially in the form of
Exhibit C-1 or any other form approved by the Administrative Agent (acting
reasonably).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Washington, D.C. are authorized or
required by law to remain closed; provided that, (a) when used in connection
with a Eurocurrency Rate Loan or any other Loan denominated in an Alternative
Currency, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market, (b)
when used in connection with a Loan in Euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day and (c) when used in connection with
any Loan denominated in Japanese Yen, the term “Business Day” shall also exclude
any day in which commercial banks in Tokyo, Japan are authorized or required by
law to remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP. The amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty. For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.

 

“Cash Consideration” has the meaning set forth in Section 6.05.

 

 6

 

 

“Cash Equivalents” means:

 

(a)          Dollars and, with respect to any Foreign Subsidiary, local
currencies held by such Foreign Subsidiary;

 

(b)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(c)          securities issued by any state or commonwealth of the United States
of America or any political subdivision or taxing authority of any such state or
commonwealth or any public instrumentality thereof or any political subdivision
or taxing authority of any such state or commonwealth or any public
instrumentality, in each case maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, at least an A-1
credit rating from S&P or a P-1 credit rating from Moody’s;

 

(d)          investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, at least an
A-1 credit rating from S&P or a P-1 credit rating from Moody’s;

 

(e)          investments in certificates of deposit, banker’s acceptances and
demand or time deposits, in each case maturing within one year from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any state
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(f)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (b), (c) and (e) above and
entered into with a financial institution satisfying the criteria described in
clause (e) above;

 

(g)          money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated at least A-1
by S&P or P-1 by Moody’s and (iii) have portfolio assets of at least
$1,000,000,000; and

 

(h)          in the case of any Foreign Subsidiary, other short-term investments
that are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.

 

“Cash Management Agreement” means any agreement entered into from time to time
by the U.S. Borrower or one of its Restricted Subsidiaries in connection with
cash management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of the U.S. Borrower or one of its
Restricted Subsidiaries, including automatic clearing house services, controlled
disbursement services, electronic funds transfer services, information reporting
services, lockbox services, stop payment services, wire transfer services,
purchasing card services and similar payment arrangement services.

 

 7

 

.

“Cash Management Bank” means any Lender, Agent or Arranger or any Affiliate
thereof that provides any Cash Management Services.

 

“Cash Management Obligations” means obligations owed by a Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.

 

“CFC” means (a) each Person that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code and (b) each subsidiary of any such
controlled foreign corporation.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act and the rules of the SEC
thereunder, but excluding any employee benefit plan of the U.S. Borrower and its
Restricted Subsidiaries and any Person or “group” acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
prior to the Spin-Off Date by the Permitted Holders, of Equity Interests in the
U.S. Borrower representing more than 35% of the aggregate ordinary voting power
for the election of directors of the U.S. Borrower; (b) persons who were
Continuing Directors ceasing to occupy a majority of the seats (excluding vacant
seats) on the board of directors of the U.S. Borrower; or (c) the occurrence of
any “change in control” (or similar event, however denominated) with respect to
the U.S. Borrower under and as defined in any indenture or other agreement or
instrument evidencing, governing the rights of the holders of or otherwise
relating to any Material Indebtedness of the U.S. Borrower or any Restricted
Subsidiary.

 

“Change in Law” means the occurrence, after the Signing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, with respect to any Credit Party (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.

 

 8

 

 

“Class,” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans of any Series, Revolving Loans (other than Extended
Revolving Loans) or Swingline Loans, Extended Term Loans (of the same Extension
Series) or Extended Revolving Loans (of the same Extension Series) (b) any
Commitment, refers to whether such Commitment is an Initial Term Commitment, an
Extended Revolving Commitment (of the same Extension Series) an Incremental Term
Commitment of any Series or a Revolving Commitment (other than an Extended
Revolving Commitment) and (c) any Lender, refers to whether such Lender has a
Loan or Commitment of a particular Class.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning provided for such term (or any analogous term
describing assets on which Liens are purported to be granted to secure the
Obligations) in each of the Security Documents.

 

“Collateral Agent” means Wells Fargo Bank, N.A., as collateral agent under the
U.S. Collateral Agreement.

 

“Collateral Agreement” means the U.S. Collateral Agreement, the Belgian
Collateral Documents and/or any future security or collateral agreement entered
into hereafter in accordance with the terms hereof, as the context may require.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)          the Administrative Agent shall have received from the U.S. Borrower
and each Designated Subsidiary either (i) with respect to Loan Parties as of the
Initial Funding Date, in the case of the U.S. Borrower and each Designated
Subsidiary that is a Domestic Subsidiary, a counterpart of the U.S. Collateral
Agreement duly executed and delivered on behalf of such Person or (ii) in the
case of any Person (other than the Belgian Borrower which shall be subject to
the requirements in Section 5.13(b)) that becomes a Designated Subsidiary after
the Initial Funding Date (including by ceasing to be an Excluded Subsidiary), a
supplement to the applicable Collateral Agreement, substantially in the form
specified therein or in a form otherwise reasonably acceptable to the
Administrative Agent, or a new Collateral Agreement in a form reasonably
acceptable to the Administrative Agent duly executed and delivered on behalf of
such Person, together with, to the extent reasonably requested by the
Administrative Agent, documents and opinions of the type referred to in
paragraphs (e) and (f) of Section 4.02 with respect to such Designated
Subsidiary;

 

(b)          all Equity Interests in any Subsidiary owned by any Loan Party,
other than any Excluded Equity Interests, shall have been pledged pursuant to
the applicable Collateral Agreement and the Administrative Agent shall, to the
extent required by the applicable Collateral Agreement, have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

 

 9

 

 

(c)          (i) all Indebtedness of any Loan Party (or any Person required to
become a Loan Party) that is owing to the U.S. Borrower or any of its Restricted
Subsidiaries shall be evidenced by the Intercompany Note to the extent
consistent with applicable law, which Intercompany Note shall be required to be
pledged to the Administrative Agent pursuant to the Collateral Agreements, and
(ii) except with respect to intercompany Indebtedness, as promptly as
practicable, and in any event within 30 days after the Initial Funding Date (or
such later time as the Administrative Agent may agree), all Indebtedness for
borrowed money in a principal amount in excess of $5,000,000 (individually) or
$10,000,000 (in the aggregate) that is owing to any Loan Party (or any Person
required to become a Loan Party) and is evidenced by a promissory note shall
have been pledged pursuant to the applicable Collateral Agreement substantially
in the form specified therein or in a form otherwise reasonably acceptable to
the Administrative Agent, and the Administrative Agent shall have received all
such promissory notes, together with undated instruments of transfer with
respect thereto endorsed in blank; and

 

(d)          all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be delivered, filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties, or the
provision of Guarantees by any Restricted Subsidiary, as to which the
Administrative Agent and the U.S. Borrower reasonably agree that the cost of
creating or perfecting such pledges or security interests in such assets, or
obtaining such legal opinions or other deliverables in respect of such assets,
or providing such Guarantees (taking into account any adverse tax consequences
to the U.S. Borrower and the Restricted Subsidiaries (including the imposition
of withholding or other material taxes)), shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (b) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Initial Funding Date and, to the extent
appropriate in the applicable jurisdiction, as reasonably agreed between the
Administrative Agent and the U.S. Borrower, (c) in no event shall control
agreements or similar arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (d) in no event shall the delivery
of landlord lien waivers, estoppels, collateral access letters or any similar
agreement or document be required, (e) in no event shall the Collateral pledged
by any U.S. Loan Party include any Excluded Assets, (f) in no event shall the
U.S. Borrower or any Domestic Subsidiary be required to deliver any documents or
take any perfection steps required or governed by the laws of any non-U.S.
jurisdiction, including the delivery of non-U.S. law pledge or charge
agreements, non-U.S. law agreements or filings with respect to Intellectual
Property or non-U.S. law security assignments or other non-U.S. agreements or
filings, other than a Belgian law pledge of the equity interests in the Belgian
Borrower and (g) no certificates, stock powers or other instruments representing
Equity Interests of Persons that are not Subsidiaries or Persons that are
Excluded Subsidiaries pursuant to clause (e) of the definition of “Excluded
Subsidiary” shall be required to be delivered. The Administrative Agent may,
without the consent of any Lender, grant extensions of time for the creation and
perfection of security interests in or the obtaining of legal opinions or other
deliverables with respect to particular assets or the provision of any Guarantee
by any Restricted Subsidiary (including extensions beyond the Initial Funding
Date or in connection with assets acquired, or Subsidiaries formed or acquired,
after the Initial Funding Date) where it and the U.S. Borrower reasonably agree
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

 

 10

 

 

“Commitment” means a Revolving Commitment, an Initial Term Commitment, an
Incremental Term Commitment of any Series, any Extended Revolving Commitment or
any combination thereof (as the context requires).

 

“Commitment Fee” has the meaning set forth in Section 2.12(a).

 

“Competitor” means any Person which is a direct competitor of the U.S. Borrower
or its Subsidiaries; provided, that in connection with any assignment or
participation, the assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of the
U.S. Borrower or its Subsidiaries, shall not be deemed to be a direct competitor
for the purposes of this definition.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit E or any other form approved by the Administrative Agent (acting
reasonably).

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a)          without duplication and to the extent deducted (and not added back)
in determining such Consolidated Net Income, the sum of

 

(i)          consolidated interest expense for such period (including imputed
interest expense in respect of Capital Lease Obligations);

 

(ii)         provision for taxes based on income, profits, losses or capital,
including federal, foreign and state income and similar taxes (including foreign
withholding taxes), paid or accrued during such period;

 

(iii)        all amounts attributable to depreciation and amortization for such
period (excluding amortization expense attributable to a prepaid cash item that
was paid in a prior period, but including amortization of deferred financing
fees and costs and amortization of intangibles);

 

 11

 

 

(iv)        (A) any unusual or non-recurring charges for such period, including
restructuring or similar charges and (B) any extraordinary charges, losses or
expenses (including transaction expenses) for such period, determined on a
consolidated basis in accordance with GAAP;

 

(v)         any Non-Cash Charges or changes in reserves for earnouts or similar
obligations for such period;

 

(vi)        any losses attributable to early extinguishment of Indebtedness or
obligations under any Hedging Agreement;

 

(vii)       one-time out-of-pocket costs and expenses relating to the
Transactions, including, without limitation, legal and advisory fees (if
incurred no later than 6 months following the Initial Funding Date);

 

(viii)      [reserved];

 

(ix)         losses incurred as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business;

 

(x)          run-rate cost savings, operating expense reductions and synergies
expected to be achieved within 12 months following the Initial Funding Date
related to the Spin-Off as a result of specified actions taken within 6 months
following the Initial Funding Date or undertaken or implemented prior to the
Initial Funding Date (calculated on a Pro Forma Basis as though such savings,
reductions and synergies had been realized on the first day of such period) and
not already included in Consolidated EBITDA; provided that such cost savings,
operating expense reductions and synergies (x) are reasonably identifiable,
factually supportable and certified by the chief executive officer or a
Financial Officer of the U.S. Borrower in a manner acceptable to the
Administrative Agent (not to be unreasonably withheld) (it is understood and
agreed that “run-rate” means the full recurring benefit for a period that is
associated with any action taken or expected to be taken provided that such
benefit is expected to be realized within 12 months of taking such action) and
(y) shall not, together with any cost savings, operating expense reductions and
synergies attributable to paragraph (xi) below, exceed in any Test Period 20% of
Consolidated EBITDA for such Test Period, calculated without giving effect to
such cost savings, operating expense reductions and synergies; and

 

 12

 

 

(xi)         run-rate cost savings, operating expense reductions and synergies
related to Permitted Acquisitions, Dispositions or other transactions permitted
under Section 6.05 expected to be achieved within 12 months following such
transaction as a result of specified actions taken within 6 months following
such transaction or undertaken or implemented prior to such transaction
(calculated on a Pro Forma Basis as though such savings, reductions and
synergies had been realized on the first day of such period) and not already
included in Consolidated EBITDA; provided that such cost savings, operating
expense reductions and synergies (x) are reasonably identifiable, factually
supportable and certified by the chief executive officer or a Financial Officer
of the U.S. Borrower in a manner acceptable to the Administrative Agent (not to
be unreasonably withheld) (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken or
expected to be taken provided that such benefit is expected to be realized
within 12 months of taking such action) and (y) shall not, together with any
cost savings, operating expense reductions and synergies attributable to
paragraph (x) above, exceed in any Test Period 20% of Consolidated EBITDA for
such Test Period, calculated without giving effect to such cost savings,
operating expense reductions and synergies;

 

provided further that any cash payment made with respect to any Non-Cash Charges
added back in computing Consolidated EBITDA for any prior period pursuant to
clause (a)(v) above (or that would have been added back had this Agreement been
in effect during such prior period) shall be subtracted in computing
Consolidated EBITDA for the period in which such cash payment is made; and minus

 

(b)          without duplication and to the extent included (and not deducted)
in determining such Consolidated Net Income, the sum of:

 

(i)          any interest income for such period, determined on a consolidated
basis in accordance with GAAP;

 

(ii)         any extraordinary gains or income for such period and any unusual
or non-recurring gains for such period, all determined on a consolidated basis
in accordance with GAAP;

 

(iii)        any gains attributable to the early extinguishment of Indebtedness
or obligations under any Hedging Agreement;

 

(iv)        non-cash income for any Test Period; and

 

(v)         gains as a result of Dispositions, closures, disposals or
abandonments not in the ordinary course of business;

 

provided that any cash receipt (or any netting arrangements resulting in reduced
cash expenses) with respect to any non-cash income deducted in computing
Consolidated EBITDA for any prior period pursuant to clause (b)(iv) above (or
that would have been deducted in computing Consolidated EBITDA had this
Agreement been in effect during such prior period) shall be added in computing
Consolidated EBITDA for the period in which such cash is received (or netting
arrangement becomes effective); provided, further that, to the extent included
in Consolidated Net Income, Consolidated EBITDA for any period shall be
calculated so as to exclude (without duplication of any adjustment referred to
above) the effect of:

 

(A)         the cumulative effect of any changes in GAAP or accounting
principles applied by management during such period;

 

 13

 

 

(B)         any gains or losses on currency derivatives and any currency
transaction and gains or losses that arise upon consolidation or upon
remeasurement of Indebtedness; provided, for the avoidance of doubt, not
excluding translation gains or losses;

 

(C)         any gains or losses attributable to the mark-to-market movement in
the valuation of Hedging Obligations or other derivative instruments pursuant to
Accounting Standards Codification 815; and

 

(D)         purchase accounting adjustments;

 

provided, further, that Consolidated EBITDA for any period shall be calculated
so as to include (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Acquired EBITDA of any Person,
property, business or asset acquired by the U.S. Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) in a
Material Acquisition to the extent not subsequently sold, transferred or
otherwise disposed of (but not including the Acquired EBITDA of any related
Person, property, business or asset to the extent not so acquired) (each such
Person, property, business or asset acquired, including pursuant to a
transaction consummated prior to the Initial Funding Date, and not subsequently
so disposed of, an “Acquired Entity or Business”) for the entire period
determined on a historical Pro Forma Basis and the Acquired EBITDA of any
Unrestricted Subsidiary that is designated as a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the Acquired EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary for such period (including the portion thereof occurring prior to
such acquisition or conversion) determined on a historical Pro Forma Basis; and
provided, further, that Consolidated EBITDA for any period shall be calculated
so as to exclude (without duplication of any adjustment referred to above or
made pursuant to Section 1.04, if applicable) the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of or closed
by the U.S. Borrower or any Restricted Subsidiary during such period in a
Material Disposition (each such Person (other than an Unrestricted Subsidiary),
property, business or asset so sold, transferred or otherwise disposed of or
closed, including pursuant to a transaction consummated prior to the Initial
Funding Date, a “Sold Entity or Business”) for the entire period determined on a
historical Pro Forma Basis, and the Disposed EBITDA of any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis.

 

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended March 31, 2015, June 30, 2015,
September 30, 2015 and December 31, 2015, Consolidated EBITDA for such fiscal
quarters shall be $47,700,000, $59,700,000, $55,900,000 and $26,800,000,
respectively.

 

 14

 

 

“Consolidated Net Income” means, for any period, the net income or loss
attributable to the U.S. Borrower and its consolidated Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) (i) any gains or losses for such
period of any Person that is accounted for by the equity method of accounting
and (ii) the income of any Person (other than the U.S. Borrower) that is not a
consolidated Restricted Subsidiary, in each case, except that Consolidated Net
Income of the U.S. Borrower shall be increased by the amount (not in excess of
such excluded gains or income of such Person) of cash dividends or cash
distributions or other payments that are actually paid by such Person in cash or
Cash Equivalents (or other property to the extent converted into cash or Cash
Equivalents) to the U.S. Borrower or, subject to clause (b) below, any other
consolidated Restricted Subsidiary during such period, and (b) the income of any
consolidated Restricted Subsidiary (other than any Borrower or any Subsidiary
Loan Party) to the extent that, on the date of determination, the declaration or
payment of cash dividends or similar cash distributions by such Restricted
Subsidiary is not permitted by the operation of the terms of the Organizational
Documents of or shareholder or similar agreement applicable to such Restricted
Subsidiary, unless such restriction with respect to the payment of cash
dividends and other similar cash distributions has been legally and effectively
waived.

 

“Consolidated Secured Debt” means, without duplication, as of any date of
determination, the aggregate principal amount of (i) all Consolidated Total Debt
outstanding hereunder as of such date and (ii) all other Consolidated Total Debt
secured by Liens on any assets or property of the U.S. Borrower or any
Restricted Subsidiary (whether or not such assets or property constitute part of
the Collateral).

 

“Consolidated Total Assets” means, on any date of determination, the
consolidated total assets of the U.S. Borrower and its consolidated Restricted
Subsidiaries as set forth on the consolidated balance sheet of the U.S. Borrower
as of the last day of the applicable Test Period (but excluding all amounts
attributable to Unrestricted Subsidiaries); provided that prior to the first
delivery of financial statements pursuant to Section 5.01(a) or 5.01(b),
Consolidated Total Assets shall be determined based on the balance sheet
included in the Pro Forma Financial Statements.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the U.S. Borrower and the Restricted
Subsidiaries outstanding on such date, in the amount that would be reflected on
a consolidated balance sheet of the U.S. Borrower and the Restricted
Subsidiaries in accordance with GAAP, but only to the extent consisting of (i)
Indebtedness for borrowed money, (ii) unpaid LC Disbursements or other unpaid
drawings under letters of credit, (iii) Capital Lease Obligations (other than
Capital Lease Obligations that are cash collateralized in connection with the
IDB Closing Distribution) or purchase money debt, (iv) debt obligations
evidenced by bonds, debentures, notes or similar instruments, (v) outstandings
under any Permitted Securitization Financing (but excluding intercompany
obligations owed by a Special Purpose Securitization Subsidiary to the Borrower
or any Restricted Subsidiary in connection therewith), or, (vi) to the extent
the same would be reflected as a liability on a consolidated balance sheet of
the U.S. Borrower and the Restricted Subsidiaries prepared in accordance with
GAAP, any letters of credit supporting, or any Guarantees of, any of the
foregoing which is the primary obligation of a third party (other than guarantee
obligations that are cash collateralized in connection with the IDB Closing
Distribution).

 

“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the U.S. Borrower on the Initial Funding Date, (b)
who, as at such date, has been a member of such board of directors for at least
the 12 preceding months, or (c) who has been nominated to be a member of such
board of directors, or whose election to such board of directors has been
approved by, by a majority of the other Continuing Directors then in office.

 

 15

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Converted Restricted Subsidiary” has the meaning provided in the definition of
the term “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning provided in the definition
of the term “Consolidated EBITDA.”

 

“Corrective Extension Amendment” has the meaning set forth in Section 2.22(e).

 

“Corresponding Obligations” means all Belgian Obligations as they may exist from
time to time, other than the Parallel Debt.

 

“Credit Agreement Refinancing Indebtedness” means any unsecured Indebtedness or
Permitted Junior Lien Secured Indebtedness; provided that (a) substantially
concurrently with the incurrence of such Indebtedness, the net proceeds thereof
shall be utilized to repay or prepay then outstanding Term Borrowings of one or
more Classes, together with accrued and unpaid interest thereon, (b) such Credit
Agreement Refinancing Indebtedness shall comply with the Required Debt
Parameters, (c) to the extent such Indebtedness is Permitted Junior Lien Secured
Indebtedness, the administrative agent, collateral agent, trustee and/or any
similar representative acting on behalf of the holders of such Indebtedness
shall have become a party to a Junior Lien Intercreditor Agreement providing
that the Liens on the Collateral securing such Indebtedness shall rank junior in
priority to the Liens on the Collateral securing the Obligations.

 

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender and each other Lender.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified in such writing, including, if applicable,
by reference to a specific Default) has not been satisfied, (b) has notified the
U.S. Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good-faith determination
that a condition precedent (specifically identified in such writing, including,
if applicable, by reference to a specific Default) to funding a Loan cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the U.S.
Borrower or a Credit Party made in good faith to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the U.S. Borrower’s or such Credit Party’s (as
applicable) receipt of such certification in form and substance satisfactory to
it and the Administrative Agent, or (d) has become the subject of a
Lender-Related Distress Event.

 

 16

 

 

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the U.S. Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Sold Entity or Business or Converted Unrestricted Subsidiary and its
subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business or Converted Unrestricted Subsidiary.

 

“Disposition” has the meaning set forth in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that requires the payment of any dividend (other than
dividends payable solely in Qualified Equity Interests) or that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:

 

(a)          matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;

 

(b)          is convertible or exchangeable, either mandatorily or at the option
of the holder thereof, for Indebtedness or Equity Interests (other than solely
for Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

 

(c)          is redeemable (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
the U.S. Borrower or any Restricted Subsidiary, in whole or in part, at the
option of the holder thereof;

 

 17

 

 

in each case, on or prior to the date 91 days after the latest Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Initial Funding Date, the Initial Funding
Date); provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale,” “casualty/condemnation”
or a “change of control” (or similar event, however denominated) shall not
constitute a Disqualified Equity Interest if any such requirement is subject to
the prior or concurrent repayment in full of all the Loans and all other Loan
Document Obligations (other than contingent or indemnification obligations not
then due) that are accrued and payable, the cancellation or expiration of all
Letters of Credit and the termination or expiration of the Commitments and (ii)
an Equity Interest in any Person that is issued to any employee or to any plan
for the benefit of employees or by any such plan to such employees shall not
constitute a Disqualified Equity Interest solely because it may be required to
be repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Disqualified Lender” means (a) each bank, financial institution and other
institutional lender or investor that has been separately identified in writing
by the U.S. Borrower to the Arrangers prior to the date hereof, (b) bona fide
Competitors of the U.S. Borrower or its Restricted Subsidiaries that are
separately identified in writing by the U.S. Borrower to the Administrative
Agent from time to time and (c) any Affiliates of any of the foregoing (which,
for the avoidance of doubt, shall not include any bona fide debt investment
funds that are Affiliates of any Person referenced in clause (b) above) that are
either (i) identified in writing by the Borrower to the Administrative Agent
from time to time or (ii) clearly identifiable by the Administrative Agent as
such on the basis of their names; provided that any supplements to the
Disqualified Lender list shall not apply to retroactively disqualify any Persons
that have previously acquired an interest in respect of the Loans or Commitments
hereunder. The list of Disqualified Lenders shall be made available to any
Lender upon request to the Administrative Agent.

 

“Dividend” means the dividend, distribution paid, purchase price paid or other
cash transfer made by the U.S. Borrower on the Spin-Off Date to WestRock or any
of its subsidiaries in connection with the Spin-Off (including in consideration
of the Belgian Borrower and its Subsidiaries) in an amount not to exceed
$500,000,000.

 

“Documentation Agent” means each of Citizens Bank of Pennsylvania, KeyBankPNC
Bank, National Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., SunTrust
Bank and U.S. Bank National Association, in its capacity as the documentation
agent for the credit facilities provided for herein.

 

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.07 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section (except as otherwise expressly provided herein).

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.

 

 18

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person, a Disqualified Lender or, except to the extent permitted under Section
2.23 the U.S. Borrower, any Subsidiary or any other Affiliate of the U.S.
Borrower.

 

“Engagement Letter” means the Engagement Letter dated December 9, 2015, among
the U.S. Borrower, Wells Fargo Bank, N.A., JPMorgan Chase Bank, N.A., and Bank
of America, N.A.

 

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions, notices or binding
agreements, issued, promulgated or entered into by any Governmental Authority
and relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of any
Hazardous Material or to the extent related to human exposure to Hazardous
Materials, health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) human exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) or 414(o) of the Code.

 

 19

 

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA, of an application for a waiver of the minimum funding standard
with respect to any Plan, (d) a determination by the U.S. Borrower that any Plan
is, or is expected to be, in “at-risk” status (as defined in Section 303(i)(4)
of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the U.S.
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, (f) the receipt by the U.S.
Borrower or any of its ERISA Affiliates from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (g) the incurrence by the U.S. Borrower or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan or (h) the receipt by the
U.S. Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
by the U.S. Borrower that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
“endangered” or “critical” status, within the meaning of Section 305 of ERISA or
Section 432 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the European Monetary Union
legislation.

 

“Euro Sublimit” means an amount equal to the lesser of (a) the equivalent in
Euro of $100,000,000, as determined by the Administrative Agent pursuant to
Section 1.07 using the Exchange Rate with respect to Euro at the time in effect
under the provisions of such Section, and (b) the Aggregate Revolving
Commitments.

 

“Eurocurrency Rate” means:

 

(a)          with respect to any Borrowing:

 

(i)          denominated in Dollars, the Adjusted LIBO Rate; and

 

 20

 

 

(ii)         denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

(b)          for any rate calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning set forth in Section 7.01.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars at the time of determination on such day
on the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the U.S. Borrower, or, in
the absence of such an agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about such time as the Administrative
Agent shall elect after determining that such rates shall be the basis for
determining the Exchange Rate, on such date for the purchase of Dollars for
delivery two Business Days later, provided that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any method it reasonably deems appropriate to
determine such rate.

 

 21

 

 

“Excluded Assets” means (a) any fee-owned real property and any leasehold
interests in real property, (b) any Excluded Equity Interests, (c) any asset if,
to the extent and for so long as the grant of a Lien thereon to secure the Loan
Document Obligations is effectively prohibited by any Requirements of Law, (d)
any lease, license or other agreement or contract or any property subject to a
purchase money security interest, Capital Lease Obligation or similar
arrangement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or contract or purchase
money, capital lease or similar arrangement or create a right of termination in
favor of any other party thereto (other than the U.S. Borrower or any
wholly-owned Restricted Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other similar
applicable law, other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code or other
similar applicable law notwithstanding such prohibition, (e) any governmental
licenses or state or local franchises, charters and authorizations, if, to the
extent, and for so long as, the grant of a security interest in any such
licenses, franchises charters or authorizations would be prohibited or
restricted by such license, franchise, charter or authorization (after giving
effect to the anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other applicable law), (f) any trademark application
filed in the United States Patent and Trademark Office on the basis of an
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. §§1051, et seq.), if, to the extent, and for so long as, granting a
security interest or other Lien in such trademark application prior to such
filing could reasonably be expected to adversely affect the enforceability or
validity of such trademark application, (g) in each case if the contract or
other agreement pursuant to which such Lien is granted or created (or the
documentation providing for such Indebtedness) effectively prohibits the
creation of any other Lien on such property, any property subject to a Lien
permitted by Sections 6.02 (iv), (v), (ix) and (xx), (h) motor vehicles and
other assets subject to certificates of title to the extent a Lien thereon
cannot be perfected by the filing of a UCC financing statement, (i) assets as to
which the Administrative Agent and the U.S. Borrower shall have agreed in
writing that the cost of obtaining such a security interest or perfection
thereof (including adverse tax consequences) is excessive in relation to the
benefit to the Lenders of the security to be afforded thereby and, (j)
Securitization Assets sold to any Special Purpose Securitization Subsidiary or
otherwise pledged, factored, transferred or sold in connection with any
Permitted Securitization Financing and (k) Receivables Assets sold, pledged,
factored or transferred in connection with any Permitted Receivables Financing.

 

“Excluded Equity Interests” means (a) with respect to any Loans made to the U.S.
Borrower, any Equity Interests that consist of voting stock of a Subsidiary that
is a CFC or a FSHCO in excess of 65% of the outstanding voting stock of such
Subsidiary, (b) any Equity Interests if, to the extent, and for so long as, the
grant of a Lien thereon to secure the Loan Document Obligations is effectively
prohibited by any Requirements of Law; provided that such Equity Interest shall
cease to be an Excluded Equity Interest at such time as such prohibition ceases
to be in effect (unless another clause of this definition applies), (c) margin
stock, (d) any Equity Interests in any Person other than a wholly-owned
Restricted Subsidiary if, to the extent, and for so long as, after giving effect
to the applicable anti-assignment provisions in the Uniform Commercial Code and
applicable Law, the grant of a Lien thereon is prohibited by the Organizational
Documents of or any shareholder or similar agreement applicable to such Person,
or would create an enforceable right of termination in favor of any other party
thereto (other than the U.S. Borrower or any wholly-owned Restricted Subsidiary)
under the terms of any such document or agreement; provided that such Equity
Interest shall cease to be an Excluded Equity Interest at such time as such
prohibition or right of termination ceases to exist or be in effect (unless
another clause of this definition applies), (e) any Equity Interest of any
Unrestricted Subsidiary and (f) any Equity Interest if, to the extent, and for
so long as, the Administrative Agent and the U.S. Borrower shall have agreed in
writing to treat such Equity Interest as an Excluded Equity Interest on account
of the cost of pledging such Equity Interest hereunder (taking into account any
adverse tax consequences to the U.S. Borrower and the Restricted Subsidiaries
(including the imposition of withholding or other material taxes)), being
excessive in view of the benefits to be obtained by the Lenders therefrom.

 

 22

 

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary of the U.S. Borrower (including any Unrestricted
Subsidiary), (b) (i) with respect to any Loans made to the U.S. Borrower, any
Subsidiary that is a CFC or a FSHCO and (ii) with respect to any Loans made to
the Belgian Borrower, any Subsidiary other than a Subsidiary of the U.S.
Borrower organized in Belgium or the United States, (c) any Subsidiary that is
prohibited by any Requirement of Law from guaranteeing the Loan Document
Obligations, (d) any Subsidiary that is prohibited by any contractual obligation
existing on the Signing Date or on the date such Subsidiary is acquired (but not
entered into in contemplation of the Transactions or such acquisition) from
guaranteeing the Loan Document Obligations, (e) any Subsidiary (i) the assets of
which constitute less than 2.5% of the Consolidated Total Assets of the U.S.
Borrower or (ii) the gross revenues of which constitute less than 2.5% of the
consolidated gross revenues of the U.S. Borrower, in each case as of the end of
the Test Period most recently ended; provided that if at the end of or for any
Test Period during the term of this Agreement, the aggregate assets or aggregate
gross revenues of all Restricted Subsidiaries that under clauses (e)(i) and
(e)(ii) above would constitute Excluded Subsidiaries shall exceed 5% of the
Consolidated Total Assets of the U.S. Borrower or 5% of the consolidated gross
revenues of the U.S. Borrower, then one or more of such Excluded Subsidiaries
designated by the U.S. Borrower shall for all purposes of this Agreement cease
to be Excluded Subsidiaries to the extent required to eliminate such excess;
provided, further, that, for purposes of this definition, the Consolidated Total
Assets and consolidated gross revenues of the U.S. Borrower as of any date prior
to, or for any period that commenced prior to, the Initial Funding Date shall be
determined on a Pro Forma Basis to give effect to the Transactions, (f) any
Special Purpose Securitization Subsidiary and (g) any other Subsidiary excused
from becoming a Loan Party pursuant to the last paragraph of the definition of
the term “Collateral and Guarantee Requirement”; provided that any Subsidiary
shall cease to be an Excluded Subsidiary at such time as it is a wholly-owned
Restricted Subsidiary of the U.S. Borrower and none of clauses (b) through (g)
above apply to it.

 

“Excluded Taxes” means, with respect to any payment made by or on behalf of any
Loan Party under this Agreement or any other Loan Document, any of the following
Taxes imposed on or with respect to a Credit Party: (a) income or franchise
Taxes imposed on (or measured by) net income by any jurisdiction as a result of
such Credit Party being organized or having its principal office located in or,
in the case of any Lender, having its applicable lending office located in such
jurisdiction, (b) any branch profits Taxes (or similar Taxes) imposed by any
jurisdiction referred to in clause (a) above, (c) any income or franchise Taxes
imposed on (or measured by) net income or branch profits Taxes (or similar
Taxes) that are Other Connection Taxes, (d) in the case of a Lender (other than
an assignee pursuant to a request by the U.S. Borrower under Section 2.19(b)),
any U.S. federal withholding Taxes imposed in respect of a Loan to the U.S.
Borrower (x) resulting from any law in effect on the date such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts from the U.S. Borrower with respect to such withholding Taxes
pursuant to Section 2.17(a) or (y) that are attributable to such Lender’s
failure to comply with Section 2.17(e) and (e) any U.S. federal withholding
Taxes imposed by reason of FATCA.

 

 23

 

 

“Existing Class” means an Existing Term Loan Class or Existing Revolving Class,
as applicable.

 

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01, as such schedule may be amended, supplemented, updated or otherwise
modified prior to the Initial Funding Date in a manner acceptable to the
Administrative Agent.

 

“Existing Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).

 

“Existing Revolving Commitment” has the meaning as set forth in Section
2.22(a)(ii).

 

“Existing Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).

 

“Existing Term Loan Class” has the meaning as set forth in Section 2.22(a)(i).

 

“Existing Term Loans” has the meaning as set forth in Section 2.22(a)(i).

 

“Extended Revolving Class” has the meaning as set forth in Section 2.22(a)(ii).

 

“Extended Revolving Commitments” has the meaning as set forth in Section
2.22(a)(ii).

 

“Extended Revolving Loans” has the meaning as set forth in Section 2.22(a)(ii).

 

“Extended Term Loans” has the meaning as set forth in Section 2.22(a)(i).

 

“Extending Lender” has the meaning as set forth in Section 2.22(b).

 

“Extension Amendment” has the meaning as set forth in Section 2.22(c).

 

“Extension Election” has the meaning as set forth in Section 2.22(b).

 

“Extension Request” means Term Loan Extension Requests and Revolving Extension
Requests.

 

“Extension Series” means all Extended Term Loans, Extended Revolving Loans and
Extended Revolving Commitments that are established pursuant to the same
Extension Amendment (or any subsequent Extension Amendment to the extent such
Extension Amendment expressly provides that the Extended Term Loans, Extended
Revolving Loans or Extended Revolving Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.

 

 24

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Signing Date
(including any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreements
implementing the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.;
provided, that the Federal Funds Effective Rate shall never be less than 0%.

 

“Financial Maintenance Covenant” means, at any time, (a) the covenant set forth
in Section 6.12(a), (b) the covenant set forth in Section 6.12(b) and (c) any
Previously Absent Financial Maintenance Covenant if such Previously Absent
Financial Maintenance Covenant is operative at such time and has been included
in this Agreement for the benefit of all Lenders.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“Financing Transactions” means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds of the Loans and the issuance of Letters of
Credit hereunder.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Source Prepayment” has the meaning set forth in Section 2.11(h).

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of one or more Foreign Subsidiaries that are CFCs or Domestic
Subsidiaries that are described in this definition.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national body exercising such
powers or functions, such as the European Union or the European Central Bank).

 

 25

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services primarily for the purpose of assuring the
owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or other obligation; provided that the term “Guarantee” shall not
include reasonable and customary indemnity obligations in effect on the Initial
Funding Date or entered into in connection with any acquisition or disposition
of assets permitted under the Loan Documents (other than with respect to
Indebtedness), or endorsements of instruments for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor, the maximum
monetary exposure or (ii) any Guarantee of an obligation that does not have a
principal amount, the maximum reasonably anticipated liability, in each case, as
of such date of the guarantor under such Guarantee (as determined, in the case
of clause (i), pursuant to such terms or, in the case of clause (ii), in good
faith by the U.S. Borrower)); provided further that all “Guarantees” of
Obligations shall be guarantees of payment and not of collection.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes that are regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any counterparty to a Hedging Agreement that is a Lender,
Agent or Arranger or any Affiliate thereof.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the U.S. Borrower or the Subsidiaries shall be a Hedging
Agreement.

 

 26

 

 

“Hedging Obligations” means obligations owed by a Borrower or any Restricted
Subsidiary to any Hedge Bank in connection with, or in respect of, any Hedging
Agreement.

 

“IDB Closing Distribution” means the payment into an escrow account by the
Borrowers on or about the Initial Funding Date of an amount not to exceed
$80,000,001 to secure guarantee obligations by the U.S. Borrower (and/or its
Subsidiaries) relating to IDBs retained by WestRock (and/or its Affiliates).

 

“Incremental Base Amount” means, as of any date of determination, (a)
$225,000,000 minus (b) the aggregate then outstanding principal amount of any
Incremental Term Loans, and the aggregate amount of Incremental Revolving
Commitment Increases then in effect, in each case that have been initially
incurred or established after the Amendment No. 1 Effective Date pursuant to
Section 2.21(a) (excluding, for the avoidance of doubt, the Incremental Term
Loans and Incremental Revolving Commitment Increase incurred or established
pursuant to Amendment No. 1); provided that, to the extent any of the Loans,
Commitments or Indebtedness referred to in clause (b) have been extended
pursuant to Section 2.22, such Loans, Commitments or Indebtedness shall be
deemed to continue to be outstanding and/or in effect, as applicable, for
purposes of determining the Incremental Base Amount minus (c) the aggregate
principal amount of Permitted Junior Lien Secured Indebtedness incurred pursuant
to Section 6.02(i)(B).

 

“Incremental Facility Agreement” means an Incremental Facility Agreement among
the applicable Borrower, the Administrative Agent and one or more Incremental
Lenders, establishing Incremental Term Commitments of any Series or Incremental
Revolving Commitment Increases and effecting such other amendments hereto and to
the other Loan Documents as are contemplated by Section 2.21.

 

“Incremental Lender” means any Lender providing an Incremental Revolving
Commitment Increase or an Incremental Term Lender.

 

“Incremental Revolving Commitment Increase” has the meaning set forth in Section
2.21(a).

 

“Incremental Term A Commitment” means, as to each Incremental Term A Lender, the
obligation of such Person to make an Incremental Term A Loan to the U.S.
Borrower on the Amendment No. 1 Effective Date in the principal amount set forth
opposite such Person’s name on Schedule 2 to Amendment No. 1. Such Incremental
Term A Commitment shall terminate on the Amendment No. 1 Effective Date
immediately following the funding of the Incremental Term A Loans.

 

“Incremental Term A Lender” means each Lender listed on Schedule 2 to Amendment
No. 1.

 

“Incremental Term A Loan” means a Loan made pursuant to Section 2 of Amendment
No. 1.

 

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.21, to make Incremental Term Loans of any Series hereunder,
expressed as an amount representing the maximum principal amount of the
Incremental Term Loans of such Series to be made by such Lender.

 

 27

 

 

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

 

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
U.S. Borrower in accordance with the provisions of Section 2.21.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable and trade payables
incurred in the ordinary course of business, (ii) deferred compensation payable
to directors, officers or employees of such Person and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP), (e) all Capital Lease Obligations and Synthetic Lease Obligations of
such Person and all obligations of such Person under any Permitted
Securitization Financing (but excluding intercompany obligations owed by a
Special Purpose Securitization Subsidiary to the Borrower or any Restricted
Subsidiary in connection therewith), (f) the maximum aggregate amount of all
letters of credit and letters of guaranty in respect of which such Person is an
account party (in each case after giving effect to any prior reductions or
drawings which may have been reimbursed), (g) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or mandatory repurchase thereof (or
of Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed by such Person, and (j) all Guarantees by such
Person of Indebtedness of others. The Indebtedness of any Person shall include
the Indebtedness of any other Person (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (i) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“Indemnified Institution” has the meaning set forth in Section 9.03(b).

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on behalf of any Loan Party under this
Agreement or any other Loan Document and (b) Other Taxes.

 

 28

 

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Initial Funding Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).

 

“Initial Term Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make an Initial Term Loan on the Initial Funding Date,
expressed as an amount representing the maximum principal amount of the Initial
Term Loan to be made by such Lender, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Initial Term Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Initial Term Commitment, as applicable. The initial aggregate
amount of the Lenders’ Initial Term Commitments is $300,000,000.

 

“Initial Term Lender” means a Lender with an Initial Term Commitment or an
outstanding Initial Term Loan.

 

“Initial Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Initial Term Maturity Date” means the date that is five years after the Initial
Funding Date.May 9, 2022.

 

“Intellectual Property” has the meaning set forth in the U.S. Collateral
Agreement.

 

“Intercompany Note” means the Subordinated Intercompany Note, dated as of the
Initial Funding Date, substantially in the form of Exhibit F hereto (or any
other form approved by the Administrative Agent (acting reasonably)) and
executed by the U.S. Borrower and each other Restricted Subsidiary of the U.S.
Borrower.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) the total for such Test
Period of required payments of cash Interest Expense by the U.S. Borrower and
its Restricted Subsidiaries. The Interest Coverage Ratio (including all
definitions used to calculate the Interest Coverage Ratio) shall, for all
purposes hereunder, be determined on a Pro Forma Basis, except that, for
purposes of compliance with Section 6.12, pro forma effect shall not be given to
any transaction occurring after the conclusion of the applicable Test Period.

 

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.07, which shall be, in the case of any such written request,
substantially in the form of Exhibit H or any other form approved by the
Administrative Agent (acting reasonably).

 

“Interest Expense” means for any period the consolidated interest expense of the
U.S. Borrower and its Restricted Subsidiaries for such period (including all
imputed interest on capital leases).

 

 29

 

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurocurrency Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Rate Loan with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

 

“Interest Period” means, with respect to any Eurocurrency Rate Loan, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or any other period if agreed to by all applicable Lenders), as the
Borrower Representative may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” means, as to any Person, any investment by such Person, whether by
means of (a) the purchase or other acquisition of Equity Interests or debt or
other securities of another Person, (b) a loan (other than the extension of
trade credit in the ordinary course of business), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) all or substantially all of the property and
assets or business of another Person or (ii) assets constituting a business
unit, line of business, product line or division of such Person. The amount, as
of any date of determination, of (i) any Investment in the form of a loan or an
advance shall be the principal amount thereof outstanding on such date, minus
any cash payments actually received by such investor representing a payment or
prepayment of principal of such Investment, but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (ii) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by the U.S. Borrower, (iii) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
fair market value (as determined in good faith by the U.S. Borrower) of such
Equity Interests or other property as of the time of the transfer, minus any
payments actually received by such investor representing a return of capital of
such Investment, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (iv) any Investment (other
than any Investment referred to in clause (i), (ii) or (iii) above) by the
specified Person in the form of a purchase or other acquisition for value of any
Equity Interests, evidences of Indebtedness or other securities of any other
Person shall be the original cost of such Investment (including any Indebtedness
assumed in connection therewith), minus the amount of any portion of such
Investment that has been repaid to the investor in cash as a repayment of
principal or a return of capital, but without any other adjustment for increases
or decreases in value of, or write-ups, write-downs or write-offs with respect
to, such Investment after the date of such Investment. For purposes of Section
6.04, if an Investment involves the acquisition of more than one Person, the
amount of such Investment shall be allocated among the Acquired Persons in
accordance with GAAP; provided that pending the final determination of the
amounts to be so allocated in accordance with GAAP, such allocation shall be as
reasonably determined by the U.S. Borrower.

 

 30

 

 

“IP Security Agreements” has the meaning set forth in the U.S. Collateral
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Wells Fargo Bank, N.A., Bank of America, N.A., JPMorgan
Chase Bank, N.A., and each Revolving Lender that shall have become an Issuing
Bank hereunder as provided in Section 2.05(j) (other than any Person that shall
have ceased to be an Issuing Bank as provided in Section 2.05(k)), each in its
capacity as an issuer of Letters of Credit hereunder. Each Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.05 with respect to such
Letters of Credit).

 

“Japanese Yen” or “¥” refers to lawful money of Japan.

 

“Japanese Yen Sublimit” means an amount equal to the lesser of (a) the
equivalent in Japanese Yen of $25,000,000, as determined by the Administrative
Agent pursuant to Section 1.07 using the Exchange Rate with respect to Japanese
Yen at the time in effect under the provisions of such Section, and (b) the
Aggregate Revolving Commitments.

 

“Junior Financing” means any Indebtedness that is (a) unsecured, (b) Permitted
Junior Lien Secured Indebtedness or (c) subordinated in right of payment to the
Loan Document Obligations.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
reasonably acceptable to the Administrative Agent in light of market custom
pursuant to which the Liens securing any Permitted Junior Lien Secured
Indebtedness shall be subordinated to the Liens securing the Obligations.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrowers at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

 31

 

 

“Lender Loss Sharing Agreement” means that certain Lender Loss Sharing Agreement
entered into by each Lender as of the Signing Date substantially in the form of
Exhibit O and each other Lender becoming party to this Agreement via an
Assignment and Assumption or otherwise after the Signing Date.

 

“Lender-Related Distress Event” means, with respect to any Revolving Lender,
that such Revolving Lender or its Revolving Lender Parent has become the subject
of a bankruptcy or insolvency proceeding, has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, such Revolving Lender or its Revolving Lender Parent has taken any action
in furtherance of, or indicating its consent to, approval of or acquiescence in,
any such proceeding or appointment, or become the subject of a Bail-In Action;
provided that a Lender-Related Distress Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Revolving Lender or its Revolving Lender Parent by a Governmental Authority;
provided, however, that such ownership interest does not result in or provide
such Revolving Lender or Revolving Lender Parent, as the case may be, with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Revolving Lender or Revolving Lender Parent, as the case may be (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any
agreements made by such Revolving Lender or Revolving Lender Parent, as the case
may be.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto as a Lender pursuant to an Assignment and
Assumption or an Incremental Facility Agreement, other than any such Person that
shall have ceased to be a party hereto pursuant to an Assignment and Assumption.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

 

“Letter of Credit Request” means a request by the Borrower Representative for
the issuance, amendment, renewal or extension of a Letter of Credit in
accordance with Section 2.05, which shall be substantially in the form of
Exhibit C-2 or any other form approved by the Administrative Agent (acting
reasonably).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000; provided that
the outstanding amount of Letters of Credit of any Issuing Bank shall not exceed
its Specified L/C Sublimit.

 

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
and Yen; in each case as long as there is a published LIBOR rate with respect
thereto.

 

 32

 

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or Synthetic Lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset. “Lien” shall not, however, include (i)
any interest of a vendor in any inventory of the U.S. Borrower or any of its
Restricted Subsidiaries arising out of such inventory being subject to a “sale
or return” arrangement with such vendor or any consignment by any third party of
any inventory to the Borrower or any of its Restricted Subsidiaries, or (ii) any
operating lease.

 

“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
Extension Amendment, any Section 2.22 Additional Amendment, the Collateral
Agreements, the other Security Documents, any Junior Lien Intercreditor
Agreement, any agreement designating an additional Issuing Bank as contemplated
by Section 2.05(j) and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(c).

 

“Loan Document Obligations” has the meaning set forth in the U.S. Collateral
Agreement.

 

“Loan Parties” means the U.S. Borrower, the Belgian Borrower and each Subsidiary
Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) local time in New York City, with respect to the times
for (i) the determination of “Dollar Equivalent” and (ii) the receipt and
sending of notices by and to and the disbursement by or payment to the
Administrative Agent, any Issuing Bank or Lender with respect to Loans
denominated in Dollars and Letters of Credit denominated in Dollars; (b) local
time in London, England, with respect to the time for the receipt and sending of
notices by and to the Administrative Agent or any Lender with respect to Loans
denominated in Euro or Japanese Yen; (c) local time in London, England, with
respect to the disbursement by or payment to the Administrative Agent or any
Lender with respect to Loans denominated in Euro; (d) local time in Tokyo,
Japan, with respect to the disbursement by or payment to the Administrative
Agent or any Lender with respect to Loans denominated in Japanese Yen; and (e)
in all other circumstances, New York, New York time.

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitment at such time, and (b) in the case of the Lenders of Term Loans of any
Class, Lenders holding outstanding Term Loans of such Class representing more
than 50% of all Term Loans of such Class outstanding at such time.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Restricted Subsidiary or (b) assets
comprising all or substantially all the assets of (or the assets constituting a
business unit, division, product line or line of business of) any Person by a
Borrower or any Restricted Subsidiary; provided that the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $5,000,000.

 

 33

 

 

“Material Adverse Effect” means a circumstance or condition that has materially
adversely affected or would reasonably be expected to materially adversely
affect (a) the business, assets, operations or financial condition of the U.S.
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Loan Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (c) the rights and remedies of the Administrative Agent
and the Lenders under the Loan Documents.

 

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by a Borrower or any Restricted
Subsidiary or (b) assets comprising all or substantially all the assets of (or
the assets constituting a business unit, division, product line or line of
business of) a Borrower or any Restricted Subsidiary; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $5,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or Hedging Obligations, of any
one or more of the Borrowers and the Restricted Subsidiaries in an aggregate
principal amount of $50,000,000 or more. For purposes of determining Material
Indebtedness, the “principal amount” of any Hedging Obligation at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Borrower or such Restricted Subsidiary would be required to pay if the
applicable Hedging Agreement were terminated at such time.

 

“Material Permitted Acquisition” means any Permitted Acquisition that involves
an acquisition of assets, the fair market value of which assets exceeds
$200,000,000.

 

“Maturity Date” means the Initial Term Maturity Date, any maturity date related
to any Series of Incremental Term Loans, any maturity date related to any
Extension Series of Extended Term Loans or related to any Extension Series of
Extended Revolving Commitments or the Revolving Maturity Date, as the context
requires.

 

“MNPI” means material information concerning the Borrowers and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act and the Exchange Act.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

 34

 

 

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include Cash Equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) actually received in respect of
such event, including any cash received in respect of any noncash proceeds, but,
in each case, only as and when received, net of (b) the sum, without
duplication, of (i) all fees, commissions, issuance costs, discounts and
out-of-pocket expenses (including attorney’s fees, investment banking fees,
survey costs, title insurance premiums and search and recording charges,
transfer taxes and deed or mortgage recording taxes) paid in connection with
such event by the U.S. Borrower and the Restricted Subsidiaries, (ii) in the
case of a Disposition (including pursuant to a Sale/Leaseback Transaction or a
casualty or a condemnation or similar proceeding) of an asset, (A) the amount of
all payments required to be made by the U.S. Borrower and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset and (B) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (B)) attributable to minority
interests and not available for distribution to or for the account of the U.S.
Borrower and the Restricted Subsidiaries as a result thereof and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by the U.S.
Borrower and the Restricted Subsidiaries, and the amount of any reserves
established by the U.S. Borrower and the Restricted Subsidiaries in accordance
with GAAP to fund purchase price adjustment, indemnification and similar
contingent liabilities (other than any earnout obligations) reasonably estimated
to be payable and that are directly attributable to the occurrence of such event
(as determined reasonably and in good faith by the U.S. Borrower). For purposes
of this definition, in the event any contingent liability reserve established
with respect to any event as described in clause (b)(iii) above shall be
reduced, the amount of such reduction shall, except to the extent such reduction
is made as a result of a payment having been made in respect of the contingent
liabilities with respect to which such reserve has been established, be deemed
to be receipt, on the date of such reduction, of cash proceeds in respect of
such event.

 

“Non-Cash Charges” means any noncash charges, including (a) any write-off for
impairment of long lived assets including goodwill, intangible assets and fixed
assets such as property, plant and equipment, and investments in debt and equity
securities pursuant to GAAP, (b) non-cash expenses resulting from the grant of
stock options, restricted stock awards or other equity-based incentives or
stock-based compensation to any director, officer or employee of the U.S.
Borrower or any Restricted Subsidiary (excluding, for the avoidance of doubt,
any cash payments of income taxes made for the benefit of any such Person in
consideration of the surrender of any portion of such options, stock or other
incentives upon the exercise or vesting thereof), (c) any non-cash charges
resulting from (i) the application of purchase accounting or (ii) investments in
minority interests in a Person, to the extent that such investments are subject
to the equity method of accounting; provided that Non-Cash Charges shall not
include additions to bad debt reserves or bad debt expense and any noncash
charge that results from the write-down or write-off of accounts receivable, and
(d) the non-cash impact of accounting changes or restatements.

 

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

 

“Obligations” has the meaning set forth in the U.S. Collateral Agreement. For
the avoidance of doubt, Obligations shall not include any liabilities of
Unrestricted Subsidiaries.

 

 35

 

 

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity and (d) with respect to any Belgian Loan Party, the
instrument of incorporation (oprichtingsakte / acte de constitution), the latest
consolidated articles of association (statuten / statuts) and extract from the
Crossroad Bank for Enterprises (Kruispuntbank voor Ondernemingen / Banque
Carrefour des Entreprises).

 

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, this
Agreement or any other Loan Document, or sold or assigned an interest in any
Loan or Loan Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any other Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment under Section 2.19(b)).

 

“Parallel Debt” has the meaning set forth in Section 8.02.

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Participants” has the meaning set forth in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit J or any other form approved by the Administrative Agent (acting
reasonably).

 

 36

 

 

“Permitted Acquisition” means the purchase or other acquisition by the U.S.
Borrower or any Restricted Subsidiary of the Equity Interests in, or all or
substantially all the assets of (or assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, each of such
Person and its subsidiaries (each, an “Acquired Person”) shall be or become a
Restricted Subsidiary of the U.S. Borrower and, to the extent required by the
Collateral and Guarantee Requirement and within the time period set forth in
Section 5.03, shall become a Subsidiary Loan Party or (b) in the case of any
purchase or other acquisition of other assets, such assets will be owned by the
U.S. Borrower or a Restricted Subsidiary and, to the extent required by the
Collateral and Guarantee Requirement, shall become Collateral; provided that (i)
such purchase or other acquisition is consummated in all material respects in
accordance with all Requirements of Law and (ii) after giving effect to such
purchase or other acquisition, the U.S. Borrower and the Restricted Subsidiaries
shall be in compliance with Section 6.03(b), (c) with respect to each such
purchase or other acquisition, all actions, if any, required to be taken with
respect to each newly created or acquired Subsidiary or assets in order to
satisfy the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” shall have been taken (or arrangements for the taking of
such actions reasonably satisfactory to the Administrative Agent shall have been
made), (d) after giving effect to such acquisition, the Borrowers shall have on
a Pro Forma Basis a Total Leverage Ratio of at least 0.25x less than the maximum
Total Leverage Ratio set forth in Section 6.12(a) at such time (giving effect to
any applicable Increase Period in connection with such acquisition) and (e) at
the time of and immediately after giving effect to any such purchase or other
acquisition, no Event of Default shall have occurred and be continuing or would
result therefrom. Notwithstanding the foregoing, a Permitted Acquisition may
include the direct or indirect acquisition of Subsidiaries that are non-Loan
Parties if and only to the extent that the aggregate consideration in respect of
all such acquisitions shall not exceed (X) the greater of $200,000,000 and 20%
of Consolidated Total Assets plus (Y) (A) an amount equal to any returns (in the
form of dividends or other distributions or net sale proceeds) received by any
Loan Party in respect of any assets not owned directly by Loan Parties or Equity
Interests in persons that are not Loan Parties or do not become Loan Parties
that were acquired in such Permitted Acquisitions in reliance on the basket in
clause (X) above and (B) any amounts in excess thereof that can be, and are,
permitted as Investments (and treated as Investments) made under Section 6.04
(c), (d)(iii), (q), (r), (s), (t) and (u).

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.06;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code), arising in the ordinary course of business and securing
obligations that are not overdue by more than 30 days or are being contested in
compliance with Section 5.06;

 

(c)          Liens incurred or pledges and deposits made (i) in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws, Environmental Laws or similar
legislation, (ii) to secure liabilities to insurance carriers under insurance or
self-insurance arrangements in respect of obligations of the type set forth
described in clause (i) above or (iii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the U.S. Borrower or
any Restricted Subsidiary in the ordinary course of business supporting
obligations of the type set forth in clause (i) above;

 

 37

 

 

(d)          pledges and deposits made (i) to secure the performance of bids,
tenders, trade contracts, leases, statutory obligations, surety, stay, customs
and appeal bonds, performance and return-of-money bonds, government contracts,
trade contracts (other than for Indebtedness) and other obligations of a like
nature, in each case in the ordinary course of business and (ii) in respect of
letters of credit, bank guarantees or similar instruments issued for the account
of the U.S. Borrower or any Restricted Subsidiary in the ordinary course of
business supporting obligations of the type set forth in clause (i) above;

 

(e)          ground leases or subleases in respect of real property on which
facilities owned or leased by the U.S. Borrower or any of its Restricted
Subsidiaries are located;

 

(f)          judgment liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Section 7.01;

 

(g)          easements, rights-of-way, licenses, restrictions (including zoning
restrictions), minor defects, exceptions or irregularities in title,
encroachments, protrusions and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not
materially detract from the value of the affected real property of the U.S.
Borrower and its Restricted Subsidiaries, when taken as a whole, or interfere in
any material respect with the ordinary conduct of business of the U.S. Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(h)          banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the U.S. Borrower or any Restricted Subsidiary in
excess of those required by applicable banking regulations;

 

(i)           Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by the U.S. Borrower and the Restricted Subsidiaries;

 

(j)           Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

 

(k)          Liens that are contractual rights of set-off;

 

(l)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(m)         Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit or bankers’ acceptance
issued or created for the account of the U.S. Borrower or any Restricted
Subsidiary; provided that such Lien secures only the obligations of the U.S.
Borrower or such Restricted Subsidiary in respect of such letter of credit; and

 

 38

 

 

(n)          any zoning or similar law or right reserved to, or vested in, any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary course of business of the U.S.
Borrower and the Restricted Subsidiaries, taken as a whole;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money other than Liens referred to in clause
(c) above securing obligations under letters of credit or bank guarantees.

 

“Permitted Holder” means WestRock and any subsidiary thereof.

 

“Permitted Junior Lien Secured Indebtedness” means any secured Indebtedness of
any Loan Party in the form of one or more series of junior lien secured notes,
bonds or debentures or junior lien secured loans; provided that (a) such
Indebtedness is secured by Liens on all or a portion of the Collateral on a
junior priority basis to the Liens on the Collateral securing the Obligations
and is not secured by any property or assets of the U.S. Borrower or any other
Restricted Subsidiary other than the Collateral, (b) such Indebtedness is not
Guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (c)
the administrative agent, collateral agent, trustee and/or any similar
representative acting on behalf of the holders of such Indebtedness and the
applicable Loan Parties shall have become a party to a Junior Lien Intercreditor
Agreement providing that the Liens on the Collateral securing such Indebtedness
shall rank junior in priority to the Liens on the Collateral securing the
Obligations.

 

“Permitted Receivables Financing” means any receivables purchase facility or
arrangement pursuant to which the U.S. Borrower and/or one or more Subsidiaries
(other than Special Purpose Securitization Subsidiaries) sells (or purports to
sell) Receivables Assets or interests therein to a third party purchaser;
provided, that recourse to the U.S. Borrower or any Subsidiary in connection
with any such facility or arrangement shall be limited to the extent customary
(as determined by the Borrower Representative in good faith) for similar
transactions in the applicable jurisdictions; and provided, further, that the
aggregate unpaid amount of Receivables Assets (or interests therein) sold (or
purported to be sold) by the U.S. Borrower and Subsidiaries to third party
purchasers under such facilities and arrangements shall not exceed $25,000,000
at any time.

 

“Permitted Securitization Documents” means all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

 

“Permitted Securitization Financing” means one or more transactions pursuant to
which (i) Securitization Assets or interests therein are sold to or financed by
one or more Special Purpose Securitization Subsidiaries, and (ii) such Special
Purpose Securitization Subsidiaries finance their acquisition of such
Securitization Assets or interests therein, or the financing thereof, by selling
or borrowing against Securitization Assets and any Hedging Obligations entered
into in connection with such Securitization Assets; provided, that recourse to
the U.S. Borrower or any Subsidiary (other than the Special Purpose
Securitization Subsidiaries) in connection with such transactions shall be
limited to the extent customary (as determined by the U.S. Borrower in good
faith) for similar transactions in the applicable jurisdictions (including, to
the extent applicable, in a manner consistent with the delivery of a “true
sale”/”absolute transfer” opinion with respect to any transfer by the U.S.
Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary).

 

 39

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the U.S. Borrower or any of its ERISA Affiliates is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.17(b).

 

“Prepayment Event” means:

 

(a)          any Disposition (including pursuant to a Sale/Leaseback Transaction
or by way of merger or consolidation) of any asset of the U.S. Borrower or any
Restricted Subsidiary, including any sale or issuance to a Person other than the
U.S. Borrower or any Restricted Subsidiary of Equity Interests in any Restricted
Subsidiary, other than (i) Dispositions described in clauses (a) through (j) and
(l) of Section 6.05 and (ii) Dispositions resulting in aggregate Net Proceeds
not exceeding (A) $10,000,000 in the case of any single transaction or series of
related transactions and (B) $25,000,000 for all such transactions during any
fiscal year of the U.S. Borrower; or

 

(b)          any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any asset of the
U.S. Borrower or any Restricted Subsidiary other than any resulting in aggregate
Net Proceeds not exceeding (A) $10,000,000 in the case of any single transaction
or series of related transactions and (B) $25,000,000 for all such transactions
during any fiscal year of the U.S. Borrower.

 

“Previously Absent Financial Maintenance Covenant” means, at any time (a) any
financial maintenance covenant that is not included in this Agreement but is
included in other applicable Indebtedness incurred, or proposed to be incurred,
by the U.S. Borrower or any Restricted Subsidiary, and (b) any financial
maintenance covenant that is included in this Agreement but has covenant levels
that are less restrictive on the U.S. Borrower and the Restricted Subsidiaries
than the covenant levels in other applicable Indebtedness incurred, or proposed
to be incurred, by the U.S. Borrower or any Restricted Subsidiary.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, N.A. as its prime rate in effect at its principal
office in New York City. Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

 40

 

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Disposition, Restricted Payment, Investment or Indebtedness for
which compliance on a Pro Forma Basis is expressly required hereunder, that such
Disposition, Restricted Payment, Investment or Indebtedness, as applicable,
shall be deemed to have occurred or been incurred, as applicable, as of the
first day of the most recent Test Period preceding the date of such transaction
for which the U.S. Borrower has delivered financial statements pursuant to
Section 5.01(a) or (b). In connection with the foregoing, (a) with respect to
any Disposition, (i) income statement items and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded and (ii) Indebtedness that is repaid with the proceeds of such
Disposition shall be excluded from such calculations and deemed to have been
repaid as of the first day of such applicable period, and (b) with respect to
any Investment, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (i) such items are not otherwise included in
such income statement items for the U.S. Borrower and its Restricted
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in this Article I and (ii) Indebtedness of the Person acquired which is
retired in connection with such Investment shall be excluded from such
calculation and deemed to have been retired as of the first day of such
applicable period.

 

“Pro Forma Financial Statements” has the meaning set forth in Section 3.04(b).

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Purchase Offer” means an offer by the U.S. Borrower to purchase Term Loans of
one or more Classes pursuant to modified Dutch auctions conducted in accordance
with the Auction Procedures and otherwise in accordance with Section 2.23.

 

“Qualified Equity Interests” means Equity Interests of the U.S. Borrower other
than Disqualified Equity Interests.

 

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the U.S. Borrower or any Subsidiary. Without limiting the
foregoing and in any event, Receivables Assets shall include any assets that are
customarily sold, transferred and/or pledged or in respect of which security
interests are customarily granted in connection with accounts receivable
securitizations or accounts receivables purchase or factoring transactions and
any collections or proceeds of any of the foregoing (including, without
limitation, lock-boxes, deposit accounts, records in respect of accounts
receivable and collections in respect of accounts receivable).

 

 41

 

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness issued in exchange for, or the Net Proceeds of
which are used to modify, extend, refinance, renew, replace or refund
(collectively, to “Refinance” or a “Refinancing” or “Refinanced”), such Original
Indebtedness (or previous refinancing thereof constituting Refinancing
Indebtedness); provided that (a) the principal amount (or accreted value, if
applicable) of any such Refinancing Indebtedness shall not exceed the principal
amount (or accreted value, if applicable) of the Original Indebtedness
outstanding immediately prior to such Refinancing except by an amount equal to
the unpaid accrued interest and premium thereon plus other reasonable amounts
paid, and fees and expenses incurred, in connection with such Refinancing plus
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (b) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 6.01(a)(i), (ii), (iii) or (vii), the direct and contingent
obligors with respect to such Refinancing Indebtedness shall not include any
Person that was not an obligor with respect to the Original Indebtedness, (c)
other than with respect to a Refinancing in respect of Indebtedness permitted
pursuant to Section 6.01(a)(vi), such Refinancing Indebtedness (i) shall have a
final maturity date equal to or later than the final maturity date of the
Original Indebtedness and the final maturity date of such Refinancing
Indebtedness shall not be subject to any conditions that could result in such
final maturity date occurring on a date that precedes the final maturity date of
such Original Indebtedness (except to the extent that any such conditions
existed in the terms of the Original Indebtedness) and (ii) shall not be
required to be repaid, prepaid, redeemed, repurchased or defeased, whether on
one or more fixed dates, upon the occurrence of one or more events or at the
option of any holder thereof (except, in each case, upon the occurrence of an
event of default, a change in control (or similar event, however denominated),
an asset sale or a casualty or condemnation event or, in the case of any term
loans, excess cash flow sweeps no greater than any excess cash flow sweep then
applicable to the Original Indebtedness) or as and to the extent such repayment,
prepayment, redemption, repurchase or defeasance would have been required
pursuant to the terms of such Original Indebtedness prior to the earlier of (A)
the maturity of such Original Indebtedness and (B) the date 91 days after the
latest Maturity Date in effect on the date of such Refinancing; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Refinancing Indebtedness shall be permitted so long as the
Weighted Average Life to Maturity of such Refinancing Indebtedness shall be
longer than the shorter of (x) the Weighted Average Life to Maturity of such
Original Indebtedness remaining as of the date of such Refinancing and (y) the
Weighted Average Life to Maturity of the Initial Term Loans remaining as of the
date of such Refinancing, (d) such Refinancing Indebtedness shall not be secured
by any Lien on any asset other than the assets that secured such Original
Indebtedness (or would have been required to secure such Original Indebtedness
pursuant to the terms thereof) or, in the event Liens securing such Original
Indebtedness shall have been contractually subordinated to any Lien securing the
Loan Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent, and (e) if the Original Indebtedness
being Refinanced is Indebtedness permitted by Section 6.01(a)(i), (ii), (iii) or
(vii), the terms and conditions of any such Refinancing Indebtedness (including,
if applicable, as to collateral priority and subordination, but excluding, for
the avoidance of doubt, interest rates (including through fixed interest rates),
interest margins, rate floors, fees, funding discounts, original issue discounts
and prepayment or redemption premiums and terms) either (1) reflect market terms
and conditions (taken as a whole) at the time of incurrence of such Indebtedness
(as determined by the Borrower Representative in good faith) or (2) taken as a
whole, are not materially less favorable to the Lenders than the terms and
conditions of the Original Indebtedness being Refinanced; provided that a
certificate of an Authorized Officer of the U.S. Borrower delivered to the
Administrative Agent at least five Business Days prior to such Refinancing,
together with a reasonably detailed description of the material terms and
conditions of such proposed Refinancing Indebtedness or drafts of the
documentation relating thereto, stating that the U.S. Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement in
clause (e) shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the U.S.
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees).

 

 42

 

 

“Refused Proceeds” has the meaning set forth in Section 2.11(d).

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
advisors, controlling persons and other representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Required Debt Parameters” means, in respect of any Indebtedness, that (a) such
Indebtedness shall have a stated final maturity date not earlier than the date
that is 91 days after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness and the stated final maturity date of such
Indebtedness shall not be subject to any conditions that could result in such
stated final maturity date occurring on a date that precedes the latest Maturity
Date in effect at the time of incurrence of such Indebtedness, (b) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except for customary
amortization terms and, in each case, upon the occurrence of an event of
default, a change in control (or similar event, however denominated), an asset
sale or a casualty or condemnation event or, in the case of any term loans,
excess cash flow sweeps no greater than any excess cash flow sweep then
applicable under the Loan Documents) prior to the latest Maturity Date in effect
at the time of incurrence of such Indebtedness, (c) the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the longest then
remaining Weighted Average Life to Maturity of any Class of Term Loans then
outstanding and (d) except for any of the following that are only applicable to
periods after the latest Maturity Date in effect at the time of incurrence of
such Indebtedness, the terms and conditions of any such Indebtedness, taken as a
whole, are not (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) materially more restrictive on the U.S. Borrower and the Restricted
Subsidiaries than those under the Loan Documents (when taken as a whole), unless
such terms and conditions reflect market terms and conditions (taken as a whole)
at the time of incurrence of such Indebtedness (as determined by the Borrower
Representative in good faith) (provided, however, that notwithstanding anything
to the contrary contained herein, if any such terms of such Indebtedness contain
a Previously Absent Financial Maintenance Covenant, such Previously Absent
Financial Maintenance Covenant shall be included for the benefit of all
Lenders).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.

 

“Required Reimbursement Date” has the meaning set forth in Section 2.05(f).

 

 43

 

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, official administrative pronouncements, orders,
decrees, writs, injunctions, or determinations of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the U.S.
Borrower or any Restricted Subsidiary or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of, or any other return of capital with respect to, any Equity
Interests in the U.S. Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. Unless otherwise specified, as used herein, “Restricted Subsidiary”
shall mean a “Restricted Subsidiary” of the U.S. Borrower.

 

“Revolving Availability Period” means (i) with respect to the U.S. Borrower, the
period from and including the Initial Funding Date to but excluding the earlier
of the Revolving Maturity Date (or, with respect to any Extended Revolving
Commitment, the relevant Maturity Date for the Extension Series of such Extended
Revolving Commitment) and the date of termination of the Revolving Commitments
and (ii) with respect to the Belgian Borrower, the period from and including the
date of satisfaction (or waiver in accordance with Section 9.02) of the
obligations set forth in Section 5.13(b) to but excluding the earlier of the
Revolving Maturity Date (or, with respect to any Extended Revolving Commitment,
the relevant Maturity Date for the Extension Series of such Extended Revolving
Commitment) and the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder during the Revolving
Availability Period, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.21 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
the Incremental Facility Agreement pursuant to which such Lender shall have
assumed or increased its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $400,000,000.as of the
Amendment No. 1 Effective Date is $550,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans and (b) such Lender’s LC Exposure and Swingline Exposure at such
time.

 

“Revolving Extension Request” has the meaning set forth in Section 2.22(a)(ii).

 

 44

 

 

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

 

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person in respect of which such Lender is a subsidiary.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01 and
any Extended Revolving Loan.

 

“Revolving Maturity Date” means the date that is five years after the Initial
Funding Date.May 9, 2022.

 

“RMB” means the lawful currency of the People’s Republic of China.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the U.S. Borrower or any Restricted Subsidiary whereby the U.S. Borrower or such
Restricted Subsidiary sells or transfers such property to any Person and the
U.S. Borrower or any Restricted Subsidiary leases such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, from such Person or its Affiliates.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means a person or entity that (a) is named on the list of
“Specially Designated Nationals” or “Blocked Persons” on the most current list
published by OFAC available at
http://www.treasury.gov/‌resource-center/‌sanctions/‌SDN-List/‌Pages/‌default.aspx
or as otherwise published from time to time or on the Consolidated List of
Financial Sanctions Targets maintained by Her Majesty’s Treasury of the United
Kingdom or (b) is (x) an agency of the government of a country, (y) an
organization controlled by a country or (z) a person resident in a country that
is subject to a sanctions program identified on any list referred to in the
preceding clause (a), as such program may be applicable to such agency,
organization or person or (c) otherwise the subject of any current sanctions
administered by the United States, the United Nations Security Council, any
European Union member state or the United Kingdom.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including the
Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State, Her Majesty’s Treasury of the United Kingdom, the
United Nations Security Council or the European Union.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Filings” means the U.S. Borrower’s Registration Statement number 001-37586
on Form 10 filed with the SEC in connection with the Spin-Off and all amendments
thereto as in effect on the Signing Date, or any publicly available press
releases of the U.S. Borrower or filings by the U.S. Borrower with the SEC prior
to the Signing Date, together with any amendments or modifications thereto
reasonably acceptable to the Administrative Agent or otherwise not materially
adverse to the Lenders.

 

 45

 

 

“Section 2.22 Additional Amendment” has the meaning set forth in Section
2.22(c).

 

“Secured Parties” has the meaning set forth in the U.S. Collateral Agreement.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Securitization Assets” means any of the following assets (or interests therein)
from time to time originated, acquired or otherwise owned by the U.S. Borrower
or any Subsidiary or in which the U.S. Borrower or any Subsidiary has any rights
or interests, in each case, without regard to where such assets or interests are
located: (a) Receivables Assets, (b) [reserved], (c) royalty and other similar
payments made related to the use of trade names and other intellectual property,
business support, training and other services, (d) revenues related to
distribution and merchandising of the products of the Borrower and its
Subsidiaries, (e) rents, real estate taxes and other non-royalty amounts due
from franchisees, (f) intellectual property rights relating to the generation of
any of the foregoing types of assets, (g) parcels of or interests in real
property, together with all easements, hereditaments and appurtenances thereto,
all improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof, and (h) any other assets and property to
the extent customarily included in securitization transactions of the relevant
type in the applicable jurisdictions (as determined by the U.S. Borrower in good
faith).

 

“Security Documents” means the Collateral Agreements, the IP Security
Agreements, the Belgian Security Agreements and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 5.03,
5.12, 5.13 or any other Security Document to secure the Obligations.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Secured Debt as of the last day of the Test Period
most recently ended on or prior to such date of determination to (b)
Consolidated EBITDA for such Test Period. The Senior Secured Leverage Ratio
shall, for all purposes hereunder, be determined on a Pro Forma Basis.

 

“Series” refers to Incremental Term Commitments (and any Incremental Term Loans
thereunder) established pursuant to an Incremental Facility Agreement and
designated pursuant to Section 2.21.

 

“Signing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

 

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

 46

 

 

“Solvent” means, with respect to any Person, that (a) the Fair Value and Present
Fair Salable Value of the assets of such Person taken as whole exceeds its
Stated Liabilities and Identified Contingent Liabilities, (b) such Person does
not have Unreasonably Small Capital, and (c) such Person will be able to pay its
Stated Liabilities and Identified Contingent Liabilities as they mature (with
the terms “Fair Value,” “Present Fair Salable Value,” “Stated Liabilities,”
“Identified Contingent Liabilities,” “will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature” and “do not
have Unreasonably Small Capital” having the meanings as defined in Exhibit K).

 

“Special Purpose Securitization Subsidiary” means (i) a direct or indirect
Subsidiary of the U.S. Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and (ii) any subsidiary of a Special Purpose Securitization
Subsidiary.

 

“Specified L/C Sublimit” means, with respect to any Issuing Bank, the amount set
forth opposite its name on Schedule 2.01 under the heading “Specified L/C
Sublimit.”

 

“Specified Material Contracts” means the agreements entered into by and among
the Borrowers, WestRock (and/or its Affiliates) and the other parties thereto
with respect to the outstanding IDBs and/or the IDB Closing Distribution to be
entered into on or around the Spin-Off Date in form and substance reasonably
acceptable to the Administrative Agent.

 

“Spin-Off” means a “spin-off” or “split-off” in one or a series of transactions
with respect to the U.S. Borrower such that all or a portion of the Equity
Interests in the U.S. Borrower are “spun off” or “split off” or otherwise
distributed by WestRock ratably to the holders of all the Equity Interests in
WestRock and the U.S. Borrower becomes a public company.

 

“Spin-Off Agreement” means the Separation and Distribution Agreement, to be
dated as of or prior to the Initial Funding Date, by and between the U.S.
Borrower and WestRock and in form and substance consistent in all material
respects with the description thereof in the SEC Filings as of the Signing Date
(as amended, waived or otherwise modified pursuant to the proviso in the
definition of “SEC Filings”) and reasonably satisfactory to the Administrative
Agent and the Arrangers.

 

“Spin-Off Date” means the date on which the Spin-Off is consummated in
accordance with the Spin-Off Agreement and the SEC Filings.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

 47

 

 

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

 

“Subsequent Maturity Date” has the meaning set forth in Section 2.05(c).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the U.S. Borrower.

 

“Subsidiary Loan Party” means each Subsidiary that is a party to any Collateral
Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of Bank of America, N.A. and JPMorgan Chase Bank,
N.A., in its capacity as the syndication agent for the credit facilities
provided for herein.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

 

“TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.

 

 48

 

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Commitment” means any Initial Term Commitment and an Incremental Term
Commitment, as applicable.

 

“Term Loan” means an Initial Term Loan, Extended Term Loan or an Incremental
Term Loan, as applicable.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.22(a)(i).

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the U.S. Borrower then most recently ended.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Debt as of the last day of the Test Period most recently
ended on or prior to such date of determination to (b) Consolidated EBITDA for
such Test Period. The Total Leverage Ratio shall, for all purposes hereunder, be
determined on a Pro Forma Basis, except that, for purposes of compliance with
Section 6.12, Pro Forma Effect shall not be given to any transaction occurring
after the conclusion of the applicable Test Period.

 

“Transaction Costs” means the fees and expenses incurred in connection with the
Transactions.

 

“Transactions” means, collectively, (i) the Financing Transactions, (ii) the
reorganization steps undertaken by WestRock and its subsidiaries, as disclosed
to the Administrative Agent prior to the date hereof (with such changes as the
Administrative Agent may approve in its reasonable discretion), in order to
capitalize the U.S. Borrower and its Subsidiaries consistent with the SEC
Filings and the consummation of the Spin-Off in accordance with the Spin-Off
Agreement, (iii) the payment of the Transaction Costs, (iv) the payment of the
Dividend, (v) the payment of the IDB Closing Distribution, (vi) the execution
and delivery of the Specified Material Contracts, (vii) the acquisition,
directly or indirectly, by the U.S. Borrower of the Belgian Borrower and all of
the assets and entities to be owned, directly or indirectly, by the Belgian
Borrower and (viii) the consummation of any other transactions connected with
the foregoing.

 

“Transition Services Agreement” means the Transition Services Agreement, to be
dated as of or prior to the Initial Funding Date, by and among the U.S.
Borrower, WestRock and its Affiliates and in form and substance consistent in
all material respects with the description thereof in the SEC Filings as of the
Signing Date (as amended, waived or otherwise modified pursuant to the proviso
in the definition of “SEC Filings”).

 

 49

 

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Cash” means, as of any date, unrestricted cash and Cash
Equivalents owned by the U.S. Borrower and the Restricted Subsidiaries that are
not, and are not presently required under the terms of any agreement or other
arrangement binding on the U.S. Borrower or any Restricted Subsidiary on such
date to be, (a) pledged to or held in one or more accounts under the control of
one or more creditors of the U.S. Borrower or any Restricted Subsidiary (other
than to secure the Loan Document Obligations), (b) otherwise segregated from the
general assets of the U.S. Borrower and the Restricted Subsidiaries, in one or
more special accounts or otherwise, for the purpose of securing or providing a
source of payment for Indebtedness or other obligations that are or from time to
time may be owed to one or more creditors of the U.S. Borrower or any Restricted
Subsidiary (other than to secure the Loan Document Obligations) or (c) held by a
Restricted Subsidiary that is not wholly-owned or that is subject to
restrictions on its ability to pay dividends or distributions. For the avoidance
of doubt, “Unrestricted Cash” shall exclude all auction rate securities and, on
each occasion when the amount of Unrestricted Cash is to be determined in
respect of any transaction (other than for purposes of Section 2.01), such
amount shall not include the amount of the proceeds of any Indebtedness then
being issued or any cash or Cash Equivalents to be received or to be used in
such transaction.

 

“Unrestricted Subsidiary” means (a) any Subsidiary of the U.S. Borrower that is
designated as an Unrestricted Subsidiary by the U.S. Borrower pursuant to
Section 5.15 subsequent to the Signing Date and (b) any subsidiary of an
Unrestricted Subsidiary.

 

“U.S. Borrower” means Ingevity Corporation, a Delaware corporation.

 

“U.S. Collateral Agreement” means the Guarantee and Collateral Agreement among
the U.S. Borrower, the Subsidiary Loan Parties and the Administrative Agent,
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent (acting reasonably), together with all supplements thereto.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Certificate” has the meaning set forth in Section 2.17(e)(ii)(D)(2).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

 50

 

 

“WestRock” means WestRock Company, a Delaware corporation.

 

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any applicable withholding agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02         Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan,” “Revolving Borrowing,” “Initial Term Loan” or
“Initial Term Borrowing”) or by Type (e.g., a “Eurocurrency Rate Loan” or
“Eurocurrency Rate Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Loan” or “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendments and restatements, extensions, supplements or modifications set forth
herein), (b) any definition of or reference to any statute, rule or regulation
shall be construed as referring thereto as from time to time amended,
consolidated, replaced, interpreted, supplemented or otherwise modified
(including by succession of comparable successor laws), (c) any reference herein
to any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

 

 51

 

 

SECTION 1.04         Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature used herein shall be construed in accordance with
GAAP as in effect from time to time; provided that (i) if the Borrower
Representative, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Signing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent or the Required
Lenders, by notice to the Borrower Representative, shall request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, (ii) notwithstanding any other provision contained herein, all terms
of an accounting or financial nature used herein (including without limitation
Consolidated Secured Debt and Consolidated Total Debt) shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25,
or any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the U.S. Borrower or any Restricted
Subsidiary at “fair value,” as defined therein and (iii) whenever in this
Agreement it is necessary to determine whether a lease is a capital lease or an
operating lease (including without limitation for purposes of calculating
Consolidated Secured Debt or Consolidated Total Debt), such determination shall
be made on the basis of GAAP as in effect on the Signing Date.

 

(b)          For purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any Material
Acquisition or Material Disposition occurs, Acquired EBITDA, Consolidated
EBITDA, Disposed EBITDA, the Senior Secured Leverage Ratio and the Total
Leverage Ratio shall be calculated with respect to such period and with respect
to such Material Acquisition or Material Disposition on a Pro Forma Basis
(without duplication of any adjustments made pursuant to the definition of the
term “Consolidated EBITDA”).

 

SECTION 1.05         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

SECTION 1.06         Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day, unless the
context otherwise requires.

 

 52

 

 

SECTION 1.07         Exchange Rate Calculations and Currency Equivalents
Generally.

 

(a)          Where the permissibility of a transaction depends upon compliance
with, or is determined by reference to, amounts stated in Dollars, any amount
stated in another currency shall be translated to Dollars at the applicable
exchange rate then in effect and the permissibility of actions taken under
Article VI shall not be affected by subsequent fluctuations in exchange rates.
For purposes of Section 6.12, amounts in currencies other than Dollars shall be
translated to Dollars at the exchange rate used in preparing the most recently
delivered financial statements pursuant to Section 5.01.

 

(b)          The Administrative Agent shall determine the Dollar Equivalent of
any Borrowing denominated in any Alternative Currency as of each date (with such
date to be reasonably determined by the Administrative Agent) that is on or
about the date of a Borrowing Request with respect to such Borrowing, in each
case using the Exchange Rate for the applicable currency in relation to Dollars
in effect on the date of determination.

 

(c)          The Administrative Agent shall notify the Borrowers and the
applicable Lenders of each calculation of the Dollar Equivalent of each
Borrowing made in an Alternative Currency.

 

(d)          For purposes of determining compliance with any restriction on the
incurrence of Indebtedness, the Dollar Equivalent of the principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Exchange Rate in effect on the date such Indebtedness was incurred, in the case
of term debt, or first committed, in the case of revolving credit debt; provided
that if such Indebtedness is incurred to extend, replace, refund, refinance,
renew or defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
extended, replaced, refunded, refinanced, renewed or defeased.

 

SECTION 1.08         Belgian Terms. In this Agreement, where it relates to a
Belgian Loan Party, a reference to:

 

(a)          a liquidator, trustee in bankruptcy, judicial custodian, compulsory
manager, receiver, administrator receiver, administrator or similar officer
shall be deemed to include any curator / curateur, vereffenaar / liquidateur,
voorlopig bewindvoerder / administrateur provisoire, mandataris ad hoc /
mandataire ad hoc, as applicable, ondernemingsbemiddelaar / médiateur
d’entreprise;

 

(b)          a person being unable to pay its debts is that person being in a
state of cessation of payments (staking van betaling / cessation de paiements);

 

(c)          an insolvency shall be deemed to include a gerechtelijke
reorganisatie / réorganisation judiciaire, faillissement / faillite and any
other concurrence between creditors (samenloop van schuldeisers / concours des
créanciers);

 

 53

 

 

(d)          a moratorium of any indebtedness, suspension of payments or
reorganisation shall be deemed to include any gerechtelijke reorganisatie /
réorganisation judiciaire;

 

(e)          winding up, administration, liquidation or dissolution includes any
vereffening / liquidation, ontbinding / dissolution, faillissement / faillite
and sluiting van een onderneming / fermeture d’enterprise;

 

(f)          a composition, compromise, assignment or similar arrangement with
any creditor shall be deemed to include a minnelijk akkoord met alle
schuldeisers/ accord amiable avec tous les créanciers or gerechtelijke
reorganisatie / réorganisation judiciaire, as applicable;

 

(g)          an attachment, sequestration, distress, execution or analogous
events shall be deemed to include any uitvoerend beslag / saisie exécutoire and
bewarend beslag / saisie conservatoire;

 

(h)          an amalgamation, demerger, merger, consolidation or corporate
reconstruction shall be deemed to include an overdracht van algemeenheid /
transfer d’universalité, overdracht van bedrijfstak / transfert de branche
d’activité, splisting / scission and fusie/fusion and assimilated transaction in
accordance with Articles 676 and 677 of the Belgian Companies Code
(gelijkgestelde verrichting / opération assimilée).

 

(i)          a security interest or security shall be deemed to include any
mortgage (hypotheek / hypothèque), pledge (pand / gage), privilege (voorrecht /
privilège), retention right (eigendomsvoorbehoud / réserve de propriété), any
security in rem (zakelijke zekerheid / sûreté réelle) and any transfer by way of
security (overdracht ten titel van zekerheid / transfert à titre de garantie)
and, in general, any right in rem created for the purpose of granting security
and any promise or mandate to create any of the security interest mentioned
above;

 

(j)          a company organized under the laws of Belgium shall be deemed to
include any company which has its main establishment (voornaamste vestiging /
établissement principal) in Belgium;

 

(k)          a subsidiary shall be deemed to include a dochtervennootschap /
filiale as defined in Article 6 of the Belgian Company Code;

 

(l)          the Belgian Civil Code means the Belgian Burgerlijk Wetboek / Code
Civil as amended from time to time;

 

(m)          the Belgian Companies Code means the Belgian Wetboek van
Vennootschappen / Code des Sociétés dated 7 May 1999, as amended from time to
time.

 

 54

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01         Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make an Initial Term Loan to the U.S. Borrower
on the Initial Funding Date, in Dollars, in a principal amount equal to but not
exceeding its Initial Term Commitment and (b) to make Revolving Loans to the
U.S. Borrower and the Belgian Borrower from time to time during the Revolving
Availability Period, in Dollars or an Alternative Currency, in each case, in an
aggregate principal amount that, in each case after giving effect to any
simultaneous reduction of Revolving Exposure due to any application of proceeds
from such Revolving Loans, will not result in (w) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment, (x) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment, (y) the
Aggregate Revolving Exposure denominated in any Alternative Currency exceeding
the Alternative Currency Sublimit for such currency or (z) the Aggregate
Revolving Exposure attributable to Obligations of the Belgian Borrower to exceed
the Belgian Borrower Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may
not be reborrowed.

 

SECTION 2.02         Loans and Borrowings.

 

(a)          Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)          Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Rate Loans as
the Borrower Representative may request in accordance herewith; provided that
all Borrowings made on the Initial Funding Date must be made as ABR Borrowings
unless the Borrower Representative shall have given the notice required for a
Eurocurrency Rate Borrowing by the time specified in Section 2.03. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement or the obligation of any Lender to make or cause any Loan to be
made in accordance with this Agreement.

 

 55

 

 

(c)          At the commencement of each Interest Period for any Eurocurrency
Rate Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Revolving
Commitment; provided, further, that a Eurocurrency Rate Borrowing that results
from a continuation of an outstanding Eurocurrency Rate Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $500,000;
provided that a Swingline Loan may be in an aggregate amount that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(f). Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(or such greater number as may be agreed to by the Administrative Agent)
Eurocurrency Rate Borrowings outstanding.

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert to or
continue, any Eurocurrency Rate Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date applicable thereto.

 

SECTION 2.03         Requests for Borrowings. To request a Revolving Borrowing
or Term Borrowing, the Borrower Representative shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurocurrency Rate
Borrowing denominated in Dollars, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of any Eurocurrency Rate Loan to be made on the Initial Funding Date, such
shorter period of time as may be agreed to by the Administrative Agent), (b) in
the case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on
the day of the proposed Borrowing or (c) in the case of a Eurocurrency Rate
Borrowing denominated in an Alternative Currency, not later than 11:00 a.m.,
Local Time, four Business Days before the date of the proposed Borrowing (or, in
the case of any Eurocurrency Rate Loan to be made on the Initial Funding Date,
such shorter period of time as may be agreed to by the Administrative Agent).
Each such telephonic Borrowing Request shall be, in the case of Revolving
Borrowings only, irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic delivery to the Administrative Agent of an
executed written Borrowing Request. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)          the Borrower of such Borrowing;

 

(ii)         whether the requested Borrowing is to be comprised of Term Loans of
any Class and/or Series or Revolving Loans;

 

(iii)        the aggregate amount of such Borrowing;

 

(iv)        the date of such Borrowing, which shall be a Business Day;

 

(v)         whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Rate Borrowing;

 

 56

 

 

(vi)        in the case of a Eurocurrency Rate Borrowing, (x) the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period” and (y) the currency of such
Borrowing; and

 

(vii)       the location and number of the account to which funds are to be
disbursed or, in the case of any Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) (other than a
deemed ABR Revolving Borrowing pursuant to Section 2.05(f)), the identity of the
Issuing Bank that made such LC Disbursement.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing denominated in Dollars. If no Interest
Period is specified with respect to any requested Eurocurrency Rate Borrowing,
then the Borrower Representative shall be deemed to have selected an Interest
Period of one month’s duration. Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the applicable Class of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04         Swingline Loans.

 

(a)          Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans, in Dollars or any Alternative Currency,
to the U.S. Borrower and the Belgian Borrower from time to time during the
Revolving Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of the
outstanding Swingline Loans exceeding $40,000,000 or (ii) the Aggregate
Revolving Exposure exceeding the Aggregate Revolving Commitment; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the U.S. Borrower and the Belgian
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)          To request a Swingline Loan, the Borrower Representative shall
notify the Administrative Agent of such request by telephone not later than
12:00 noon, New York City time, on the day of the proposed Swingline Loan. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or other electronic delivery to the
Administrative Agent of an executed written Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the requested date (which
shall be a Business Day) and the amount and currency of the requested Swingline
Loan, the Borrower and the location and number of the account to which funds are
to be disbursed or, in the case of any Swingline Loan requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), the identity
of the Issuing Bank that has made such LC Disbursement. Promptly following the
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise the Swingline Lender of the details thereof.
The Swingline Lender shall make each Swingline Loan available to the U.S.
Borrower or the Belgian Borrower, as applicable, by means of a wire transfer to
the account specified in such Borrowing Request or to the applicable Issuing
Bank, as the case may be, by 2:00 p.m., New York City time, on the requested
date of such Swingline Loan.

 

 57

 

 

(c)          The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount and currency of the Swingline Loans in which
Revolving Lenders will be required to participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice (or with respect to
Swingline Loans denominated in an Alternative Currency, to the extent notice is
provided after 11:00 a.m., Local Time, within one Business Day) as provided
above, to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans in
the currency of such Swingline Loan. Each Revolving Lender acknowledges and
agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to Section
4.03. Each Revolving Lender further acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or any
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this paragraph), and the Administrative Agent shall promptly
remit to the Swingline Lender the amounts so received by it from the Revolving
Lenders. The Administrative Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the U.S. Borrower or the Belgian Borrower (or other
Person on behalf of such Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the U.S. Borrower or the
Belgian Borrower for any reason. The purchase of participations in a Swingline
Loan pursuant to this paragraph shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to repay such Swingline Loan.

 

 58

 

 

SECTION 2.05         Letters of Credit.

 

(a)          General. Subject to the terms and conditions set forth herein, and
any other terms and conditions which the applicable Issuing Bank may reasonably
require, the Borrower Representative may request the issuance of Letters of
Credit for its own account or, so long as the U.S. Borrower is a joint and
several co-applicant with respect thereto, the account of any Restricted
Subsidiary, denominated in Dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. The U.S. Borrower and the
Belgian Borrower, jointly and severally, unconditionally and irrevocably agree
that, in connection with any Letter of Credit issued for the account of any
Restricted Subsidiary that is, in the case of the Belgian Borrower, a Subsidiary
of the Belgian Borrower, as provided in the first sentence of this paragraph, it
will be fully responsible for the reimbursement of LC Disbursements, the payment
of interest thereon and the payment of fees due under Section 2.12(b) to the
same extent as if it were the sole account party in respect of such Letter of
Credit. Notwithstanding anything contained in any letter of credit application
furnished to any Issuing Bank in connection with the issuance of any Letter of
Credit, (i) all provisions of such letter of credit application purporting to
grant liens in favor of the Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.
Subject to the terms and conditions hereof, each Existing Letter of Credit that
is outstanding on the Initial Funding Date shall, effective as of the Initial
Funding Date and without any further action by the U.S. Borrower, be deemed a
Letter of Credit for all purposes hereof and be subject to and governed by the
terms and conditions hereof.

 

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit, the Borrower
Representative shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the recipient)
to the applicable Issuing Bank and the Administrative Agent, reasonably in
advance of the requested date of issuance, amendment, renewal or extension, a
Letter of Credit Request requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be reasonably necessary to enable the applicable
Issuing Bank to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the Borrower Representative also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon each issuance, amendment, renewal or
extension of any Letter of Credit the applicable Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the LC Exposure will not exceed the Letter of Credit
Sublimit, (ii) the LC Exposure of any Issuing Bank will not exceed the
applicable Specified L/C Sublimit of such Issuing Bank and (iii) the Aggregate
Revolving Exposure will not exceed the Aggregate Revolving Commitment. Each
Issuing Bank agrees that it shall not permit any issuance, amendment, renewal or
extension of a Letter of Credit to occur unless it shall have given to the
Administrative Agent written notice thereof required under paragraph (l) of this
Section.

 

 59

 

 

(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided any
Letter of Credit may expire after such date with the consent of the applicable
Issuing Bank and if such Letter of Credit is cash collateralized or backstopped
from and after such date in a manner reasonably agreed to by the applicable
Issuing Bank and the Administrative Agent (it being understood that each
Lender’s participation obligations with respect to any Letter of Credit shall
terminate upon the latest Revolving Maturity Date applicable to such Lender
unless otherwise consented to by such Lender); provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 12 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal; and provided further that if there exist any
Extended Revolving Commitments having a maturity date later than the Revolving
Maturity Date (the “Subsequent Maturity Date”), then, so long as the aggregate
LC Exposure in respect of Letters of Credit expiring after the Revolving
Maturity Date will not exceed the lesser of the Letter of Credit Sublimit and
the aggregate amount of such Extended Revolving Commitments, the Borrower
Representative may request the issuance of a Letter of Credit that shall expire
at or prior to the close of business on the earlier of (A) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and (B)
the date that is five Business Days prior to the Subsequent Maturity Date.

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or any Revolving
Lender, the Issuing Bank that is the issuer thereof hereby grants to each
Revolving Lender, and each Revolving Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of such Issuing Bank, such Revolving
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
under such Letter of Credit and not reimbursed by the applicable Borrower on the
date due as provided in paragraph (f) of this Section, or of any reimbursement
payment required to be refunded to the applicable Borrower for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender further acknowledges and agrees that, in issuing, amending,
renewing or extending any Letter of Credit, the applicable Issuing Bank shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrowers deemed made pursuant to Section
4.03.

 

 60

 

 

(e)          Disbursements. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit and shall promptly notify the Administrative
Agent and the Borrower Representative by telephone (confirmed by hand delivery,
facsimile or other electronic delivery) of such demand for payment and whether
such Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement.

 

(f)           Reimbursements. If an Issuing Bank shall make an LC Disbursement
in respect of a Letter of Credit, such Issuing Bank shall notify the applicable
Borrower and the Administrative Agent of such LC Disbursement and of the date
and amount thereof and the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m. on the day that is one Business Day after
the day of such LC Disbursement (in each case, the “Required Reimbursement
Date”); provided that the Borrower Representative may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with an ABR Revolving Borrowing or a Swingline
Loan and, to the extent so financed, the applicable Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan and unless the applicable Borrower shall
have, by 1:00 p.m., New York City time, on the Required Reimbursement Date,
given a notice to the Administrative Agent and the applicable Issuing Bank that
the applicable Borrower intends to reimburse the applicable Issuing Bank for the
LC Disbursement with funds other than from the proceeds of an ABR Revolving
Borrowing or a Swingline Loan, the applicable Borrower shall be deemed to have
requested an ABR Borrowing in the amount of such LC Disbursement, plus interest
payable thereon pursuant to Section 2.05(h). If the applicable Borrower
subsequently fails to reimburse any LC Disbursement by the time specified above,
the Administrative Agent shall notify each Revolving Lender of such failure, the
payment then due from the applicable Borrower in respect of the applicable LC
Disbursement and such Revolving Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the amount then due from the
applicable Borrower, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the applicable Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Revolving Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse an Issuing Bank for an LC Disbursement (other than the funding of an
ABR Revolving Borrowing or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

 

 61

 

 

(g)          Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the applicable Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders, the Issuing Banks or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the applicable Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Borrower to the extent permitted by applicable
law) suffered by such Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h)          Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the Required Reimbursement Date, the unpaid amount
thereof shall bear interest, for each day from and including the Required
Reimbursement Date to but excluding the date that such Borrower reimburses such
LC Disbursement in full, whether with its own funds or with proceeds from a
Revolving Borrowing (including any ABR Revolving Borrowing deemed requested
pursuant to Section 2.05(f)) or a Swingline Loan, at the rate per annum then
applicable to ABR Revolving Loans; provided that, if the Borrowers fail to
reimburse such LC Disbursement when due pursuant to Section 2.05(f), then
Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Borrower reimburses the applicable LC Disbursement
in full.

 

 62

 

 

(i)           Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, a Majority in Interest of the Revolving Lenders)
demanding the deposit of cash collateral pursuant to this paragraph, the
applicable Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to a Borrower described in
clause (h) or (i) of Section 7.01. The applicable Borrower also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.11(b) or 2.20. Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of such Borrower under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the applicable Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the applicable Borrower for the LC Exposure at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of a Majority in
Interest of the Revolving Lenders), be applied to satisfy other obligations of
such Borrower under this Agreement. If the applicable Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower within three Business Days after the date on which
all Events of Default have been cured or waived. If the applicable Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.11(b), such amount (to the extent not applied as aforesaid) shall be returned
to such Borrower as and to the extent that, after giving effect to such return,
the Aggregate Revolving Exposure would not exceed the Aggregate Revolving
Commitment and no Default shall have occurred and be continuing.

 

(j)           Designation of Additional Issuing Banks. The Borrower
Representative may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld),
designate as additional Issuing Banks one or more Revolving Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as an Issuing Bank hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, executed by the Borrower Representative, the
Administrative Agent and such designated Revolving Lender and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and (ii)
references herein to the term “Issuing Bank” shall be deemed to include such
Revolving Lender in its capacity as an issuer of Letters of Credit hereunder.

 

 63

 

 

(k)          Termination of an Issuing Bank. The Borrower Representative may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank acknowledging receipt of such notice and (ii)
the 10th Business Day following the date of the delivery thereof; provided that
no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero or such Letters of Credit have been
backstopped, novated or cash collateralized in a manner that is in form and
substance satisfactory to such Issuing Bank. At the time any such termination
shall become effective, the U.S. Borrower shall pay all unpaid fees accrued for
the account of the terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

(l)           Issuing Bank Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent and the Borrower Representative (i) periodic
activity (for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the applicable Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank when due pursuant to paragraph
(f) of this Section 2.05, the date of such failure and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent or the Borrower Representative shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

 

(m)         LC Exposure Determination. For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

 

SECTION 2.06         Funding of Borrowings.

 

(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Local Time (and, on the Initial Funding Date, by as soon as possible after
10:00 a.m. (and by no later than 12 noon, provided that all of the conditions
set forth in Section 4.02 have been satisfied by such time), Local Time), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make the proceeds of all
other Loans hereunder available to the U.S. Borrower or the Belgian Borrower, as
applicable, by promptly remitting the amounts so received, in like funds, to an
account specified by the Borrower Representative in the applicable Borrowing
Request or, in the case of Revolving Loans or Swingline Loans (including any
deemed ABR Revolving Loans pursuant to Section 2.05(f)) made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank that has made such LC Disbursement.

 

 64

 

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance on such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to ABR Revolving Loans. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.

 

SECTION 2.07         Interest Elections.

 

(a)          Each Revolving Borrowing and Term Borrowing initially shall be of
the Type and, in the case of a Eurocurrency Rate Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03 or Section 2.05(f). Thereafter, the Borrower
Representative may elect to convert such Borrowing to a Borrowing of a different
Type (in the case of Dollar denominated Borrowings) or to continue such
Borrowing and, in the case of a Eurocurrency Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower Representative
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

(b)          To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower Representative were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be confirmed
promptly by hand delivery, facsimile or other electronic delivery to the
Administrative Agent of an executed written Interest Election Request. Each
telephonic and written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

 65

 

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Rate Borrowing; and

 

(iv)        if the resulting Borrowing is to be a Eurocurrency Rate Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Rate Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

(c)          Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(d)          If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Rate Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall (i)
in the case of a Term Borrowing or Revolving Borrowing denominated in an
Alternative Currency, be continued as a Eurocurrency Rate Borrowing for an
additional Interest Period of one month or (ii) in the case of a Revolving
Borrowing denominated in Dollars, be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Section 7.01 has occurred and is continuing with respect to
a Borrower, or if any other Event of Default has occurred and is continuing and
the Administrative Agent, at the request of a Majority in Interest of Lenders of
any Class, has notified the Borrowers of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing, (i) no outstanding Borrowing of
such Class denominated in Dollars may be converted to or continued as a
Eurocurrency Rate Borrowing, (ii) no outstanding Loans denominated in any
currency other than Dollars may be continued for an Interest Period of more than
one month’s duration and (iii) unless repaid, each Eurocurrency Rate Borrowing
of such Class denominated in Dollars shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

 66

 

 

SECTION 2.08         Termination and Reduction of Commitments.

 

(a)          Unless previously terminated, (i) the Commitments shall terminate
on July 1, 2016 if the Initial Funding Date has not occurred on or prior to such
date, (ii) the Initial Term Commitments shall automatically terminate at the
Initial Funding Date, (iii) any Incremental Term Commitment shall terminate on
the date set forth in the Incremental Facility Agreement relating thereto, (iv)
except with respect to Extended Revolving Commitments, the Revolving Commitments
shall automatically terminate at the Revolving Maturity Date and (v) any
Extended Revolving Commitments shall automatically terminate on the relevant
Maturity Date for the Extension Series of such Extended Revolving Commitments.

 

(b)          Subject to Section 2.22 in the case of any reduction or termination
of Revolving Commitments, the Borrower Representative may at any time terminate,
or from time to time permanently reduce, the Commitments of any Class, as
determined by the Borrower Representative, in whole or in part either (i)
ratably among Classes or (ii) if not inconsistent with the Extension Amendment
relating to Extended Revolving Commitments, first to the Commitments with
respect to any Existing Revolving Commitments and second to such Extended
Revolving Commitments; provided that (i) with respect to the Revolving
Commitments of any Class, any such termination or reduction shall apply ratably
to reduce the Revolving Commitment of each of the Revolving Lenders of such
Class, (ii) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum and (iii) the Borrower Representative shall not terminate or
reduce the Revolving Commitments of any Class if, after giving effect to any
concurrent prepayment of the Revolving Loans or Swingline Loans of such Class in
accordance with Section 2.11, the Revolving Exposure of any Lender of such Class
would exceed its Revolving Commitment of such Class.

 

(c)          The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower Representative pursuant to this Section shall be irrevocable;
provided that a notice of termination or reduction of the Revolving Commitments
under paragraph (b) of this Section may state that such notice is conditioned
upon the occurrence of one or more events specified therein, in which case such
notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent.

 

 67

 

 

SECTION 2.09         Repayment of Loans; Evidence of Debt.

 

(a)          The U.S. Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to the U.S. Borrower (other than an Extended
Revolving Loan) of such Lender on the Revolving Maturity Date, (ii) with respect
to any tranche of Incremental Term Loans, to the Administrative Agent for the
account of each applicable Incremental Term Lender the then unpaid principal
amount of each Incremental Term Loan of such tranche of such Incremental Term
Lender on the relevant Maturity Date for such tranche of Incremental Term Loans,
(iii) with respect to any Extension Series of Extended Term Loans, to the
Administrative Agent for the account of each applicable Extending Lender the
then unpaid principal amount of each Extended Term Loan of such Extension Series
on the relevant Maturity Date for such Extension Series of Extended Term Loans,
(iv) with respect to any Extension Series of Extended Revolving Commitments, of
each Extended Revolving Loan made to the U.S. Borrower of such Extension Series
on the relevant Maturity Date for such Extension Series of Extended Revolving
Commitments, (v) to the Administrative Agent for the account of each Initial
Term Lender the then unpaid principal amount of each Initial Term Loan (other
than any Extended Term Loan) of such Initial Term Lender as provided in Section
2.10 and (vi) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to the U.S. Borrower on the earlier of the Revolving
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least five Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made to the U.S. Borrower, the U.S. Borrower shall repay all
Swingline Loans made to the U.S. Borrower that were outstanding on the date such
Borrowing was requested. The U.S. Borrower and the Belgian Borrower, jointly and
severally, hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan made to the Belgian Borrower (other than an Extended Revolving
Loan) of such Lender on the Revolving Maturity Date, (ii) with respect to any
Extension Series of Extended Revolving Commitments, of each Extended Revolving
Loan made to the Belgian Borrower of such Extension Series on the relevant
Maturity Date for such Extension Series of Extended Revolving Commitments and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made to the Belgian Borrower on the earlier of the Revolving Maturity Date
and the first date after such Swingline Loan is made that is the 15th or last
day of a calendar month and is at least five Business Days after such Swingline
Loan is made; provided that on each date that a Revolving Borrowing is made to
the Belgian Borrower, the U.S. Borrower and the Belgian Borrower, jointly and
severally, shall repay all Swingline Loans made to the Belgian Borrower that
were outstanding on the date such Borrowing was requested.

 

(b)          The records maintained by the Administrative Agent and the Lenders
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrowers in respect of the Loans, LC Disbursements, interest and fees due
or accrued hereunder; provided that the failure of the Administrative Agent or
any Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrowers to pay any amounts due hereunder in
accordance with the terms of this Agreement.

 

(c)          Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender or its registered assigns and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein or its registered assigns.

 

SECTION 2.10         Amortization of Term Loans.

 

(a)          Subject to adjustment pursuant to paragraph (c) of this Section,
the U.S. Borrower shall repay Initial Term Loans and Incremental Term A Loans on
the last day of each full fiscal quarter ending after the firstsecond
anniversary of the Initial Funding Date in the principal amount of Initial Term
Loans and Incremental Term A Loans equal to (i) the sum of (x) the aggregate
outstanding principal amount of Initial Term Loans immediately after closing on
the Initial Funding Date and (y) the aggregate outstanding principal amount of
Incremental Term A Loans immediately after the funding thereof on the Amendment
No. 1 Effective Date multiplied by (ii) the percentage set forth below:

 

 68

 

 

Period  Term Loan
Repayment
Percentage Per
Quarter  The four full fiscal quarters immediately following the firstsecond
anniversary of the Initial Funding Date   1.25% The four full fiscal quarters
immediately following the secondthird anniversary of the Initial Funding Date 
 1.25% The four full fiscal quarters immediately following the thirdfourth
anniversary of the Initial Funding Date   2.50% The three full fiscal quarters
immediately following the fourthfifth anniversary of the Initial Funding Date 
 2.50%

 

To the extent not previously paid, all Initial Term Loans and Incremental Term A
Loans shall be due and payable on the Initial Term Maturity Date.

 

(b)          In the event any Incremental Term Loans are made, such Incremental
Term Loans shall mature and be repaid in amounts and on dates as agreed between
the U.S. Borrower and the relevant Incremental Term Lenders in the applicable
Incremental Facility Agreement, subject to the requirements set forth in Section
2.21. In the event any Extended Term Loans are established, such Extended Term
Loans shall mature and be repaid in the amounts and on the dates set forth in
the applicable Extension Amendment, subject to the requirements set forth in
Section 2.22.

 

(c)          Any voluntary prepayment of a Term Borrowing of any Class made
pursuant to Section 2.11(a) shall be applied to reduce the subsequent scheduled
repayments of Term Borrowings of such Class in such order as the U.S. Borrower
may determine; provided that the U.S. Borrower may not voluntarily prepay
Extended Term Loans of any Extension Series pursuant to Section 2.11(a) unless
such prepayment is accompanied by at least a pro rata prepayment, based upon the
outstanding principal amounts owing under such Class, of Initial Term Loans of
the Class of Initial Term Loans from which such Extended Term Loans were
converted (or such Initial Term Loans of such Class have otherwise been repaid
in full). For the avoidance of doubt, the U.S. Borrower may voluntarily prepay
Initial Term Loans of any Class pursuant to Section 2.11(a) without any
requirement to prepay Extended Term Loans that were converted from the Initial
Term Loans of such Class.

 

 69

 

 

(d)          Any mandatory prepayment of a Term Borrowing of any Class required
by Section 2.11 shall be allocated to the Classes of Term Loans outstanding, pro
rata, based upon the outstanding principal amounts of the Term Loans of each
Class (unless any Incremental Facility Agreement contemplates that any
Incremental Term Loans or Refinanced Term Loans, as applicable, established
thereby shall share in any mandatory prepayments of Term Borrowings required by
Section 2.11 on less than a pro rata basis with any other Term Loans, in which
case such mandatory prepayment shall be allocated to such Class of Term Loans as
provided in such any Incremental Facility Agreement), and shall be applied pro
rata to the Lenders of each Class, based upon the outstanding principal amounts
owing under each such Class of Term Loans; provided that, with respect to the
allocation of such prepayments between Initial Term Loans and Extended Term
Loans of the same Extension Series, the U.S. Borrower may, to the extent not
inconsistent with any Extension Amendment relating to Extended Term Loans of any
Extension Series, allocate such prepayments as the U.S. Borrower may specify, so
long as the U.S. Borrower shall not allocate to Extended Term Loans of any
Extension Series any mandatory prepayment unless such prepayment is accompanied
by at least a pro rata prepayment, based upon the outstanding principal amounts
owing under such Class, of Initial Term Loans of the Class of Initial Term Loans
from which such Extended Term Loans were converted (or such Initial Term Loans
of such Class have otherwise been repaid in full).

 

(e)          Mandatory prepayments required by Section 2.11, within any Class of
Term Loans (other than Incremental Term Loans of any Series), shall be applied
on a pro rata basis to reduce the subsequent scheduled repayments of the Term
Borrowings of such Class. Mandatory prepayments required by Section 2.11, within
any Series of Incremental Term Loans, shall be applied to reduce the remaining
subsequent scheduled repayments of Incremental Term Loans of such Series as
shall be specified therefor in the applicable Incremental Facility Agreement for
such Series.

 

(f)           In the event that Term Loans of any Class are purchased or
acquired by the U.S. Borrower pursuant to Purchase Offers under Section 2.23,
then the subsequent scheduled repayments of the Term Borrowings of such Class to
be made will not be reduced or otherwise affected by such transaction (except to
the extent that the final scheduled payment shall be reduced thereby).

 

SECTION 2.11         Prepayment of Loans.

 

(a)          Each Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section.

 

(b)          In the event and on each occasion that (i) the Aggregate Revolving
Exposure exceeds the Aggregate Revolving Commitment, the applicable Borrower
shall prepay Revolving Borrowings or Swingline Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent in accordance with Section 2.05(i)) in an aggregate amount
equal to such excess, (ii) the Aggregate Revolving Exposure denominated in any
Alternative Currency exceeds the Alternative Currency Sublimit for such
currency, the applicable Borrower shall, prepay Revolving Borrowings or
Swingline Borrowings denominated in such Alternative Currency in an aggregate
amount equal to such excess or (iii) the Aggregate Revolving Exposure
attributable to Borrowings by the Belgian Borrower exceeds the Belgian Borrower
Sublimit, the Belgian Borrower shall prepay Revolving Borrowings or Swingline
Borrowings in an aggregate amount equal to such excess.

 

 70

 

 

(c)          In the event and on each occasion that any Net Proceeds are
received by or on behalf of the U.S. Borrower or any Restricted Subsidiary in
respect of any Prepayment Event, the U.S. Borrower shall, not later than the
date of prepayment required by paragraph (d) of this Section, prepay Term
Borrowings in an amount equal to such Net Proceeds (or such lesser amount
required by paragraph (d) of this Section); provided that, if the U.S. Borrower
shall, prior to the date of the required prepayment, deliver to the
Administrative Agent a certificate of an Authorized Officer of the U.S. Borrower
to the effect that the U.S. Borrower intends to cause the Net Proceeds from such
event (or a portion thereof specified in such certificate) to be applied within
one year after receipt of such Net Proceeds to be reinvested in the business of
the U.S. Borrower and its Restricted Subsidiaries (in the case of reinvestments
in assets of Restricted Subsidiaries that are not Loan Parties, in accordance
with the applicable limitations of Article VI), or to consummate any Permitted
Acquisition permitted hereunder, then no prepayment shall be required pursuant
to this paragraph in respect of the Net Proceeds from such event (or the portion
of such Net Proceeds specified in such certificate, if applicable) except to the
extent of any such Net Proceeds that have not been so applied by the end of such
one-year period (or if by the end of such initial one-year period the U.S.
Borrower or any of its Restricted Subsidiaries shall have entered into a binding
agreement with a third party to reinvest, or to consummate such Permitted
Acquisition, with such Net Proceeds in accordance with the applicable provisions
of Article VI, such Net Proceeds have not been so applied within a period of 180
days after the date of such binding agreement), at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied.

 

(d)          With respect to each such prepayment required by Section 2.11(c) as
a result of a Prepayment Event, (i) no later than five (5) Business Days after
receipt of the Net Proceeds of such Prepayment Event, the U.S. Borrower will
give the Administrative Agent telephonic notice thereof (promptly confirmed in
writing), and the Administrative Agent will promptly provide such notice to each
Lender of Term Loans, (ii) each such Lender will have the right to refuse any
such prepayment by giving written notice of such refusal to the Administrative
Agent within three Business Days after such Lender’s receipt of notice from the
Administrative Agent of such prepayment (such refused amounts, the “Refused
Proceeds”), and (iii) the U.S. Borrower will make all such prepayments not so
refused upon the fifth Business Day after such Lenders receive first notice of
repayment from the Administrative Agent, and any Refused Proceeds may be
retained by the U.S. Borrower (it being understood that if no Term Loans are
outstanding at the time the notice referenced in clause (i) above would
otherwise be required to be delivered, such prepayment shall automatically be
deemed Refused Proceeds without any further action by the U.S. Borrower for
purposes of this Section 2.11(d)).

 

(e)          [Reserved].

 

(f)           Prior to any optional or mandatory prepayment of Borrowings under
this Section, the Borrower Representative shall specify the Borrowing or
Borrowings to be prepaid in the notice of such prepayment delivered pursuant to
paragraph (g) of this Section.

 

 71

 

 

(g)          The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by hand delivery, facsimile or other electronic delivery)
of any repayment, any optional prepayment and, to the extent practicable (and,
in the case of prepayments required pursuant to Section 2.11(c), subject to
Section 2.11(d)), any mandatory prepayment under Section 2.10 or 2.11, as
applicable, (i) in the case of repayment or prepayment of a Eurocurrency Rate
Borrowing denominated in Dollars, not later than 12:00 noon, New York City time,
three Business Days before the date of repayment or prepayment, (ii) in the case
of repayment or prepayment of an ABR Borrowing, not later than 1:00 p.m., New
York City time, one Business Day before the date of repayment or prepayment,
(iii) in the case of repayment or prepayment of a Swingline Loan, not later than
2:00 p.m., New York City time, on the date of repayment or prepayment or (iv) in
the case of a Eurocurrency Rate Borrowing denominated in an Alternative
Currency, not later than 1:00 p.m., Local Time, three Business Days before the
date or repayment or prepayment. Each such notice shall be irrevocable and shall
specify the repayment or prepayment date, the principal amount of each Borrowing
or portion thereof to be repaid or prepaid and, in the case of a mandatory
prepayment, to the extent practicable, a reasonably detailed calculation of the
amount of such prepayment; provided that (A) if a notice of optional prepayment
is given in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.08, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.08 and (B) a notice of prepayment of Term Borrowings may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the Borrower Representative
(by notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied. Promptly following receipt of
any such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Repayment and prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

 

(h)          Notwithstanding the foregoing, in the event that any portion of any
Foreign Source Prepayment attributable to any Foreign Subsidiary cannot be made
when due other than with the proceeds of a dividend from such Foreign Subsidiary
(or of a dividend from another Foreign Subsidiary of which the first Foreign
Subsidiary is a direct or indirect subsidiary) that would result in a material
adverse tax liability to the U.S. Borrower, then the requirement to make a
prepayment with such portion shall be deferred until such time as such
prepayment can be made with funds of the U.S. Borrower and the Restricted
Subsidiaries that are available without resort to such a dividend. “Foreign
Source Prepayment” means, for any Foreign Subsidiary, any Net Proceeds arising
from a Prepayment Event under paragraph (a) or (b) of the definition of
Prepayment Event in respect of any asset of such Foreign Subsidiary.

 

SECTION 2.12         Fees.

 

(a)          The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee (the “Commitment Fee”), which
shall accrue at the Applicable Rate per annum on the daily unused amount of the
Revolving Commitment of such Lender during the period from and including the
Initial Funding Date to but excluding the date on which such Revolving
Commitment terminates. Accrued Commitment Fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the Initial Funding Date. All such Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing Commitment Fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

 

 72

 

 

(b)          Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Initial Funding Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at a rate of 0.125% per annum on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Initial Funding Date to
but excluding the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Initial Funding Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to an Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)          Each Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent.

 

(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13         Interest.

 

(a)          The Loans comprising each ABR Borrowing (including such Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)          The Loans comprising each Eurocurrency Rate Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

 73

 

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by a Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.

 

(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurocurrency Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14         Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurocurrency Rate Loan of any Class:

 

(a)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for such Interest Period; or

 

(b)          the Administrative Agent is advised by a Majority in Interest of
the Lenders of such Class that the Eurocurrency Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurocurrency Rate Loan for such
Interest Period or that deposits in the currency of such Eurocurrency Rate Loan
are not being offered to banks in the applicable London interbank market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan;

 

 74

 

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower Representative and the Lenders of such Class as promptly
as practicable. Thereafter, the obligation of the Lenders to make Eurocurrency
Rate Loans in such currency (other than outstanding Term Loans) shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower
Representative may revoke any pending request for a Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans or, failing that, (i) in the case of
Loans denominated in Dollars, will be deemed to have converted such request into
a request for a Borrowing of ABR Loans in the amount specified therein and (ii)
in the case of a Revolving Loan to be denominated in a currency other than
Dollars, such Revolving Loan shall be made in Dollars in the Dollar Equivalent
amount of the requested Borrowing.

 

SECTION 2.15         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
Issuing Bank (except any such reserve requirement reflected in the Eurocurrency
Rate);

 

(ii)         impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
or

 

(iii)        subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) in respect of its loans, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Credit Party of making or maintaining any Eurocurrency Rate Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lender, Issuing Bank or other Credit Party of participating in, issuing
or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Credit Party
hereunder (whether of principal, interest or otherwise), then, following receipt
of a certificate pursuant to paragraph (c) of this Section, the applicable
Borrower will pay to such Lender, Issuing Bank or other Credit Party, as the
case may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Credit Party, as the case may be, for such additional
costs or expenses incurred or reduction suffered.

 

(b)          If any Lender or Issuing Bank reasonably determines that any Change
in Law regarding capital adequacy or liquidity requirements has had or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then, following receipt of a certificate pursuant to paragraph
(c) of this Section, the applicable Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

 

 75

 

 

(c)          If any Lender or Issuing Bank is claiming compensation under this
Section 2.15, it shall deliver to the Borrower Representative a certificate
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, and the basis for the
calculation thereof as specified in paragraph (a) or (b) of this Section, which
certificate shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

 

(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
no Borrower shall be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or expenses or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or expenses or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.16         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto, (b) the conversion of any Eurocurrency Rate
Loan other than on the last day of the Interest Period applicable thereto, (c)
the failure to borrow, convert or continue any Eurocurrency Rate Loan on the
date specified in any notice (including any telephonic notice) delivered or made
pursuant hereto (including as a result of the revocation of any such notice),
(d) the failure to prepay any Eurocurrency Rate Loan on a date specified
therefor in any notice of prepayment given by the Borrower Representative
(whether or not such notice may be revoked in accordance with the terms hereof)
or (e) the assignment of any Eurocurrency Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.19 or pursuant to Section 2.21(e), then, in any such
event, such Borrower shall after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount and, absent manifest error, the amount requested shall be
conclusive) compensate each Lender for the loss, cost and expense attributable
to such event, but excluding any losses of anticipated profits. Such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market, but shall exclude any losses of
anticipated profits. A certificate of any Lender delivered to the Borrower
Representative and setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

 76

 

 

SECTION 2.17         Taxes.

 

(a)          Withholding of Taxes; Gross-Up. Each payment by or on behalf of a
Loan Party under this Agreement or any other Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any applicable
Requirements of Law. If any Withholding Agent determines, in its sole discretion
exercised in good faith, that it is so required to withhold any Taxes, then such
Withholding Agent may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law. If such Taxes are Indemnified Taxes, then the
amount payable by such Loan Party shall be increased as necessary so that net of
such withholding (including such withholding applicable to additional amounts
payable under this Section 2.17), the applicable Lender (or in the case of a
payment made to the Administrative Agent for its own account, the Administrative
Agent) receives the amount it would have received had no such withholding been
made.

 

(b)          Payment of Other Taxes by the Borrowers. Each Borrower shall timely
pay all Other Taxes to the relevant Governmental Authority in accordance with
applicable Requirements of Law; provided that the Belgian Borrower shall not be
required to pay any Other Taxes attributable to any Loans made to the U.S.
Borrower.

 

(c)          Evidence of Payment. As soon as practicable after any payment of
Taxes by a Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(d)          Indemnification by the Loan Parties. The Loan Parties shall
indemnify each Credit Party for any Indemnified Taxes that are paid or payable
by such Credit Party (including any Indemnified Taxes imposed or asserted by any
jurisdiction on amounts paid or payable under this Section 2.17) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that the Belgian Borrower shall not be
required to indemnify for any Indemnified Taxes attributable to any Loans made
to the U.S. Borrower. The indemnity under this paragraph shall be paid within 20
days after the Credit Party delivers to any Loan Party a certificate stating the
amount of any Indemnified Taxes so paid or payable by such Credit Party and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such Credit
Party shall deliver a copy of such certificate to the Administrative Agent.

 

 77

 

 

(e)          Status of Lenders.

 

(i)           Any Lender that is entitled to an exemption from, or reduction of,
any applicable withholding Tax with respect to any payments under any Loan
Document shall deliver to the Borrower Representative and the Administrative
Agent, at the time or times reasonably requested by the Borrower Representative
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of,
withholding. In addition, any Lender, if requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower Representative or the Administrative Agent as will
enable the Borrower Representative or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Upon the reasonable request
of the Borrower Representative or the Administrative Agent, any Lender shall
update any documentation previously delivered pursuant to this Section 2.17(e).
If any documentation previously delivered pursuant to this Section 2.17(e)
expires or becomes obsolete or inaccurate in any respect with respect to a
Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower Representative and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the documentation to the extent it is legally eligible to
do so.

 

(ii)          Without limiting the generality of the foregoing, each Lender
shall, to the extent it is legally eligible to do so, deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a party hereto, two duly completed and executed copies of
whichever of the following is applicable (and any additional number of copies as
is reasonably requested by the Borrower Representative and the Administrative
Agent):

 

(A)         in the case of a Lender that is a U.S. Person, IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States of America is a party, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax;

 

(C)         in the case of a Foreign Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States of America, IRS Form W-8ECI;

 

(D)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, both (1) IRS
Form W-8BEN or W-8BEN-E, as applicable, and (2) a certificate substantially in
the form of Exhibit L-1, Exhibit L-2, Exhibit L-3 or Exhibit L-4 (each, a “U.S.
Tax Certificate”), as applicable, to the effect that such Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of
the Code or (z) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and that no payments in connection with the Loan
Documents are effectively connected with such Lender’s conduct of a U.S. trade
or business;

 

 78

 

 

(E)         in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Loan Document (including a partnership or a
participating Lender), (1) IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (e)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided that if such Lender is a partnership (and not a participating Lender)
and one or more of its partners are claiming the exemption for portfolio
interest under Section 881(c) of the Code, such Lender may provide a U.S. Tax
Certificate on behalf of such partners;

 

(F)         in the case that any form referred to in clauses (A) through (E) of
this paragraph is succeeded by a successor form, such successor form;

 

(G)         any other form prescribed by applicable Requirements of Law as a
basis for claiming exemption from, or a reduction of, U.S. federal withholding
Tax, together with such supplementary documentation as shall be necessary to
enable the Borrowers and/or the Administrative Agent to determine the amount of
Tax (if any) required by law to be withheld; or

 

(H)         in respect of interest payments made by the Belgian Borrower to any
Lender, in case an exemption of interest withholding tax provided by a double
tax treaty concluded by Belgium and the state of residence of such Lender is
relied upon, a validly executed Belgian 276 Int. Aut. Certificate.

 

(iii)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent, at the time or times prescribed
by applicable Requirements of Law and at such time or times reasonably requested
by the Withholding Agent, such documentation prescribed by applicable
Requirements of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Withholding
Agent as may be necessary for the Withholding Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(e)(iii), the term “FATCA” shall include any
amendments made to FATCA after the Signing Date.

 

(iv)         Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.17(e).

 

 79

 

 

(v)          Notwithstanding any other provision of this Section 2.17(e), a
Lender shall not be required to deliver any documentation pursuant to this
Section 2.17(e) that such Lender is not legally eligible to deliver.

 

(f)           Treatment of Certain Refunds. If any Credit Party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such Credit Party and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such Credit Party, shall repay to such
Credit Party the amount paid to such Credit Party pursuant to the prior sentence
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Credit Party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.17(f), in no event will any Credit Party be required to pay
any amount to any indemnifying party pursuant to this Section 2.17(f) if such
payment would place such Credit Party in a less favorable position (on a net
after-Tax basis) than such Credit Party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.17(f) shall not be
construed to require any Credit Party to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(g)          Defined Terms. For purposes of this Section 2.17, for the avoidance
of doubt, the term “Lender” shall include each Issuing Bank and each Swingline
Lender, and the term “Requirements of Law” shall include FATCA.

 

SECTION 2.18         Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)          Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time in the case
of Borrowings denominated in Dollars and prior to 2:00 p.m., Local Time in the
case of Borrowings denominated in an Alternative Currency), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent in such Alternative Currency and all other payments under each Loan
Document shall be made in Dollars.

 

 80

 

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

 

(c)          Except to the extent that this Agreement provides for payments to
be disproportionately allocated to or retained by a particular Lender or group
of Lenders (including in connection with the payment of principal, interest or
fees in different amounts or at different rates and the repayment of principal
amounts of Loans at different times as a result of Extension Amendments,
Incremental Facility Agreements, purchases of Term Loans pursuant to Purchase
Offers under Section 2.23 or non-ratable prepayments of Classes of Loans
pursuant to Section 2.10(c)), each Lender agrees that if it shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the amount of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amounts of principal of and
accrued interest on their Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements or Swingline Loans to any Person
that is an Eligible Assignee (as such term is defined from time to time). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

 81

 

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or Issuing Banks hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or Issuing Banks, as the case may be, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it hereunder to or for the account of the Administrative Agent, any Issuing Bank
or the Swingline Lender, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(c), 2.05(d),
2.05(f), 2.06(b), 2.18(c), 2.18(d) and 9.03(c), in each case in such order as
shall be determined by the Administrative Agent in its discretion.
Notwithstanding anything to the contrary herein, any amounts paid by a Loan
Party for the account of a Lender that are applied or held pursuant to this
Section 2.18(e) shall be deemed paid by such Loan Party to such Lender.

 

SECTION 2.19         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of either Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
reasonably be expected to eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The applicable Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment and delegation.

 

 82

 

 

(b)          If (i) any Lender requests compensation under Section 2.15, (ii) a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender has become a Defaulting Lender or (iv) any Lender has failed to
consent to a proposed amendment, waiver, discharge or termination that under
Section 9.02 requires the consent of all the Lenders (or all the affected
Lenders or all the Lenders of the affected Class) and with respect to which the
Required Lenders (or, in circumstances where Section 9.02 does not require the
consent of the Required Lenders, a Majority in Interest of the Lenders of the
affected Class) shall have granted their consent, then such Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents (or, in the case of any such assignment and delegation resulting from
a failure to provide a consent, all its interests, rights and obligations under
this Agreement and the other Loan Documents as a Lender of a particular Class)
to an Eligible Assignee that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment and delegation); provided that (A)
the Borrower Representative shall have received the prior written consent of the
Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, if applicable, participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, (if applicable, in each case only to
the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts), (C) in the
case of any such assignment and delegation resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, it can reasonably be expected that such assignment will result in
a reduction in such compensation or payments and (D) in the case of any such
assignment and delegation resulting from the failure to provide a consent, the
assignee shall have given such consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver or
consent by such Lender or otherwise, the circumstances entitling the Borrowers
to require such assignment and delegation have ceased to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the applicable Borrower, the Administrative Agent and the assignee and that the
Lender required to make such assignment and delegation need not be a party
thereto.

 

SECTION 2.20         Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

 

(a)          commitment fees shall cease to accrue on the unused amount of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)          the Revolving Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

 

 83

 

 

(c)          if any Swingline Exposure or LC Exposure exists at the time such
Revolving Lender becomes a Defaulting Lender then:

 

(i)          the Swingline Exposure and LC Exposure of such Defaulting Lender
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (with the term “Applicable Percentage”
meaning, with respect to any Lender for purposes of reallocations to be made
pursuant to this paragraph (c), the percentage of the Aggregate Revolving
Commitment represented by such Lender’s Revolving Commitment at the time of such
reallocation calculated disregarding the Revolving Commitments of the Defaulting
Lenders at such time) but only to the extent that such reallocation does not
cause the Aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment;

 

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the applicable Borrower shall within one Business
Day following notice by the Administrative Agent (A) first, prepay the portion
of such Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of the Issuing Banks the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(i) for so long as such
LC Exposure is outstanding;

 

(iii)        if a Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, such Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)        if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to
such reallocation; and

 

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all participation fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Banks (and allocated among them ratably based on the amount of such
Defaulting Lender’s LC Exposure attributable to Letters of Credit issued by each
Issuing Bank) until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and

 

 84

 

 

(d)          so long as such Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend, renew or extend any Letter of Credit,
unless in each case it is reasonably satisfied that the related exposure and the
Defaulting Lender’s then outstanding Swingline Exposure or LC Exposure, as
applicable, will be fully covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrowers in
accordance with Section 2.20(c), and participating interests in any such funded
Swingline Loan or in any such issued, amended, reviewed or extended Letter of
Credit will be allocated among the Non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).

 

In the event that the Administrative Agent, the Borrowers, the Swingline Lender
and each Issuing Bank each agree in writing that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender (a “Restored Lender”), then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be reallocated in accordance with their Applicable
Percentages and on such date such Restored Lender shall purchase at par such of
the Revolving Loans of the other Revolving Lenders (other than Swingline Loans)
as the Administrative Agent shall determine may be necessary in order for such
Restored Lender to hold such Loans in accordance with its Applicable Percentage
(with the term “Applicable Percentage” meaning, with respect to any Lender for
purposes of reallocations to be made pursuant to this paragraph, the percentage
of the Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment at the time of such reallocation calculated including the Revolving
Commitment of such Restored Lender but disregarding the Revolving Commitments of
the Defaulting Lenders at such time). Subject to Section 9.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

 85

 

 

SECTION 2.21         Incremental Facilities.

 

(a)          The Borrowers may on one or more occasions, by written notice to
the Administrative Agent, request (i) one or more increases in the amount of the
Revolving Commitments of any Class (each such increase, an “Incremental
Revolving Commitment Increase”) and/or (ii) the establishment of Incremental
Term Commitments for the U.S. Borrower; provided that the Dollar Equivalent of
the aggregate amount of all the Incremental Revolving Commitment Increases and
Incremental Term Commitments to be established hereunder on any datefollowing
the Amendment No. 1 Effective Date shall not exceed the greater of (A) the
Incremental Base Amount as of such date and (B) assuming that the full amount of
such Incremental Revolving Commitment Increases and/or Incremental Term
Commitments, and all previously established Incremental Revolving Commitment
Increases and Incremental Term Commitments then in effect, shall have been
funded as Loans on such date, an additional aggregate amount, such that, after
giving Pro Forma Effect to the establishment of any Incremental Revolving
Commitment Increases and/or Incremental Term Commitments and the use of proceeds
thereof, the Borrowers shall be in Pro Forma Compliance, recomputed as of the
last day of the most recently ended Test Period for which financial statements
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the Pro Forma Financial Statements), with a Senior Secured
Leverage Ratio that is no greater than 2.50:1.00. Each such notice shall specify
(A) the date on which the applicable Borrower proposes that the Incremental
Revolving Commitment Increases or the Incremental Term Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days (or such shorter period as may be agreed to by the Administrative Agent)
after the date on which such notice is delivered to the Administrative Agent and
(B) the amount of the Incremental Revolving Commitment Increase or Incremental
Term Commitments, as applicable, being requested (it being agreed that (x) any
Lender approached to provide any Incremental Revolving Commitment Increase or
Incremental Term Commitment may elect or decline, in its sole discretion, to
provide such Incremental Revolving Commitment Increase or Incremental Term
Commitments, (y) the Borrowers shall not be required to approach existing
Lenders first to provide any Incremental Revolving Commitment Increase or
Incremental Term Commitment or offer any existing Lenders a right of first
refusal to provide any Incremental Revolving Commitment Increase or Incremental
Term Commitment and (z) any Person that the applicable Borrower proposes to
become a Lender under any Incremental Term Commitment or Incremental Revolving
Commitment Increase, if such Person is not then a Lender, must be an Eligible
Assignee and, if any consent of the Administrative Agent would be required for
an assignment of Loans or Commitment to such Lender, must be reasonably
acceptable to the Administrative Agent and, in the case of any proposed
Incremental Revolving Commitment Increase, if any consent of each Issuing Bank
and the Swingline Lender would be required for an assignment of Revolving Loans
or a Revolving Commitment to such Lender, each Issuing Bank and the Swingline
Lender).

 

(b)          The terms and conditions of any Loans and Commitments pursuant to
any Incremental Revolving Commitment Increase shall be the same as those of the
Revolving Commitments and Revolving Loans of the Class that is being increased
and shall be treated as a single Class with such Revolving Commitments and
Revolving Loans; provided that any interest margins, commitment fees, pricing
and rate floors applicable to any Incremental Revolving Commitment Increase may
exceed the interest margins, commitment fees, pricing and rate floors payable
with respect to the Revolving Loans and/or Revolving Commitments pursuant to the
terms of this Agreement, as amended through the date of such calculation, in
which case the Applicable Rate and/or the fee payable pursuant to Section
2.12(a), in each case as in effect for the other Revolving Loans and Revolving
Commitments, shall be automatically increased to eliminate such excess (it being
understood that additional upfront or similar fees may be payable to the Lenders
participating in such Incremental Revolving Commitment Increase without any
requirement to pay such amounts to any existing Revolving Lenders). The terms
and conditions of any Incremental Term Commitments and the Incremental Term
Loans to be made thereunder shall be set forth in the applicable Incremental
Facility Agreement and shall be identical to those of the Term Commitments and
the Term Loans (other than with respect to maturity, amortization, prepayment,
fees and pricing, which shall be, subject to the following proviso, determined
by the applicable Borrowers and the Lenders thereunder as set forth in
documentation to be determined by the Borrowers and reasonably satisfactory to
the Administrative Agent); provided that (A) the Weighted Average Life to
Maturity of any Incremental Term Loans shall be no shorter than the longest
remaining Weighted Average Life to Maturity of any Class of Term Loans then
outstanding, (B) no Incremental Term Loan Maturity Date shall be earlier than
the latest Maturity Date then in effect, (C) any Incremental Term Loans may
participate in any mandatory prepayment under Sections 2.11(c) and (e) on a pro
rata basis (or on less than pro rata basis), but not on a greater than pro rata
basis with the other Term Loans, (D) any Incremental Term Loan shall rank pari
passu in right of payment and of security with the Initial Term Loans and shall
be secured only by the Collateral securing the Obligations, (E) any Incremental
Term Loan shall be denominated in Dollars and (F) any Previously Absent
Financial Maintenance Covenant shall be permitted so long as the Administrative
Agent shall be given prompt written notice thereof and this Agreement is amended
to include such Previously Absent Financial Maintenance Covenant for the benefit
of all Lenders. Any Incremental Term Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, may be (x) designated as a separate
Series of Incremental Term Commitments and Incremental Term Loans for all
purposes of this Agreement or (y) effected as an increase to an existing Class
of Term Loans.

 

 86

 

 

(c)          The Incremental Term Commitments and any Incremental Revolving
Commitment Increase shall be effected pursuant to one or more Incremental
Facility Agreements executed and delivered by the applicable Borrower, each
Incremental Lender providing such Incremental Term Commitments or Incremental
Revolving Commitment Increase, as the case may be, and the Administrative Agent;
provided that no Incremental Term Commitments or Incremental Revolving
Commitment Increases shall become effective unless:

 

(i)          no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Term Commitments or
Incremental Revolving Commitment Increases and the making of Loans and issuance
of Letters of Credit thereunder to be made on such date;

 

(ii)         on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Term Commitments or
Incremental Revolving Commitment Increases and the making of Loans and issuance
of Letters of Credit thereunder to be made on such date, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, in
each case on and as of such date, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date; provided that in the case of any Incremental Term Loans or Incremental
Revolving Commitment Increase used to finance an acquisition permitted hereunder
and whose consummation is not conditioned upon the availability of, or on
obtaining, third party financing, to the extent the Lenders participating in
such Incremental Term Loans or Incremental Revolving Commitment Increase agree,
this clause (ii) shall require only customary “specified representations” and
“acquisition agreement representations” requested by the applicable Incremental
Lenders;

 

(iii)        after giving Pro Forma Effect to the establishment of any
Incremental Revolving Commitment Increase or Incremental Term Commitment, the
incurrence of any Loans thereunder and the use of the proceeds thereof, and
assuming that the full amount of such Incremental Revolving Commitment Increases
and/or Incremental Term Commitments shall have been funded as Loans on such
date, the Borrowers shall be in Pro Forma Compliance with each Financial
Maintenance Covenant, recomputed as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, the last day of the last fiscal quarter included in the Pro Forma
Financial Statements);

 

 87

 

 

(iv)        the applicable Borrower shall make any payments required to be made
pursuant to Section 2.16 in connection with such Incremental Term Commitments or
Incremental Revolving Commitment Increase and the related transactions under
this Section.

 

Each Incremental Facility Agreement may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section.

 

(d)          Upon the effectiveness of an Incremental Term Commitment or
Incremental Revolving Commitment Increase of any Incremental Lender, (i) such
Incremental Lender shall be deemed to be a “Lender” (and a Lender in respect of
Commitments and Loans of the applicable Class) hereunder, and henceforth shall
be entitled to all the rights of, and benefits accruing to, Lenders (or Lenders
in respect of Commitments and Loans of the applicable Class) hereunder and shall
be bound by all agreements, acknowledgements and other obligations of Lenders
(or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents, and (ii) in the case of any
Incremental Revolving Commitment Increase, (A) if the applicable Lender does not
already have a Revolving Commitment, such Incremental Revolving Commitment
Increase shall constitute the Revolving Commitment of such Lender as provided in
the Incremental Facility Agreement applicable to such Incremental Revolving
Commitment Increase, (B) if the applicable Lender already has a Revolving
Commitment, the Revolving Commitment of such Lender shall be increased as
provided in the Incremental Facility Agreement applicable to such Incremental
Revolving Commitment Increase and (C) the Aggregate Revolving Commitment shall
be increased by the amount of such Incremental Revolving Commitment Increase, in
each case, subject to further increase or reduction from time to time as set
forth in the definition of the term “Revolving Commitment.” For the avoidance of
doubt, upon the effectiveness of any Incremental Revolving Commitment Increase,
the Revolving Exposure of the Revolving Lender making such Incremental Revolving
Commitment Increase, and the Applicable Percentage of all the Revolving Lenders,
shall automatically be adjusted to give effect thereto.

 

(e)          On the date of effectiveness of any Incremental Revolving
Commitment Increase, each Revolving Lender shall assign to each Revolving Lender
making such Incremental Revolving Commitment Increase, and each such Revolving
Lender making such Incremental Revolving Commitment Increase shall purchase from
each Revolving Lender, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans and participations in Letters
of Credit outstanding on such date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Loans and
participations in Letters of Credit will be held by all the Revolving Lenders
ratably in accordance with their Applicable Percentages after giving effect to
the effectiveness of such Incremental Revolving Commitment Increase.

 

 88

 

 

(f)           Subject to the terms and conditions set forth herein and in the
applicable Incremental Facility Agreement, each Lender holding an Incremental
Term Commitment of any Series shall make a loan to the applicable Borrower in an
amount equal to such Incremental Term Commitment on the date specified in such
Incremental Facility Agreement.

 

(g)          The Administrative Agent shall notify the Lenders promptly upon
receipt by the Administrative Agent of any notice from the applicable Borrower
referred to in Section 2.21(a) and of the effectiveness of any Incremental Term
Commitments, in each case advising the Lenders of the details thereof and, in
the case of effectiveness of any Incremental Revolving Commitment Increase, of
the Applicable Percentages of the Revolving Lenders after giving effect thereto
and of the assignments required to be made pursuant to Section 2.21(e).

 

SECTION 2.22         Extensions of Term Loans, Revolving Loans and Revolving
Commitments.

 

(a)          (i) The U.S. Borrower may, subject to and in compliance with
Section 2.22(b) below, request that all or a portion of each Term Loan of any
Class (such Class, an “Existing Term Loan Class” and such Term Loans, “Existing
Term Loans”) be converted to extend the scheduled final maturity date(s) of any
payment of principal with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so converted, “Extended
Term Loans”) and to provide for other terms consistent with this Section 2.22.
Prior to entering into any Extension Amendment with respect to any Extended Term
Loans, the U.S. Borrower shall provide written notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Class and which such request shall be offered
equally to all such Lenders) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which terms shall
be identical to the Term Loans of the Existing Term Loan Class from which they
are to be extended, except that (v) the scheduled final maturity date shall be
extended and all or any of the scheduled amortization payments of all or a
portion of any principal amount of such Extended Term Loans may be delayed to
later dates than the scheduled amortization of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in Section 2.10 or
in the Incremental Facility Agreement, as the case may be, with respect to the
Existing Term Loan Class from which such Extended Term Loans were extended, in
each case as more particularly set forth in Section 2.22(c) below) (provided
that, for the avoidance of doubt, the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Term Loans of the Existing Term Loan Class from which they are
to be converted), (w)(A) the interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, funding discounts, original
issue discounts and premiums with respect to the Extended Term Loans may be
different than those for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees and/or premiums may be payable to the Lenders providing such
Extended Term Loans in addition to or in lieu of any of the items contemplated
by the preceding clause (A), in each case, to the extent provided in the
applicable Extension Amendment, (x) subject to the provisions set forth in
Sections 2.10 and 2.11, the Extended Term Loans may have optional and mandatory
prepayment terms (including call protection and prepayment premiums) as may be
agreed between the U.S. Borrower and the Lenders thereof; provided that such
mandatory prepayment terms shall not provide for greater than pro rata
prepayment with the Existing Term Loans, (y) the Extension Amendment may provide
for other covenants and terms that apply to any period after the latest Maturity
Date and (z) the terms of any Extended Term Loans may also contain other
differences from the Existing Term Loan Class from which they are to be extended
as are approved by the Administrative Agent, acting reasonably, so long as such
differences are not material and not adverse to the Lenders of such Existing
Term Loan Class. No Lender shall have any obligation to agree to have any of its
Term Loans converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Term Loan Class of
Term Loans from which they were converted.

 

 89

 

 

(ii)          The Borrower Representative may, subject to and in compliance with
Section 2.22(b) below, request that all or a portion of the Revolving
Commitments and/or Extended Revolving Commitments of any Class existing at the
time of such request (each, an “Existing Revolving Commitment” and any related
Revolving Loans under any such facility, “Existing Revolving Loans”; each
Existing Revolving Commitment and related Existing Revolving Loans together
being referred to as an “Existing Revolving Class”) be converted to extend the
termination date thereof and the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of Loans
related to such Existing Revolving Commitments (any such Existing Revolving
Commitments which have been so extended, “Extended Revolving Commitments” and
any related Loans, “Extended Revolving Loans”; each Extended Revolving
Commitment and related Extended Revolving Loans together an “Extended Revolving
Class”) and to provide for other terms consistent with this Section 2.22. Prior
to entering into any Extension Amendment with respect to any Extended Revolving
Commitments, the Borrower Representative shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Revolving Commitments and which such
request shall be offered equally to all such Lenders) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established thereunder, which terms shall be identical to those applicable
to the Existing Revolving Commitments from which they are to be extended except
that (w) all or any of the final maturity dates of such Extended Revolving
Commitments may be delayed to later dates than the final maturity dates of such
Existing Revolving Class, (x)(A) the interest rates, interest margins, rate
floors, upfront fees, funding discounts, original issue discounts and premiums
with respect to the Extended Revolving Commitments may be different than those
for such Existing Revolving Class and/or (B) additional fees and/or premiums may
be payable to the Lenders providing such Extended Revolving Commitments in
addition to or in lieu of any of the items contemplated by the preceding clause
(A), in each case, to the extent provided in the applicable Extension Amendment,
(y)(A) the undrawn revolving commitment fee rate with respect to such Extended
Revolving Class may be different than such rate for such Existing Revolving
Class and (B) the Extension Amendment may provide for other covenants and terms
that apply to any period after the latest Maturity Date and (z) the terms of any
Extended Revolving Commitments may also contain other differences from the Class
of Existing Revolving Commitments from which they are to be extended as are
approved by the Administrative Agent, acting reasonably, so long as such
differences are not material and not adverse to the Lenders of such Existing
Revolving Commitment Class; provided that, notwithstanding anything to the
contrary in this Section 2.22 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments, including at maturity of non-extended Revolving Commitments) of
Loans with respect to any Extended Revolving Class shall be made on a pro rata
basis with any borrowings and repayments of the Existing Revolving Loans of the
Class of Existing Revolving Commitments from which they were extended (the
mechanics for which may be implemented through the applicable Extension
Amendment and may include technical changes related to the borrowing,
replacement letter of credit and swingline procedures of such Existing Revolving
Commitment Class), (2) assignments and participations of Extended Revolving
Commitments and Extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Existing Revolving Classes
set forth in Section 9.04 and (3) subject to Section 2.08(b), permanent
repayments of Extended Revolving Loans (and corresponding permanent reductions
in the related Extended Revolving Commitments) shall be permitted as may be
agreed between the applicable Borrower and the Lenders thereof. No Lender shall
have any obligation to agree to have any of its Revolving Loans or Revolving
Commitments of any Existing Revolving Class converted into Extended Revolving
Loans or Extended Revolving Commitments pursuant to any Extension Request. Any
Extended Revolving Commitments of any Extension Series shall constitute a
separate Class of Revolving Commitments from the Existing Revolving Commitments
of the Existing Revolving Class from which they were converted and from any
other Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date).

 

 90

 

 

(b)          The Borrower Representative shall provide the applicable Extension
Request at least 15 Business Days (or such shorter period as the Administrative
Agent may determine in its reasonable discretion) prior to the expected date of
any Extension Amendment, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably, to accomplish the purpose of this Section 2.22. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Existing Term Loans
or Revolving Commitments (or any earlier Extended Revolving Commitments) of an
Existing Revolving Class subject to such Extension Request converted into
Extended Term Loans or Extended Revolving Commitments, as applicable, shall,
within 10 Business Days (or such longer period as the U.S. Borrower may specify)
of receipt of such Extension Request, notify the Administrative Agent (an
“Extension Election”) of the amount of its Term Loans and/or Revolving
Commitments of the Existing Class or Existing Classes subject to such Extension
Request that it has elected to convert into Extended Term Loans or Extended
Revolving Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate amount of Term Loans or Revolving Commitments of the Existing Class
subject to Extension Elections exceeds the amount of Extended Term Loans or
Extended Revolving Commitments, as applicable, requested pursuant to the
Extension Request, Term Loans or Revolving Commitments of the Existing Class or
Existing Classes shall be converted to Extended Term Loans or Extended Revolving
Commitments, as applicable, on a pro rata basis based on the amount of Term
Loans or Revolving Commitments included in each such Extension Election (subject
to rounding). Notwithstanding the conversion of any Existing Revolving
Commitment into an Extended Revolving Commitment, such Extended Revolving
Commitment shall be treated identically to all other Revolving Commitments for
purposes of the obligations of a Revolving Lender in respect of Swingline Loans
under Section 2.04 and Letters of Credit under Section 2.05, except that the
applicable Extension Amendment may provide that the date on which the Swingline
Loan has to be repaid and/or the last day for issuing Letters of Credit may be
extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension).

 

 91

 

 

(c)          Extended Term Loans or Extended Revolving Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.22(c) and
notwithstanding anything to the contrary set forth in Section 9.02, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans or Extended Revolving Commitments, as applicable,
established thereby) executed by the Loan Parties, the Administrative Agent and
the Extending Lenders. In addition to any terms and changes required or
permitted by Section 2.22(a), each Extension Amendment (i) shall amend the
scheduled amortization payments pursuant to Section 2.10 or the applicable
Incremental Facility Agreement with respect to the Existing Class of Term Loans
from which the Extended Term Loans were converted to reduce each scheduled
repayment amount for the Existing Term Loan Class in the same proportion as the
amount of Term Loans of the Existing Term Loan Class is to be converted pursuant
to such Extension Amendment (it being understood that the amount of any
repayment amount payable with respect to any individual Term Loan of such
Existing Class that is not an Extended Term Loan shall not be reduced as a
result thereof) and (ii) may amend this Agreement to ensure ratable
participation in Letters of Credit and Swingline Loans between Extended
Revolving Commitments and Existing Revolving Commitments. Notwithstanding
anything to the contrary in this Section 2.22 and without limiting the
generality or applicability of Section 9.02 to any Section 2.22 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.22 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.22
Additional Amendments do not become effective prior to the time that such
Section 2.22 Additional Amendments have been consented to (including, pursuant
to (i) consents applicable to holders of Incremental Term Loans and Incremental
Revolving Commitment Increases provided for in any Incremental Facility
Agreement and (ii) consents applicable to holders of any Extended Term Loans or
Extended Revolving Commitments provided for in any Extension Amendment) by such
of the Lenders, Loan Parties and other parties (if any) as may be required in
order for such Section 2.22 Additional Amendments to become effective in
accordance with Section 9.02. It is understood and agreed that each Lender
hereunder has consented, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.22 and the arrangements described above in
connection therewith except that the foregoing shall not constitute a consent on
behalf of any Lender to the terms of any Section 2.22 Additional Amendment. In
connection with any Extension Amendment, the Borrower Representative shall
deliver an opinion of counsel reasonably acceptable to the Administrative Agent
(i) as to the enforceability of such Extension Amendment, this Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence) and (ii) covering such other matters as the
Administrative Agent may reasonably request in connection therewith.

 

 92

 

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, (i) on any date on which any Existing Class is converted to extend
the related scheduled maturity date(s) in accordance with paragraph (a) above
(an “Extension Date”), (x) in the case of the Existing Term Loans of each
Extending Lender, the aggregate principal amount of such Existing Term Loans
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Term Loans so converted by such Lender on such date, and the Extended
Term Loans shall be established as a separate Class of Term Loans (together with
any other Extended Term Loans so established on such date), and (y) in the case
of the Existing Revolving Commitments of each Extending Lender, the aggregate
principal amount of such corresponding Existing Revolving Commitments shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Revolving Commitments so converted by such Lender on such date (and any related
participations shall be reduced proportionately), and such Extended Revolving
Commitments shall be established as a separate Class of Revolving Commitments
from the corresponding Existing Revolving Commitment Class and from any other
Existing Revolving Commitments (together with any other Extended Revolving
Commitments so established on such date) and (ii) if, on any Extension Date, any
Loans of any Extending Lender are outstanding under an applicable Extended
Revolving Commitment, such Loans shall be deemed to be allocated as Extended
Revolving Loans and Existing Revolving Loans in the same proportion as such
Extending Lender’s Existing Revolving Commitments to Extended Revolving
Commitments.

 

(e)          In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans of a given Extension
Series or the Extended Revolving Commitments of a given Extension Series, in
each case to a given Lender, was incorrectly determined as a result of manifest
administrative error in the receipt and processing of an Extension Election
timely submitted by such Lender in accordance with the procedures set forth in
the applicable Extension Amendment, then the Administrative Agent, the Borrowers
and such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within 15 days following the effective date of such Extension
Amendment, as the case may be, which Corrective Extension Amendment shall (i)
provide for the conversion and extension of Term Loans under the Existing Term
Loan Class or Existing Revolving Commitments (and related Revolving Exposure),
as the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans or Extended Revolving Commitments (and related Revolving
Exposure) of the applicable Extension Series into which such other Term Loans or
Revolving Commitments were initially converted, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Borrowers and such Lender may
agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.22(c)), and (iii)
effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.22(c).

 

 93

 

 

(f)           No exchange or conversion of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.22 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 2.23         Loan Repurchases.

 

(a)          Subject to the terms and conditions set forth or referred to below,
the U.S. Borrower may from time to time, at its discretion, conduct modified
Dutch auctions to make Purchase Offers, each such Purchase Offer to be managed
exclusively by Wells Fargo Securities, LLC or another investment bank of
recognized standing selected by the U.S. Borrower following consultation with
the Administrative Agent (in such capacity, the “Auction Manager”), so long as
the following conditions are satisfied:

 

(i)          each Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.23 and the Auction
Procedures;

 

(ii)         no Default or Event of Default shall have occurred and be
continuing on the date of the delivery of each Auction Notice and at the time of
purchase of any Term Loans in connection with any Purchase Offer;

 

(iii)        the minimum principal amount (calculated on the face amount
thereof) of Term Loans that the U.S. Borrower offers to purchase in any such
Purchase Offer shall be no less than $1,000,000 (unless another amount is agreed
to by the Administrative Agent);

 

(iv)        the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans of the applicable Class or Classes so purchased by
the U.S. Borrower shall automatically be cancelled and retired by the U.S.
Borrower on the settlement date of the relevant purchase (and may not be
resold);

 

(v)         no more than one Purchase Offer with respect to any Class may be
ongoing at any one time and no more than four Purchase Offers (regardless of
Class) may be made in any one year;

 

(vi)        no purchase of any Term Loans in connection with any Purchase Offer
may be financed using the proceeds of any Revolving Borrowing; and

 

(vii)       at the time of each purchase of Term Loans through a Purchase Offer,
the U.S. Borrower shall have delivered to the Auction Manager an officer’s
certificate of a Financial Officer certifying as to compliance with preceding
clause (ii).

 

 94

 

 

(b)          The U.S. Borrower must terminate any Purchase Offer if it fails to
satisfy one or more of the conditions set forth above which are required to be
met at the time which otherwise would have been the time of purchase of Term
Loans pursuant to such Purchase Offer. If the U.S. Borrower commences any
Purchase Offer (and all relevant requirements set forth above which are required
to be satisfied at the time of the commencement of such Purchase Offer have in
fact been satisfied), and if at such time of commencement the U.S. Borrower
reasonably believes that all required conditions set forth above which are
required to be satisfied at the time of the consummation of such Purchase Offer
shall be satisfied, then the U.S. Borrower shall have no liability to any Lender
for any termination of such Purchase Offer as a result of its failure to satisfy
one or more of the conditions set forth above which are required to be met at
the time which otherwise would have been the time of consummation of such
Purchase Offer, and any such failure shall not result in any Default or Event of
Default hereunder. With respect to all purchases of Term Loans of any Class or
Classes made by the U.S. Borrower pursuant to this Section 2.23, (x) the U.S.
Borrower shall pay on the settlement date of each such purchase all accrued and
unpaid interest (except to the extent otherwise set forth in the relevant
offering documents), if any, on the purchased Term Loans of the applicable Class
or Classes up to the settlement date of such purchase and (y) such purchases
(and the payments made by the U.S. Borrower and the cancellation of the
purchased Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.11 or
any other provision hereof.

 

(c)          The Administrative Agent and the Lenders hereby consent to the
Purchase Offers and the other transactions effected pursuant to and in
accordance with the terms of this Section 2.23 (provided that no Lender shall
have an obligation to participate in any such Purchase Offer). For the avoidance
of doubt, it is understood and agreed that the provisions of Section 2.18 and
Section 9.04 will not apply to the purchases of Term Loans pursuant to Purchase
Offers made pursuant to and in accordance with the provisions of this Section
2.23. The Auction Manager acting in its capacity as such hereunder shall be
entitled to the benefits of the provisions of Article VIII and Article IX to the
same extent as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Purchase Offer.

 

SECTION 2.24         Illegality. If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower Representative through the Administrative Agent, (i) any obligation of
such Lender to issue, make, maintain, fund or charge interest with respect to
any such Loan or continue Eurocurrency Rate Loans or to convert ABR Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Eurocurrency Rate component of the
Alternate Base Rate, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Alternate Base Rate,
in each case until such Lender notifies the Administrative Agent and the
Borrower Representative that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurocurrency Rate component of the Alternate Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Eurocurrency Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

 95

 

 

ARTICLE III

Representations and Warranties

 

The U.S. Borrower represents and warrants to the Lenders on the Initial Funding
Date and on each other date on which representations and warranties are made or
deemed made hereunder that (and with respect to the representations contained in
Sections 3.01 through 3.04, 3.07, 3.14, 3.18 and 3.19, the U.S. Borrower
represents and warrants to the Lenders on the Signing Date that):

 

SECTION 3.01         Organization; Powers. The U.S. Borrower and each Restricted
Subsidiary is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization, has all power and authority and all material
Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business,
and is in good standing, in every jurisdiction where such qualification is
required.

 

SECTION 3.02         Authorization; Enforceability. The Financing Transactions
to be entered into by each Loan Party are within such Loan Party’s corporate or
other organizational powers and have been duly authorized by all necessary
corporate or other organizational and, if required, stockholder or other
equityholder action of each Loan Party. This Agreement has been duly executed
and delivered by the U.S. Borrower and constitutes, and each other Loan Document
to which any Loan Party is to be a party, when executed and delivered by such
Loan Party, will constitute, a legal, valid and binding obligation of the U.S.
Borrower or such Loan Party, as the case may be, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

 96

 

 

SECTION 3.03         Governmental Approvals; Absence of Conflicts. The Financing
Transactions (a) do not require any material consent or approval of,
registration or filing with or any other action by any Governmental Authority,
except (i) such as have been or substantially contemporaneously with the initial
funding of Loans on the Initial Funding Date will be obtained or made and are
(or will so be) in full force and effect and (ii) filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any material
Requirements of Law, including any material order of any Governmental Authority,
(c) will not violate the Organizational Documents of the U.S. Borrower or any
Restricted Subsidiary, (d) except as would not reasonably be expected to result
in a Material Adverse Effect, will not violate or result (alone or with notice
or lapse of time, or both) in a default under any indenture or other material
agreement or material instrument binding upon the U.S. Borrower or any
Restricted Subsidiary or any of their assets, or give rise to a right thereunder
to require any payment, repurchase or redemption to be made by the U.S. Borrower
or any Restricted Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, and (e) except for Liens created under the Loan
Documents, will not result in the creation or imposition of any Lien on any
asset of the U.S. Borrower or any Restricted Subsidiary.

 

SECTION 3.04         Financial Condition; No Material Adverse Change.

 

(a)          The U.S. Borrower has heretofore furnished to the Administrative
Agent consolidated balance sheets of the U.S. Borrower as at December 31, 2014
and December 31, 2013 and related statements of income, stockholders’ equity and
cash flows of the U.S. Borrower for the fiscal years ended at December 31, 2014,
December 31, 2013 and December 31, 2012 audited by and accompanied by the
opinion of PricewaterhouseCoopers LLP, independent registered public accounting
firm. Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the U.S. Borrower
and its consolidated Restricted Subsidiaries as of such dates and for such
periods in accordance with GAAP except as otherwise expressly noted therein.

 

(b)          The U.S. Borrower has heretofore furnished to the Administrative
Agent unaudited consolidated balance sheets of the U.S. Borrower as at March 31,
2015, June 30, 2015 and September 30, 2015 and related statements of income,
stockholders’ equity and cash flows of the U.S. Borrower for the fiscal quarters
ended at March 31, 2015, June 30, 2015 and September 30, 2015. Such financial
statements present fairly, in all material respects, the financial position,
results of operations and cash flows of the U.S. Borrower and its consolidated
Restricted Subsidiaries as of such dates and for such periods in accordance with
GAAP, except as otherwise expressly noted therein and subject to changes
resulting from normal year-end audit adjustments and the absence of footnotes.

 

(c)          The U.S. Borrower has heretofore furnished to the Administrative
Agent a pro forma consolidated balance sheet of the U.S. Borrower and the
Restricted Subsidiaries as at the end of, and related pro forma statements of
income of the U.S. Borrower for, the period ended September 30, 2015, prepared
giving effect to the Transactions as if the Transactions had occurred on such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statements of income) (the “Pro Forma Financial Statements”).
The Pro Forma Financial Statements (i) have been prepared by the U.S. Borrower
in good faith, based on assumptions believed by the U.S. Borrower on the Signing
Date and the Initial Funding Date to be reasonable, (ii) are believed by the
U.S. Borrower to be based on the best information reasonably available to the
U.S. Borrower as of the date of delivery thereof after due inquiry, (iii)
accurately reflect in all material respects all adjustments necessary to give
effect to the Transactions and (iv) present fairly, in all material respects,
the pro forma financial position of the U.S. Borrower and its consolidated
Restricted Subsidiaries as of such date as if the Transactions had occurred on
such date; provided that no representation is being made by the U.S. Borrower
that the Pro Forma Financial Statement have been prepared in compliance with
Regulation S-X of the Securities Act or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

 

 97

 

 

(d)          Since December 31, 2014, there has been no event or condition that
has resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

 

SECTION 3.05         Properties.

 

(a)          The U.S. Borrower and each Restricted Subsidiary has good title to,
or valid leasehold interests in, or easements, licenses or other limited
property interests sufficient for its use thereof in, all its property material
to its business (other than Intellectual Property, which is described in Section
3.05(b)), except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title, leasehold interest, easement, license or other limited property interest,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(b)          The U.S. Borrower and each Restricted Subsidiary owns or has the
right to use, all patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases and other
Intellectual Property that is necessary for the conduct of its business as
currently conducted, except to the extent any such failure to own or have the
right to use such patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases and other
Intellectual Property, in each case, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this representation shall not be construed as a representation of
non-infringement of Intellectual Property, which is addressed in the next
sentence of this Section 3.05(b). To the knowledge of the U.S. Borrower and the
Restricted Subsidiaries, no patents, trademarks, copyrights, licenses,
technology, software, domain names, confidential proprietary databases or other
Intellectual Property used by the U.S. Borrower or any Restricted Subsidiary in
the operation of its business infringes upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect. No claim or
litigation regarding any patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases or other Intellectual
Property owned or used by the U.S. Borrower or any Restricted Subsidiary is
pending or, to the knowledge of the U.S. Borrower or any Restricted Subsidiary,
threatened against the U.S. Borrower or any Restricted Subsidiary that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. As of the Initial Funding Date, each patent, trademark,
copyright, license, technology, software, domain name, confidential proprietary
database or other Intellectual Property that, individually or in the aggregate,
is material to the business of the U.S. Borrower and the Restricted Subsidiaries
(or to the business of the U.S. Borrower and the Domestic Subsidiaries) is owned
by or licensed to the U.S. Borrower or another Loan Party.

 

 98

 

 

SECTION 3.06         Litigation and Environmental Matters.

 

(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
U.S. Borrower or any Restricted Subsidiary, threatened against or affecting the
U.S. Borrower or any Restricted Subsidiary that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (except
as set forth on Schedule 3.06(a)).

 

(b)          Except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect or as otherwise set forth on Schedule 3.06(b), none of the U.S. Borrower
or any Restricted Subsidiary (i) has failed to comply with any Environmental Law
or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07         Compliance with Laws. The U.S. Borrower and each Restricted
Subsidiary is in compliance with all laws, including all orders of Governmental
Authorities, applicable to it or its property, except where the failure to
comply, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.08         Investment Company Status. None of the U.S. Borrower or any
Restricted Subsidiary is an “investment company,” or is controlled by
“investment companies,” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

SECTION 3.09         Taxes. The U.S. Borrower and each Restricted Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it (including in its capacity as a withholding agent), except where (a)
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the U.S. Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) the failure to do so would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.10         ERISA; Labor Matters.

 

(a)          No ERISA Events have occurred or are reasonably expected to occur
that would, in the aggregate, reasonably be expected to result in a Material
Adverse Effect. Except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state laws and, in each case, the regulations thereunder, (ii) no Plan has
failed to satisfy its “minimum funding standard” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived, (iii) neither the U.S.
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), (iv) neither the
U.S. Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan and (v) neither the U.S.
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA. The present value of all
accumulated benefit obligations under each Plan (in each case based on the
assumptions used for purposes of Accounting Standards Codification Topic 715),
did not, individually or in the aggregate, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of each Plan or of all underfunded Plans (as applicable) by an amount
that, if required to be paid as of such date by the U.S. Borrower or its ERISA
Affiliates, would reasonably be expected to result in a Material Adverse Effect.

 

 99

 

 

(b)          As of the Signing Date and the Initial Funding Date, there are no
strikes, lockouts or slowdowns against the U.S. Borrower or any Restricted
Subsidiary pending or, to their knowledge, threatened, that have had, or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The hours worked by and payments made to employees of the U.S.
Borrower and the Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable federal, state, local or foreign law
relating to such matters, except for any violation or violations that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All payments due from the U.S. Borrower or any
Restricted Subsidiary, or for which any claim may be made against the U.S.
Borrower or any Restricted Subsidiary, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as
liabilities on the books of the U.S. Borrower or such Restricted Subsidiary,
except for any failure to pay or accrete that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

(c)          As of the Amendment No. 1 Effective Date, the U.S. Borrower and
each Restricted Subsidiary is not and will not be (1) an employee benefit plan
subject to ERISA, (2) a plan or account subject to Section 4975 of the Code”;
(3) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code; or (4) a “governmental plan” within the meaning
of ERISA.

 

SECTION 3.11         Subsidiaries and Joint Ventures; Disqualified Equity
Interests.

 

(a)          Schedule 3.11A sets forth, as of the Initial Funding Date, the name
and jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the U.S. Borrower or any Subsidiary in, (a) each Subsidiary
and (b) each joint venture in which the U.S. Borrower or any Subsidiary owns any
Equity Interests, and identifies each Excluded Subsidiary and each Unrestricted
Subsidiary. The Equity Interests in each wholly-owned Restricted Subsidiary have
been duly authorized and validly issued and are fully paid and non-assessable.
Except as set forth on Schedule 3.11A, as of the Initial Funding Date, there is
no existing option, warrant, call, right, commitment or other agreement to which
the U.S. Borrower or any Restricted Subsidiary is a party requiring, and there
are no Equity Interests in any Restricted Subsidiary outstanding that upon
exercise, conversion or exchange would require, the issuance by any Restricted
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Restricted Subsidiary. For the avoidance
of doubt, Schedule 3.11A may be amended, supplemented, updated or otherwise
modified prior to or on the Initial Funding Date in a manner reasonably
acceptable to the Administrative Agent.

 

 100

 

 

(b)          Schedule 3.11B sets forth, as of the Initial Funding Date, all
outstanding Disqualified Equity Interests, if any, in the U.S. Borrower or any
Restricted Subsidiary, including the number, date of issuance and the record
holder of such Disqualified Equity Interests.

 

SECTION 3.12         Insurance. Schedule 3.12 sets forth a description of each
material policy of insurance maintained by or on behalf of the U.S. Borrower and
the Restricted Subsidiaries as of the Initial Funding Date.

 

SECTION 3.13         Solvency.

 

(a)          On each of the Initial Funding Date and the Spin-Off Date on a pro
forma basis after giving effect to the Transactions, and giving effect to the
rights of subrogation and contribution under the Collateral Agreement, the U.S.
Borrower and its Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

(b)          No Belgian Insolvency Event has occurred with respect to any
Belgian Loan Party.

 

SECTION 3.14         Disclosure. The written reports, financial statements,
certificates and other written information furnished by or on behalf of the U.S.
Borrower or any Subsidiary to the Administrative Agent, any Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, when taken as a whole, and excluding any Projections (as defined
below) and any information of a general economic or industry specific nature, do
not contain any material misstatement of material fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading. All written
financial projections concerning the U.S. Borrower and its Subsidiaries that
have been furnished by or on behalf of the U.S. Borrower or any Subsidiary to
the Administrative Agent, any Arranger or any Lender in connection with the
negotiation of this Agreement or any other Loan Document with respect to the
Transactions (the “Projections”) were prepared in good faith based upon
assumptions believed by the U.S. Borrower to be reasonable at the time made and
at the time so furnished, if furnished prior to the Signing Date, as of the
Signing Date and if furnished between the Signing Date and the Initial Funding
Date, as of the Initial Funding Date (it being understood that (i) such
forecasts and projections are as to future events and are not to be viewed as
facts and (ii) actual results during the period or periods covered by any such
forecasts and projections may differ significantly from the projected results
and such differences may be material).

 

 101

 

 

SECTION 3.15         Collateral Matters.

 

(a)          The U.S. Collateral Agreement, upon execution and delivery thereof
by the parties thereto and effectiveness thereof, will create in favor of the
Administrative Agent, for the benefit of the applicable Secured Parties, a valid
and enforceable security interest in the Collateral described therein (subject
to any limitations specified therein) and (i) when the Collateral described
therein constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to the Administrative Agent, together with
instruments of transfer duly endorsed in blank, the security interest created
under the U.S. Collateral Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in such
Collateral (subject to any limitations specified therein) to the extent
perfection of such security interest can be perfected by control of securities,
prior and superior in right to any other Person, but subject to Liens permitted
by Section 6.02, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
U.S. Collateral Agreement will constitute a fully perfected security interest in
all right, title and interest of the Loan Parties in the remaining Collateral
described therein (subject to any limitations specified therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements in such filing offices, prior and superior to the rights of any other
Person, but subject to Liens permitted under Section 6.02.

 

(b)          [Reserved].

 

(c)          Upon the recordation of the IP Security Agreements with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and the filing of the financing statements referred to in paragraph
(a) of this Section, the security interest created under the U.S. Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the U.S. Collateral Agreement) in which a security interest may be perfected
by filing or recording in the United States of America, in each case prior and
superior in right to any other Person, but subject to Liens permitted under
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office or the United States Copyright Office may be
necessary to perfect a security interest in such Intellectual Property acquired
or developed by the Loan Parties after the Initial Funding Date).

 

(d)          Each Security Document, other than any Security Document referred
to in the preceding paragraphs of this Section, upon execution and delivery
thereof by the parties thereto and the making of the filings and taking of the
other actions provided for therein, will be effective under applicable law to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and enforceable Lien in the Collateral subject thereto and such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the Loan Parties and all third parties, and in
each case having priority over all other Liens on the Collateral except in the
case of (a) Liens permitted under Section 6.02, to the extent any such Lien
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or agreement and (b) Liens perfected only by control or
possession to the extent the Administrative Agent has not obtained or does not
maintain control or possession of such Collateral.

 

SECTION 3.16         Federal Reserve Regulations; Use of Proceeds. None of the
U.S. Borrower or any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of the Loans will be used, directly or
indirectly, for any purpose that entails a violation (including on the part of
any Lender) of any of the regulations of the Board of Governors, including
Regulations U and X. The proceeds of the Loans and Letters of Credit will be
used in compliance with Section 5.11.

 

 102

 

 

SECTION 3.17         SME Status; Centre of Main Interests.

 

(a)          The Belgian Borrower is not a small or medium-sized enterprise
within the meaning of the Belgian Act of 21 December 2013 concerning various
provisions regarding the financing of small and medium-sized enterprises, and it
is not subject to the provisions of such Act.

 

(b)          For the purposes of the European Union Regulation, each Belgian
Loan Party’s centre of main interests (as that term is used in Article 3(1) of
the European Union Regulation) is situated in its jurisdiction of incorporation
and it has no “establishment” (as that term is used in Article 2(h) of the
European Union Regulation) in any other jurisdiction.

 

SECTION 3.18         Anti-Corruption Laws and Sanctions. The Borrowers have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents while acting on behalf of the
Borrowers or their Subsidiaries with Anti-Corruption Laws, the USA PATRIOT Act
and other anti-money laundering rules and regulations and applicable Sanctions.
The Borrowers, their Subsidiaries and to the knowledge of the Borrowers, their
respective officers, employees, directors and agents, are in compliance with (i)
Anti-Corruption Laws in all material respects, (ii) the USA PATRIOT Act and, in
all material respects, other anti-money laundering rules and regulations, and
(iii) applicable Sanctions. None of (a) the Borrowers, any Subsidiary or, to the
knowledge of the Borrowers or such Subsidiary, any of their respective
directors, officers or employees or (b) to the knowledge of the Borrowers, any
agent of any Borrower or Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person.

 

SECTION 3.19         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

ARTICLE IV

Conditions

 

SECTION 4.01         Signing Date. This Agreement shall not become effective
until the satisfaction (or waiver in accordance with Section 9.02) of the
following conditions:

 

(a)          The Administrative Agent shall have received from each party hereto
(other than the Belgian Borrower) either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission or other
electronic transmission of a signed counterpart of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)          The Administrative Agent shall have received a completed Perfection
Certificate dated the Signing Date and signed by an Authorized Officer of the
U.S. Borrower, together with all attachments contemplated thereby, including the
results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Borrowers and their Designated Subsidiaries in their
respective jurisdictions or organization and such other lien searches as
requested by the Administrative Agent.

 

 103

 

 

(c)          The Administrative Agent, the Lenders and the Arrangers shall have
received all documentation and other information about the Loan Parties as has
been reasonably requested by the Administrative Agent or any Lender or Arranger
in writing at least 10 days prior to the Signing Date and that they reasonably
determine is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(d)          The Administrative Agent shall have received (i) true and complete
copies of the Organizational Documents of each Person that is a Loan Party as of
the Signing Date and a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors or other
governing body, as applicable, of each Person that is a Loan Party as of the
Signing Date (or a duly authorized committee thereof) authorizing (A) the
execution, delivery and performance of the Loan Documents (and any agreements
relating thereto) to which it is a party, (B) in the case of the U.S. Borrower,
the extensions of credit hereunder, together with such certificates relating to
the good standing of each Person that is a Loan Party or the substantive
equivalent, if any, available in the jurisdiction of organization for each Loan
Party from the appropriate governmental officer in such jurisdiction as the
Administrative Agent may reasonably request and (ii) a certificate of each
Person that is a Loan Party as of the Signing Date, dated the Signing Date,
substantially in the form of Exhibit M hereto or otherwise reasonably
satisfactory to the Administrative Agent, with appropriate insertions, executed
by an Authorized Officer of such Loan Party, and attaching the documents
referred to in clause (i) above.         

 

SECTION 4.02         Initial Funding Date. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
be subject to the satisfaction (or waiver in accordance with Section 9.02) of
the following conditions:

 

(a)          [Reserved].

 

(b)          To the extent the Spin-Off has not occurred and will not occur
substantially concurrently with the Initial Funding Date, the Administrative
Agent shall have received a Guarantee from WestRock in form and substance
reasonably acceptable to the Administrative Agent (and in any event including an
automatic release of such Guarantee upon consummation of the Spin-Off).

 

(c)          The Administrative Agent shall have received a certificate, dated
the Initial Funding Date and signed by an Authorized Officer of the U.S.
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, which (i) provides updates to information provided in the Perfection
Certificate delivered on the Signing Date and (ii) confirms that, to the extent
any information provided in the Perfection Certificate delivered on the Signing
Date has not been updated, such information is true and correct as of the
Initial Funding Date.

 

 104

 

 

(d)          On the Initial Funding Date, the U.S. Borrower shall have a Total
Leverage Ratio of no greater than 2.75 to 1.00 on a Pro Forma Basis for the
Transactions, and the Administrative Agent shall have received a certificate,
dated the Initial Funding Date and signed by a Financial Officer of the U.S.
Borrower, certifying compliance with this Section 4.02(d) and setting forth
reasonably detailed calculations demonstrating such compliance; provided that,
for purposes of compliance with this Section 4.02(d), (i) Consolidated Total
Debt in clause (a) of the definition of “Total Leverage Ratio” shall be
calculated on a Pro Forma Basis after giving effect to the Transactions,
including all incurrences of Indebtedness constituting Consolidated Total Debt
to occur on the Initial Funding Date and (ii) Consolidated EBITDA in clause (b)
of the definition of “Total Leverage Ratio” shall be for the latest four fiscal
quarters ending at least 45 days prior to the Initial Funding Date.

 

(e)          The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks as of and dated the Initial Funding Date) of (i) Wachtell, Lipton, Rosen &
Katz and (ii) other local counsel reasonably requested by the Administrative
Agent.

 

(f)           The Administrative Agent shall have received (i) true and complete
copies of the Organizational Documents of each Person that is a Loan Party as of
the Initial Funding Date (which, for the avoidance of doubt, need not include
the Belgian Borrower) and a copy of the resolutions, in form and substance
reasonably satisfactory to the Administrative Agent, of the Board of Directors
or other governing body, as applicable, of each such Person that is a Loan Party
as of the Initial Funding Date (or a duly authorized committee thereof)
authorizing (A) the execution, delivery and performance of the Loan Documents
(and any agreements relating thereto) to which it is a party, (B) in the case of
the U.S. Borrower, the extensions of credit hereunder, and (C) the U.S. Borrower
to act as the Borrower Representative under this Agreement, together with such
certificates relating to the good standing of each Person that is a Loan Party
or the substantive equivalent, if any, available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction as the Administrative Agent may reasonably request and (ii) a
certificate of each Person that is a Loan Party as of the Initial Funding Date,
dated the Initial Funding Date, substantially in the form of Exhibit M hereto or
otherwise reasonably satisfactory to the Administrative Agent, with appropriate
insertions, executed by an Authorized Officer of such Loan Party, and attaching
the documents referred to in clause (i) above.

 

(g)          The Administrative Agent shall have received a certificate, dated
the Initial Funding Date and signed by a Financial Officer of the U.S. Borrower,
substantially in the form of Exhibit N hereto or otherwise reasonably
satisfactory to the Administrative Agent, confirming compliance with the
conditions set forth in paragraph (l) of this Section 4.02 and in paragraphs (a)
and (b) of Section 4.03.

 

(h)          All fees and, to the extent invoiced at least three Business Days
prior to the Initial Funding Date (except as otherwise reasonably agreed by the
Borrowers), reasonable out-of-pocket expenses required to be paid on the Initial
Funding Date or Spin-Off Date pursuant to the Engagement Letter, shall, upon the
initial Borrowing hereunder on the Initial Funding Date, have been, or will be
substantially simultaneously, paid.

 

 105

 

 

(i)           The Collateral and Guarantee Requirement shall have been satisfied
(to the extent required on the Initial Funding Date) and each of the Lenders
shall have executed and delivered a counterpart to the Lender Loss Sharing
Agreement; provided that to the extent that the requirements of the Collateral
and Guarantee Requirement (other than any Collateral the security interest in
which may be perfected by the filing of a Uniform Commercial Code financing
statement) are not completed on or prior to the Initial Funding Date after the
U.S. Borrower’s use of commercially reasonable efforts to do so, to the extent
reasonably agreed to in writing by the U.S. Borrower and the Administrative
Agent, the completion of such requirements of the Collateral and Guarantee
Requirement shall not constitute a condition precedent to the availability of
the Loans on the Initial Funding Date but shall be required to be completed
pursuant to Section 5.13 and Schedule 5.13 may be updated by the Administrative
Agent to include such requirements.

 

(j)           The Administrative Agent shall have received evidence that the
insurance required by Section 5.08 is in effect, together with endorsements
naming the Secured Parties and the Administrative Agent as additional insured
and the Administrative Agent, for the benefit of the Secured Parties, as loss
payee thereunder, in each case as specified and to the extent required under
Section 5.08 (but excluding the Belgian Borrower, as to which Section 5.13(b)
shall apply); provided that to the extent that the requirements of this Section
4.02(j) are not completed on or prior to the Initial Funding Date after the U.S.
Borrower’s use of commercially reasonable efforts to do so, to the extent
reasonably agreed to in writing by the U.S. Borrower and the Administrative
Agent, the completion of such requirements shall not constitute a condition
precedent to the availability of the Loans on the Initial Funding Date but shall
be required to be completed pursuant to Section 5.13 and Schedule 5.13 may be
updated by the Administrative Agent to include such requirements.

 

(k)          (x) The Administrative Agent shall have received true and complete
copies of any SEC Filings, it being understood that any such documents filed
with the SEC shall be deemed to have been delivered to the Administrative Agent
and the Lenders and (y) the Spin-Off shall have been consummated or the U.S.
Borrower shall have delivered a certificate signed by a Financial Officer
stating that (i) the U.S. Borrower reasonably believes that the Spin-Off will be
consummated within ten (10) Business Days of the initial funding of Term Loans
on the Initial Funding Date and (ii) at or prior to the Initial Funding Date,
the U.S. Borrower has acquired all of the assets of the business of the U.S.
Borrower and its Subsidiaries as described or reflected in the SEC Filings other
than the Belgian Borrower and its Subsidiaries.

 

(l)           After giving effect to the Transactions, (i) none of the U.S.
Borrower or any Restricted Subsidiary shall have outstanding any Disqualified
Equity Interest or any Indebtedness for borrowed money (other than intercompany
Indebtedness), other than (A) Indebtedness incurred under the Loan Documents,
(B) short-term unsecured working capital facilities, Capital Lease Obligations
and deferred purchase price obligations, in each case incurred in the ordinary
course of business by the U.S. Borrower or its Restricted Subsidiaries and (C)
Indebtedness set forth on Schedule 6.01.

 

 106

 

 

(m)          The Lenders shall have received a certificate from a Financial
Officer of the U.S. Borrower, substantially in the form of Exhibit K (or other
form reasonably acceptable to the Administrative Agent) confirming the solvency
of the U.S. Borrower and the Subsidiaries on a consolidated basis on the Initial
Funding Date after giving effect to the Transactions.

 

(n)          The Borrowers shall have delivered to the Administrative Agent
fully executed copies of the Specified Material Contracts to which the Borrowers
or any of its Subsidiaries is or is contemplated to be a party as of the Initial
Funding Date and no default or termination, or any waiver or amendment
materially adverse to the Lenders, shall have occurred with respect thereto.

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Initial Funding Date, and such notice shall be conclusive and binding. For the
avoidance of doubt, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder on the Initial Funding Date
shall not become effective or otherwise occur unless and until each of the
foregoing conditions shall have been satisfied (or waived in accordance with
Section 9.02).

 

SECTION 4.03         Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

 

(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct (i) in the case of the
representations and warranties qualified as to materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date; provided that in the case of any Incremental Term Loans or Incremental
Revolving Commitment Increases used to finance an acquisition permitted
hereunder and whose consummation is not conditioned on the availability of, or
on obtaining third party financing, to the extent the Lenders participating in
such Incremental Term Loans or Incremental Revolving Commitment Increases agree,
this Section 4.03(a) shall require only customary “specified representations”
and “acquisition agreement representations.”

 

(b)          At the time of and immediately after giving effect to any Borrowing
or the issuance, amendment, renewal or extension of a Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c)          The Administrative Agent, and, if applicable, the Issuing Banks or
the Swingline Lender shall have received a Borrowing Request or a Letter of
Credit Request, as applicable, from the Borrower Representative.

 

 107

 

 

On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, the U.S. Borrower and, in the case of Loans or Borrowings
requested by the Belgian Borrower, the Belgian Borrower, shall be deemed to have
represented and warranted that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied and that, after giving effect to such
Borrowing, or such issuance, amendment, renewal or extension of a Letter of
Credit, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01, 2.04(a) or 2.05(b).

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, the U.S. Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01         Financial Statements and Other Information. The U.S.
Borrower will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)          within 90 days after the end of each fiscal year of the U.S.
Borrower (or, so long as the U.S. Borrower shall be subject to periodic
reporting obligations under the Exchange Act, by the date that the Annual Report
on Form 10-K of the U.S. Borrower for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any extension
available thereunder for the filing of such form), its audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the end of and for such fiscal year, setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or another independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the U.S. Borrower on a
consolidated basis as of the end of and for such year in accordance with GAAP;

 

(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the U.S. Borrower (or, so long as the U.S.
Borrower shall be subject to periodic reporting obligations under the Exchange
Act, by the date that the Quarterly Report on Form 10-Q of the U.S. Borrower for
such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form) its consolidated balance sheet and related consolidated
statements of income and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the prior fiscal year, all
certified by a Financial Officer of the U.S. Borrower as presenting fairly, in
all material respects, the financial position, results of operations and cash
flows of the U.S. Borrower on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments
and the absence of certain footnotes;

 

 108

 

 

(c)          [reserved];

 

(d)          concurrently with each delivery of financial statements under
clause (a) or (b) above (beginning with the delivery of financial statements for
the fiscal period ending June 30, 2016), a completed Compliance Certificate
signed by a Financial Officer of the U.S. Borrower, (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Section 6.12 as of the last day of the fiscal period covered by such financial
statements, (iii) stating whether any change in GAAP or in the application
thereof (that could reasonably be expected to affect, in any material respect,
any financial calculations or ratios required to be determined under this
Agreement) has occurred since the date of the consolidated balance sheet of the
U.S. Borrower most recently theretofore delivered under clause (a) or (b) above
(or, prior to the first such delivery, referred to in Section 3.04) and, if any
such change has occurred, specifying the effect of such change on the financial
statements (including those for the prior periods) accompanying such
certificate, (iv) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided, and (v) identifying as of the date of
such Compliance Certificate each Subsidiary that (A) is (x) an Excluded
Subsidiary and is not a Loan Party or a request has been made to release the
Guarantee of such Subsidiary pursuant to Section 9.14 or (y) an Unrestricted
Subsidiary, in each case as of such date but has not been identified as an
Excluded Subsidiary or Unrestricted Subsidiary in Schedule 3.11A or in any prior
Compliance Certificate or (B) has previously been identified as an Excluded
Subsidiary or Unrestricted Subsidiary but has ceased to be (x) an Excluded
Subsidiary (only in the event that such Subsidiary is not a Loan Party at the
time of the delivery of such certificate) or (y) an Unrestricted Subsidiary.

 

(e)          concurrently with each delivery of financial statements under
clause (a) above, a certificate of an Authorized Officer or a Financial Officer
of the U.S. Borrower confirming that, (i) since the date of the Perfection
Certificate delivered on the Signing Date, and as supplemented by the
certificates delivered pursuant to Section 4.02(c) and this Section 5.01(e),
there has been no change in the information set forth in Schedules 1 and 2
therein or identifying all such changes in the information set forth therein,
and (ii) setting forth a complete and correct schedule, in the form of Schedule
III to the U.S. Collateral Agreement, of all Intellectual Property owned by each
Loan Party, including all applications filed by such Loan Party, either itself
or through any agent, employee, licensee or designee, for any Patent, Trademark
or Copyright (or for the registration of any Patent, Trademark or Copyright)
(each as defined in the U.S. Collateral Agreement) with the United States Patent
and Trademark Office, United States Copyright Office or any office or agency in
any political subdivision of the United States, in existence on the date thereof
and not theretofore disclosed to the Administrative Agent on Schedule III to the
U.S. Collateral Agreement, as supplemented from time to time in accordance
herewith;

 

(f)           [Reserved];

 

 109

 

 

(g)          concurrently with each delivery of financial statements under
clause (a) above, a detailed consolidated budget for such fiscal year (including
a projected consolidated balance sheet and related projected statements of
income and cash flows as of the end of and for such fiscal year and setting
forth the assumptions used for purposes of preparing such budget) in the form
customarily prepared by the U.S. Borrower;

 

(h)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
U.S. Borrower or any Restricted Subsidiary with the SEC;

 

(i)           promptly after any request therefor by the Administrative Agent or
any Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA
that the U.S. Borrower or any of its ERISA Affiliates may request with respect
to any Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of
ERISA that the U.S. Borrower or any of its ERISA Affiliates may request with
respect to any Multiemployer Plan; provided that if the U.S. Borrower or any of
its ERISA Affiliates has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, the U.S. Borrower
or the applicable ERISA Affiliate shall promptly make a request for such
documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices promptly after receipt thereof; and

 

(j)           promptly after any request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the U.S. Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, or
with the USA PATRIOT Act, as the Administrative Agent (or any Lender through the
Administrative Agent) may reasonably request.

 

Information required to be delivered pursuant to clause (a), (b) or (h) of this
Section or referred to in Section 3.04(a) shall be deemed to have been delivered
or furnished if such information, or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on an IntraLinks or similar site to which the Lenders have been granted access
or shall be available on the website of the SEC at http://www.sec.gov.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent (acting reasonably).

 

SECTION 5.02         Notices of Material Events. The U.S. Borrower will furnish
to the Administrative Agent prompt written notice of the following, in each case
after such Borrower obtains knowledge thereof:

 

(a)          the occurrence of, or receipt by either Borrower of any written
notice claiming the occurrence of, any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the U.S.
Borrower or any Restricted Subsidiary, or any adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by the
U.S. Borrower to the Administrative Agent and the Lenders, that in each case
would reasonably be expected to result in a Material Adverse Effect;

 

 110

 

 

(c)          promptly after any Borrower has knowledge thereof, any material
breach under any Specified Material Contract;

 

(d)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; and

 

(e)          any other development that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03         Additional Subsidiaries. If any Restricted Subsidiary is
formed or acquired after the Signing Date, or any existing Restricted Subsidiary
ceases to be an Excluded Subsidiary after the Signing Date, the U.S. Borrower
will, as promptly as practicable, and in any event within 30 days (or such
longer period as the Administrative Agent may reasonably agree to in writing),
notify the Administrative Agent thereof and cause the Collateral and Guarantee
Requirement to be satisfied with respect to such newly formed or acquired
Restricted Subsidiary (if it is a Designated Subsidiary), or such existing
Restricted Subsidiary, as applicable, and, to the extent not already satisfied
with respect to any such existing Subsidiary, with respect to any Equity
Interests in or Indebtedness of such Restricted Subsidiary owned by any Loan
Party; provided that the U.S. Borrower shall not be required to cause the
Collateral and Guarantee Requirement to be satisfied with respect to any
Restricted Subsidiary prior to the Initial Funding Date.

 

SECTION 5.04         Information Regarding Collateral. The U.S. Borrower will
furnish to the Administrative Agent prompt written notice of any change in (i)
the legal name of any Loan Party, as set forth in its Organizational Documents,
(ii) the jurisdiction of organization or the form of organization of any Loan
Party (including as a result of any merger or consolidation), (iii) the location
of the chief executive office of any Loan Party or (iv) the organizational
identification number, if any, or, with respect to any Loan Party organized
under the laws of a jurisdiction that requires such information to be set forth
on the face of a Uniform Commercial Code financing statement, the Federal
Taxpayer Identification Number of such Loan Party. With respect to any change
referred to in the preceding sentence, the Borrowers shall, within 30 days of
such change (or such longer period as agreed to by the Administrative Agent),
make all filings under the Uniform Commercial Code or otherwise reasonably
requested by the Administrative Agent in order for the Administrative Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in the applicable Collateral. The provisions of this Section
5.04 shall apply only on and after the Signing Date (other than with respect to
Uniform Commercial Code filings which shall apply after the Initial Funding
Date).

 

 111

 

 

SECTION 5.05         Existence; Conduct of Business.

 

(a)          The U.S. Borrower will, and will cause each Restricted Subsidiary
to, do or cause to be done all things necessary to preserve, renew and keep in
full force and effect (i) its legal existence and (ii) the rights, licenses,
permits, privileges and franchises material to the conduct of its business,
except to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 or any Disposition permitted by Section 6.05.

 

(b)          The U.S. Borrower will, and will cause each Restricted Subsidiary
to, take all actions reasonably necessary in its reasonable business judgment to
protect all material patents, trademarks, copyrights, licenses, technology,
software, domain names, confidential proprietary databases and other
Intellectual Property necessary to the conduct of its business, including (i)
protecting the secrecy and confidentiality of the material confidential
information and trade secrets of the U.S. Borrower or such Restricted
Subsidiary, (ii) taking all actions reasonably necessary to ensure that none of
the material trade secrets of the U.S. Borrower or such Restricted Subsidiary
shall fall into the public domain and (iii) protecting the secrecy and
confidentiality of the material source code of all computer software programs
and applications owned or licensed by the U.S. Borrower or such Restricted
Subsidiary, except in each case where the failure to take any such action,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.06         Payment of Obligations. The U.S. Borrower will, and will
cause each Restricted Subsidiary to, pay its obligations (other than obligations
with respect to Indebtedness), including Tax liabilities, before the same shall
become delinquent or in default, except where (a) the failure to make payment
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect or (b) the validity or amount of such obligation is
being contested in good faith by appropriate proceedings and the U.S. Borrower
or Restricted Subsidiary, as applicable, has set aside on its books reserves
with respect thereto to the extent required by GAAP.

 

SECTION 5.07         Maintenance of Properties. The U.S. Borrower will, and will
cause each Restricted Subsidiary to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 5.08         Insurance. The U.S. Borrower will, and will cause each
Restricted Subsidiary to, maintain, with financially sound and reputable
insurance companies (as determined in good faith by the U.S. Borrower),
insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations (as
determined in good faith by the U.S. Borrower). On and after the Initial Funding
Date, each such policy of liability or property insurance maintained by or on
behalf of Loan Parties shall (a) in the case of each liability insurance policy,
name the Administrative Agent, on behalf of the Secured Parties, as additional
insured thereunder and (b) in the case of each property insurance policy,
contain a loss payable clause or endorsement that names the Administrative
Agent, on behalf of the Secured Parties, as the additional loss payee
thereunder. On and after the Initial Funding Date, the Borrowers shall use
commercially reasonable efforts to ensure that each such policy provides for at
least 30 days’ (or such shorter number of days as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent of any
cancellation of such policy.

 

 112

 

 

SECTION 5.09         Books and Records; Inspection and Audit Rights. The U.S.
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
all material respects are made of all dealings and transactions in relation to
its business and activities. The U.S. Borrower will, and will cause each
Restricted Subsidiary to, permit the Administrative Agent (and Lenders acting in
conjunction with the Administrative Agent) and any agent designated by any of
the foregoing, upon reasonable prior notice during regular business hours (in
each case to the extent it is within the U.S. Borrower’s or such Restricted
Subsidiary’s, as applicable, control to so permit), (a) to visit and inspect its
properties, (b) to examine and make extracts from its books and records and (c)
to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested provided that (a) no such discussion with any such independent
accountants shall be permitted unless the U.S. Borrower shall have received
reasonable notice thereof and a reasonable opportunity to participate therein
and (b) unless an Event of Default shall have occurred and be continuing, the
Lenders, coordinating through the Administrative Agent, shall exercise such
rights only once during any calendar year, at the U.S. Borrower’s expense.
Notwithstanding anything to the contrary in this Section or in Section 5.01(j),
none of the U.S. Borrower or any Restricted Subsidiary will be required to
disclose, permit the inspection, examination or making copies of abstracts of,
or discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

 

SECTION 5.10         Compliance with Laws. The Borrowers and each other
Restricted Subsidiary will comply with (i) all Requirements of Law, including,
without limitation, the USA PATRIOT Act, Anti-Corruption Laws, “know your
customer” and other anti-money laundering rules and regulations, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect and (ii) in all material
respects, applicable Sanctions. The Borrowers will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrowers,
their Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.11         Use of Proceeds and Letters of Credit.

 

(a)          The proceeds of the Initial Term Loans and the Revolving Loans,
together with cash on hand of the U.S. Borrower and its Restricted Subsidiaries,
will be used prior to or substantially concurrently with the Spin-Off Date in
accordance with Section 6.14 and for general corporate purposes.

 

 113

 

 

(b)          The proceeds of the Revolving Loans and Swingline Loans will be
used on or after the Initial Funding Date solely for working capital and other
general corporate purposes of the U.S. Borrower and the Restricted Subsidiaries
(including, without limitation, distributions permitted under Section 6.08 and
Permitted Acquisitions).

 

(c)          Letters of Credit will be used by the U.S. Borrower and the
Restricted Subsidiaries on or after the Initial Funding Date for general
corporate purposes.

 

(d)          The proceeds of any Incremental Term Loans will be used for the
purpose or purposes set forth in the applicable Incremental Facility Agreement.

 

(e)          The Borrowers will not request any Borrowing or Letter of Credit,
and the Borrowers shall not use, and shall procure that their Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any Borrowing or Letter of Credit (i) for the purpose of
offering, paying, promising to pay, or authorizing the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States or in a European Union member state, (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto or
(iv) otherwise in a manner that would result in the violation of any other
anti-terrorism laws or other anti-money laundering rules or regulations.

 

SECTION 5.12         Further Assurances. On and after the Initial Funding Date,
subject to any applicable limitations set forth in the Security Documents and in
the definition of the term “Collateral and Guarantee Requirement,” the U.S.
Borrower will, and will cause each other Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), that may be required under any applicable law,
or that the Administrative Agent or the Required Lenders may reasonably request,
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents and to cause the Collateral and Guarantee Requirement to be and remain
satisfied at all times or otherwise to effectuate the provisions of the Loan
Documents, all at the expense of the U.S. Borrower and the other Loan Parties.
The U.S. Borrower will provide to the Administrative Agent, from time to time
upon request, evidence reasonably satisfactory to the Administrative Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents. Subject to any applicable limitations set forth in the
Security Documents and in the definition of the term “Collateral and Guarantee
Requirement,” if any assets (to the extent a Lien thereon cannot be perfected by
the filing of a UCC financing statement) with a fair market value (determined in
good faith by the U.S. Borrower at the time of acquisition of such assets) in
excess of $10,000,000 (individually) are acquired by the U.S. Borrower or any
other Loan Party after the Initial Funding Date (other than assets constituting
Excluded Assets and other assets constituting Collateral under the Collateral
Agreement that become subject to the Lien of the Collateral Agreement upon
acquisition thereof), the U.S. Borrower will notify the Administrative Agent
(who shall notify the Lenders) thereof and will promptly cause such assets to be
subjected to a Lien securing the applicable Obligations and will take, and cause
the other Loan Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens consistent
with the applicable requirements of the Security Documents, including actions
described in the definition of the term “Collateral and Guarantee Requirement,”
all at the expense of the U.S. Borrower and the other Loan Parties.

 

 114

 

 

SECTION 5.13         Certain Post-Closing Collateral Obligations and Delivery of
Schedule 5.13.

 

(a)          As promptly as practicable after the Initial Funding Date, and in
any event within the time period after the Initial Funding Date set forth
therefor in Schedule 5.13, the Borrowers and each other Loan Party will satisfy
all requirements set forth on Schedule 5.13, in each case except to the extent
otherwise agreed by the Administrative Agent in its sole discretion. For the
avoidance of doubt, Schedule 5.13 may be amended, supplemented, updated or
otherwise modified prior to or on the Initial Funding Date in accordance with
the provisos to Section 4.02(i) and Section 4.02(j), and such modified Schedule
5.13 shall be provided by the Administrative Agent to the Lenders prior to the
Initial Funding Date.

 

(b)          Each of the applicable Loan Parties agrees that it will complete
each of the actions described below substantially concurrently with the Spin-Off
Date or such later date as the Administrative Agent may reasonably agree
(subject to the last paragraph of the definition of “Collateral and Guarantee
Requirement”):

 

(i)          the Belgian Borrower shall have delivered a duly executed Belgian
Borrower Joinder to the Administrative Agent;

 

(ii)         the Administrative Agent shall have received from the U.S. Borrower
and each Designated Subsidiary with respect to Loan Parties as of the Spin-Off
Date, (A) in the case of the U.S. Borrower, a counterpart of the applicable
Belgian Collateral Documents duly executed and delivered on behalf of such
Person and (B) in the case of a Belgian Loan Party, a counterpart of each
Belgian Collateral Document;

 

(iii)        all Equity Interests in any Subsidiary owned by any Loan Party and
not delivered on the Initial Funding Date, other than any Excluded Equity
Interests, shall have been pledged pursuant to the applicable Collateral
Agreement and the Administrative Agent shall, to the extent required by the
applicable Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

(iv)        the Belgian Borrower shall become party to the Intercompany Note
pledged to the Administrative Agent pursuant to the Collateral Agreements;

 

(v)         all documents and instruments, including Uniform Commercial Code
financing statements, required by Requirements of Law or reasonably requested by
the Administrative Agent to be delivered, filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents and the other provisions of the term “Collateral and
Guarantee Requirement,” shall have been filed, registered or recorded or
delivered to the Administrative Agent for filing, registration or recording;

 

 115

 

 

(vi)        the Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Issuing
Banks as of and dated the Initial Funding Date) of Loyens & Loeff and
NautaDutilh, as to matters of Belgian law;

 

(vii)       the Administrative Agent shall have received (i) true and complete
copies of the Organizational Documents of the Belgian Borrower and a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the Board of Directors or other governing body, as applicable, of the
Belgian Borrower (or a duly authorized committee thereof) authorizing (A) the
execution, delivery and performance of the Loan Documents (and any agreements
relating thereto) to which it is a party, (B) specified person or persons, on
its behalf, to sign the Belgian Borrower Joinder and to sign and/or dispatch all
other documents and notices to be signed and/or dispatched by it under or in
connection with this Agreement and (C) the U.S. Borrower to act as the Borrower
Representative under this Agreement, together with such certificates relating to
the good standing of the Belgian Borrower or the substantive equivalent, if any,
available from the appropriate governmental officer in Belgium as the
Administrative Agent may reasonably request and (ii) a certificate of the
Belgian Borrower, dated the Spin-Off Date, substantially in the form of Exhibit
M hereto or otherwise reasonably satisfactory to the Administrative Agent, with
appropriate insertions, executed by an Authorized Officer of the Belgian
Borrower, and attaching the documents referred to in clause (i) above; and

 

(viii)      the Administrative Agent shall have received evidence that the
insurance required by Section 5.08 is in effect with respect to the Belgian
Borrower, together with endorsements naming the Secured Parties and the
Administrative Agent as additional insured and the Administrative Agent, for the
benefit of the Secured Parties, as loss payee thereunder, in each case as
specified and to the extent required under Section 5.08.

 

SECTION 5.14         Compliance with Specified Material Contracts. The U.S.
Borrower and the Restricted Subsidiaries shall comply with the terms and
conditions of all Specified Material Contracts and enforce its rights under each
such Specified Material Contract, except to the extent non-compliance or
non-enforcement could not reasonably be expected to be materially adverse to the
Lenders (and, in any event, the U.S. Borrower and Restricted Subsidiaries shall
be permitted to terminate any Specified Material Contract).

 

SECTION 5.15         Designation of Subsidiaries. The U.S. Borrower may at any
time designate any Restricted Subsidiary (other than the Belgian Borrower) as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by delivering to the Administrative Agent a certificate of an
Authorized Officer of the U.S. Borrower specifying such designation and
certifying that the conditions to such designation set forth in this Section
5.15 are satisfied; provided that:

 

 116

 

 

(a)          both immediately before and immediately after any such designation,
no Event of Default shall have occurred and be continuing;

 

(b)          after giving Pro Forma Effect to such designation, the Borrowers
shall be in Pro Forma Compliance with each Financial Maintenance Covenant, in
each case recomputed as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01(a)
or 5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Pro Forma Financial Statements);
and

 

(c)          no Restricted Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “restricted subsidiary” pursuant to the terms of any
Material Indebtedness of the U.S. Borrower or any of its Restricted
Subsidiaries.

 

The designation of any Subsidiary as an Unrestricted Subsidiary after the
Signing Date shall constitute an Investment by the U.S. Borrower in such
Subsidiary on the date of designation in an amount equal to the fair market
value of the U.S. Borrower’s Investment therein (as determined reasonably and in
good faith by a Financial Officer of the U.S. Borrower). The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time.

 

SECTION 5.16         Financial Assistance. Each Belgian Loan Party and its
Subsidiaries shall comply in all material respects with applicable legislation
governing financial assistance and/or capital maintenance under the laws of the
jurisdiction of organization of such party, including in relation to the
execution of the Security Documents of each Belgian Loan Party and payments of
amounts due under this Agreement.

 

SECTION 5.17         Spin-Off. The Spin-Off shall occur within ten (10) Business
Days of the Initial Funding Date.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

SECTION 6.01         Indebtedness; Certain Equity Securities.

 

(a)          None of the U.S. Borrower or any Restricted Subsidiary will create,
incur, assume or permit to exist any Indebtedness, except:

 

(i)          (A) Indebtedness created under the Loan Documents, (B) any Credit
Agreement Refinancing Indebtedness and (C) Refinancing Indebtedness in respect
of any such Credit Agreement Refinancing Indebtedness;

 

 117

 

 

(ii)         (A) any Indebtedness of any Loan Party; provided, that at the time
of the incurrence thereof, (1) no Event of Default shall have occurred and be
continuing, both immediately prior to and immediately after giving effect to the
incurrence of such Indebtedness, (2) such Indebtedness shall comply with the
Required Debt Parameters, (3) after giving Pro Forma Effect to the incurrence of
such Indebtedness and the use of proceeds thereof, the U.S. Borrower shall be in
Pro Forma Compliance with each Financial Maintenance Covenant, in each case
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Pro Forma Financial Statements) and (4) in
the case of Indebtedness in an aggregate principal amount greater than or equal
to $25,000,000, the Administrative Agent shall have received a certificate of an
Authorized Officer of the U.S. Borrower, dated the date of incurrence of such
Indebtedness, confirming compliance with the conditions set forth in the proviso
to this clause (ii)(A) and setting forth reasonably detailed calculations in
support thereof and (B) any Refinancing Indebtedness in respect of any
Indebtedness permitted under clause (A) above or under this clause (B);

 

(iii)        Indebtedness existing on the Signing Date and set forth on Schedule
6.01 and Refinancing Indebtedness in respect thereof;

 

(iv)        Indebtedness of (A) the U.S. Borrower or any Restricted Subsidiary
to the U.S. Borrower or any other Restricted Subsidiary; provided that any such
Indebtedness owing by any Loan Party to any Restricted Subsidiary that is not a
Loan Party shall be unsecured, (B) any Restricted Subsidiary that is not a Loan
Party owing to any other Restricted Subsidiary that is not a Loan Party and (C)
to the extent permitted by Section 6.04, any Restricted Subsidiary that is not a
Loan Party owing to any Loan Party; provided that any such Indebtedness shall be
evidenced by the Intercompany Note;

 

(v)         Guarantees incurred in compliance with Section 6.04;

 

(vi)        Indebtedness (including Capital Lease Obligations and Synthetic
Lease Obligations) of the U.S. Borrower or any Restricted Subsidiary (A)
incurred to finance the acquisition, construction, repair, replacement,
expansion or improvement of any fixed or capital assets; provided that such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction, repair, replacement, expansion or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing, repairing, replacing, expanding or improving
such fixed or capital assets (it being understood that property subject to a
Capital Lease Obligation not entered into as part of a Sale/Leaseback
Transaction will be deemed acquired at the time such Capital Lease Obligation
becomes effective) or (B) assumed in connection with the acquisition of any
fixed or capital assets, and Refinancing Indebtedness in respect of any of the
foregoing; provided that, immediately after the incurrence or assumption of such
Indebtedness, the aggregate principal amount of Indebtedness (including Capital
Lease Obligations and Synthetic Lease Obligations and Refinancing Indebtedness)
incurred in reliance on and then outstanding under this clause (vi) shall not
exceed the greater of $25,000,000 or 2.5% of Consolidated Total Assets;

 

 118

 

 

(vii)       (1) Indebtedness of any Person that becomes a Restricted Subsidiary
(or of any Person not previously a Restricted Subsidiary that is merged or
consolidated with or into a Restricted Subsidiary) in a transaction permitted
under this Agreement, (2) Indebtedness of any Person that is assumed by the U.S.
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets by the U.S. Borrower or any Restricted Subsidiary in a Permitted
Acquisition or other similar Investment permitted by Section 6.04 or (3)
Refinancing Indebtedness of any of the foregoing; provided that, in the case of
Indebtedness referred to in clauses (1) and (2) above:

 

(A)         both immediately before and immediately after giving effect thereto,
no Event of Default shall have occurred and be continuing;

 

(B)         after giving Pro Forma Effect to the incurrence or assumption of
such Indebtedness, the U.S. Borrower shall be in Pro Forma Compliance with each
Financial Maintenance Covenant, in each case recomputed as of the last day of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery of
any such financial statements, the last day of the last fiscal quarter included
in the Pro Forma Financial Statements);

 

(C)         with respect to any Indebtedness of any Person that becomes a
Restricted Subsidiary (or of any Person not previously a Restricted Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary) or
Indebtedness of any Person that is assumed by the U.S. Borrower or any
Restricted Subsidiary in connection with the acquisition of assets by the U.S.
Borrower or any Restricted Subsidiary, such Indebtedness existed at the time
such Person became a Restricted Subsidiary or at the time such assets were
acquired and, in each case, was not created in contemplation thereof or in
connection therewith;

 

(D)         the aggregate principal amount of all Indebtedness incurred and
outstanding under this Section 6.01(a)(vii) by Restricted Subsidiaries that are
not Loan Parties, when aggregated with the aggregate principal amount of all
Indebtedness of Restricted Subsidiaries that are not Loan Parties incurred and
outstanding under Section 6.01(a)(xii), shall not at any time exceed the greater
of $75,000,000 and 7.5% Consolidated Total Assets, calculated on a Pro Forma
Basis giving effect to the application of proceeds of the applicable
Indebtedness, as of the last day of the then most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Pro Forma Financial Statements);
and

 

(E)         the Administrative Agent shall have received a certificate of an
Authorized Officer of the U.S. Borrower, dated the date of incurrence or
assumption of such Indebtedness, confirming compliance with the conditions set
forth in clauses (A), (B), (C) and (D), and setting forth reasonably detailed
calculations in support thereof.

 

 119

 

 

(viii)      Cash Management Obligations and other Indebtedness in respect of
netting services, automatic clearing house arrangements, employees’ credit or
purchase cards, overdraft protections and similar arrangements, in each case
incurred in the ordinary course of business; provided that such Indebtedness
(other than with respect to credit or purchase cards) shall be repaid in full
within ten Business Days of the incurrence thereof;

 

(ix)         Indebtedness in respect of (A) letters of credit, bankers’
acceptances, bank guarantees or similar instruments or facilities issued for the
account of the U.S. Borrower or any Restricted Subsidiary in the ordinary course
of business supporting obligations under workers’ compensation, unemployment
insurance and other social security laws and (B) bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and
obligations of a like nature incurred in the ordinary course of business and not
in connection with the borrowing of money;

 

(x)          Indebtedness of the U.S. Borrower or any Restricted Subsidiary in
the form of indemnifications, purchase price adjustments, earn-outs,
non-competition agreements or other arrangements representing acquisition
consideration or deferred payments of a similar nature incurred in connection
with any Permitted Acquisition or other Investment permitted by Section 6.04;

 

(xi)         [reserved];Indebtedness of any Restricted Subsidiary under one or
more Designated Secured Facilities (as defined in the U.S. Collateral Agreement)
in an aggregate principal amount not exceeding RMB 100,000,000 at any time
outstanding;

 

(xii)        Indebtedness of any Restricted Subsidiary that is not a Subsidiary
Loan Party in an aggregate principal amount, when aggregated with the aggregate
principal amount of all Indebtedness of Restricted Subsidiaries that are not
Loan Parties incurred and outstanding under Section 6.01(a)(vii), not exceeding
the greater of $75,000,000 and 7.5% Consolidated Total Assets at any time
outstanding;

 

(xiii)       other Indebtedness of the Loan Parties in an aggregate principal
amount not exceeding the greater of $100,000,000 and 10% Consolidated Total
Assets at any time outstanding;

 

(xiv)      unsecured Indebtedness in respect of (A) obligations of the U.S.
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money and (B)
intercompany obligations of the U.S. Borrower or any Restricted Subsidiary in
respect of accounts payable incurred in connection with goods sold or services
rendered in the ordinary course of business and not in connection with the
borrowing of money;

 

(xv)       obligations of the U.S. Borrower or any Restricted Subsidiary to pay
insurance premiums arising in the ordinary course of business and not in
connection with the borrowing of money;

 

 120

 

 

(xvi)      unsecured Indebtedness consisting of promissory notes issued by any
Loan Party to current or former officers, managers, consultants, directors and
employees (or their spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees) to finance the purchase or
redemption of Equity Interests of the U.S. Borrower, in each case to the extent
permitted by Section 6.08;

 

(xvii)     to the extent constituting Indebtedness, Hedging Obligations pursuant
to Hedging Agreements entered into to hedge or mitigate risks to which the U.S.
Borrower or any Restricted Subsidiary has actual exposure (other than in respect
of Equity Interests or the credit risk associated with Indebtedness of the U.S.
Borrower or any Restricted Subsidiary), including without limitation to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) or
currencies with respect to any interest-bearing liability or investment of the
U.S. Borrower or any Restricted Subsidiary;

 

(xviii)    (x) Indebtedness incurred in connection with Permitted Securitization
Financings in an aggregate principal amount outstanding that, immediately after
giving effect to the incurrence of such Indebtedness and the use of proceeds
thereof, together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(a)(xviii) would not exceed the greater
of $50,000,000 and 5.0% of Consolidated Total Assets when incurred, created or
assumed and (y) any Refinancing Indebtedness in respect thereof;

 

(xix)       to the extent constituting Indebtedness, obligations incurred in
connection with Permitted Receivables Financings; and

 

(xx)        (xix) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (i) through (xviiixix) above.

 

SECTION 6.02         Liens. None of the U.S. Borrower or any Restricted
Subsidiary will create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, except:

 

(i)          (A) Liens created under the Loan Documents and (B) Liens securing
Permitted Junior Lien Secured Indebtedness constituting (1) any Credit Agreement
Refinancing Indebtedness or any Refinancing Indebtedness in respect thereof or
(2) any other Indebtedness that satisfies the Required Debt Parameters;
provided, that with respect to Liens incurred under this clause (B)(2), (x)
after giving Pro Forma Effect to the incurrence or assumption of such
Indebtedness and the use of proceeds thereof, the U.S. Borrower shall have a
Senior Secured Leverage Ratio of not greater than 3.50 to 1.00, or, if an
Increase Period shall be in effect (or take effect upon incurrence of such
Indebtedness) 4.00 to 1.00 and shall be in Pro Forma Compliance with each
Financial Maintenance Covenant, (y) the aggregate amount of Permitted Junior
Lien Secured Indebtedness incurred under this Section 6.02(i)(B), together with
the aggregate amount of Incremental Term Loans and Incremental Revolving
Commitment Increases then in effect, shall not exceed $300,000,000 at any time
and (z) no Event of Default shall have occurred and be continuing, both
immediately prior to and immediately after giving effect to the incurrence of
such Indebtedness.

 

 121

 

 

(ii)         Permitted Encumbrances;

 

(iii)        any Lien on any asset of the U.S. Borrower or any Restricted
Subsidiary existing on the Signing Date and set forth on Schedule 6.02; provided
that (A) such Lien shall not attach to any other asset of the U.S. Borrower or
any Restricted Subsidiary other than after-acquired property that is affixed or
incorporated into the property covered by such Lien and the proceeds and
products thereof and (B) such Lien shall secure only those obligations that it
secures on the Signing Date and any extensions, renewals and refinancings
thereof that do not increase the outstanding principal amount thereof and, in
the case of any such obligations constituting Indebtedness, that are permitted
under Section 6.01 as Refinancing Indebtedness in respect thereof;

 

(iv)        any Lien existing on any asset prior to the acquisition thereof by
the U.S. Borrower or any Restricted Subsidiary or existing on any asset of any
Person that becomes a Restricted Subsidiary (or of any Person not previously a
Restricted Subsidiary that is merged or consolidated with or into a Restricted
Subsidiary in a transaction permitted hereunder) after the Initial Funding Date
prior to the time such Person becomes a Restricted Subsidiary (or is so merged
or consolidated); provided that (A) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not attach to
any other asset of the U.S. Borrower or any Restricted Subsidiary other than (x)
after-acquired property that is affixed or incorporated into the property
covered by such Lien, (y) after-acquired property subject to a Lien securing
Indebtedness permitted under Section 6.01(a)(vii), the terms of which
Indebtedness require or include a pledge of after-acquired property (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition) and
(z) the proceeds and products thereof, and (C) such Lien shall secure only those
obligations (or, in the case of any such obligations constituting Indebtedness,
any Refinancing Indebtedness in respect thereof permitted by Section 6.01) that
it secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary (or is so merged or consolidated);

 

(v)         Liens securing Capital Lease Obligations and Liens on fixed or
capital assets acquired, constructed, repaired, replaced, expanded or improved
by the U.S. Borrower or any Restricted Subsidiary; provided that (A) such Liens
secure only Indebtedness (including Capital Lease Obligations and Synthetic
Lease Obligations) permitted by Section 6.01(a)(vi) and obligations relating
thereto not constituting Indebtedness and (B) such Liens shall not attach to any
asset of the U.S. Borrower or any Restricted Subsidiary other than the assets
financed by such Indebtedness, accessions thereto and the proceeds and products
thereof; provided, further, that in the event purchase money obligations are
owed to any Person with respect to financing of more than one purchase of any
fixed or capital assets, such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;

 

 122

 

 

(vi)        in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

(vii)       any agreement to sell, transfer, lease or otherwise dispose of any
property in a transaction permitted under Section 6.05;

 

(viii)      in the case of (A) any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (B) the Equity Interests in any Person
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Restricted
Subsidiary or such other Person set forth in the Organizational Documents of
such Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;

 

(ix)         Liens solely on any cash earnest money deposits, escrow
arrangements or similar arrangements made by the U.S. Borrower or any Restricted
Subsidiary in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or other transaction permitted hereunder;

 

(x)          ground leases in respect of real property on which facilities owned
or leased by any of the Restricted Subsidiaries are located;

 

(xi)         any interest or title of a lessor under leases (other than leases
constituting Capital Lease Obligations) entered into by any of the Restricted
Subsidiaries in the ordinary course of business;

 

(xii)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xiii)       Liens deemed to exist in connection with Investments in repurchase
agreements under clause (f) of the definition of the term “Cash Equivalents”;

 

(xiv)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(xv)       Liens (A) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (B) in favor of
a banking institution arising as a matter of law or pursuant to terms and
conditions generally imposed by such banking institution on its customers
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

(xvi)      Liens on property of any Restricted Subsidiary that is not a Loan
Party, which Liens secure Indebtedness of such Restricted Subsidiary permitted
under Section 6.01;

 

 123

 

 

(xvii)     Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods by any of the Restricted Subsidiaries
in the ordinary course of business;

 

(xviii)    Liens in respect of Permitted Securitization Financings that extend
only to the assets subject thereto;

 

(xix)       other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed the greater of $50,000,000 and 5.0% of
Consolidated Total Assets at any time outstanding;

 

(xx)        Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness, if such satisfaction or discharge is permitted hereunder; and

 

(xxi)       Liens on the cash comprising the IDB Closing Distribution in an
amount not to exceed the amount set forth in the definition thereof; and

 

(xxii)      Liens in respect of Permitted Receivables Financings that extend
only to the assets subject thereto and proceeds thereof.

 

SECTION 6.03         Fundamental Changes; Business Activities.

 

(a)          None of the U.S. Borrower or any Restricted Subsidiary will merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, (i) any
Person may merge into the U.S. Borrower or the Belgian Borrower in a transaction
in which the U.S. Borrower or the Belgian Borrower is the surviving corporation,
respectively, (ii) any Restricted Subsidiary or any other Person (other than any
Borrower) may be merged or consolidated with or into any one of more Restricted
Subsidiaries; provided that, in the case of any merger or consolidation
involving one or more Restricted Subsidiaries that are Loan Parties, (A) a
Restricted Subsidiary that is a Loan Party shall be the continuing or surviving
corporation, (B) if the Restricted Subsidiary formed by or surviving any such
merger or consolidation is a Designated Subsidiary and not then a Loan Party,
the U.S. Borrower shall as promptly as practicable, and in any event within 30
days (or such longer period as the Administrative Agent may reasonably agree
to), take all steps necessary to cause such Restricted Subsidiary to comply with
the Collateral and Guarantee Requirement, to the extent applicable to such
Designated Subsidiary and (C) if the Restricted Subsidiary formed by or
surviving any such merger or consolidation is not a Designated Subsidiary or
does not thereby become a Loan Party, such merger or consolidation shall be
deemed to be an “Investment” and shall be permitted only if it is also permitted
under Section 6.04, (iii) any Restricted Subsidiary may merge into or
consolidate with any Person in a transaction permitted under Section 6.05 (other
than clause (g) thereof) in which, after giving effect to such transaction, the
surviving entity is not a Restricted Subsidiary, (iv) the Spin-Off and related
Transactions may be consummated and (v) any Restricted Subsidiary may liquidate
or dissolve if the U.S. Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the U.S. Borrower and is not
materially disadvantageous to the Lenders; provided that any merger or
consolidation involving a Person that is not the U.S. Borrower or a wholly-owned
Restricted Subsidiary immediately prior thereto shall not be permitted unless at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing.

 

 124

 

 

(b)          The Borrowers and the Restricted Subsidiaries, taken as a whole,
will not fundamentally and substantively alter the character of their business,
taken as a whole, from the business conducted by the Borrowers and the
Restricted Subsidiaries, taken as a whole, on the Signing Date and other
business activities reasonably related, incidental, complementary or ancillary
thereto and, in the case of a Special Purpose Securitization Subsidiary,
Permitted Securitization Financings.

 

(c)          The U.S. Borrower will not permit any Person other than the U.S.
Borrower, or one or more of its Restricted Subsidiaries that is not a CFC, to
own any Equity Interests in any Domestic Subsidiary (other than as a result of
an acquisition permitted under Section 6.04 of a CFC that owns Equity Interests
in a Domestic Subsidiary and such ownership structure is not established in
contemplation of such acquisition).

 

SECTION 6.04         Investments, Loans, Advances, Guarantees and Acquisitions.
None of the U.S. Borrower or any Restricted Subsidiary will purchase, hold,
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly-owned Restricted Subsidiary prior thereto), make or otherwise
permit to exist any Investment in any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all the assets of any other Person or of a business unit, division, product line
or line of business of any other Person, or assets acquired other than in the
ordinary course of business that, following the acquisition thereof, would
constitute a substantial portion of the assets of the U.S. Borrower and the
Restricted Subsidiaries, taken as a whole, except:

 

(a)          Investments in connection with the Transactions;

 

(b)          Investments constituting Cash Equivalents at the time such
Investments are made;

 

(c)          Investments (i) existing or contemplated on the Initial
FundingAmendment No. 1 Effective Date and set forth on Schedule 6.04 (as such
schedule may be amended, supplemented, updated or otherwise modified prior to
the Initial Funding Date in a manner acceptable to the Administrative Agent),
(ii) existing on the Signing Date, or effectuated on or prior to the Initial
Funding Date consistent with the SEC Filings to effectuate the Transactions, of
the U.S. Borrower or any Restricted Subsidiary in the U.S. Borrower or any other
Restricted Subsidiary; and (iii) in the case of each of clauses (i) and (ii),
any modification, renewal or extension thereof, so long as the aggregate amount
of all Investments pursuant to clause (i) or (ii), as applicable, of this
Section 6.04(c) is not increased at any time above the amount of such
Investments under clause (i) or (ii), as applicable, existing on the Initial
Funding Date, except pursuant to the terms of any such Investment under clause
(i) existing as of the Initial Funding Date and set forth on Schedule 6.04 or as
otherwise permitted by this Section 6.04 and the terms of any Investment are not
otherwise modified from the terms that are in effect on the Initial Funding Date
in a manner that is materially adverse to the Lenders;

 

 125

 

 

(d)          Investments (including pursuant to any merger or consolidation)
made after the Amendment No. 1 Effective Date (i) in any Loan Party, (ii) made
by a Restricted Subsidiary that is not a Loan Party in another Restricted
Subsidiary that is not a Loan Party and (iii) made by a Loan Party in any
Restricted Subsidiary that is not a Loan Party or to acquire a Restricted
Subsidiary that will not be a Loan Party; provided that, immediately after any
such Investment is made, the aggregate amount of all Investments in non-Loan
Parties pursuant to this clause (d)(iii) shall not exceed
$50,000,000100,000,000;

 

(e)          loans or advances made by the U.S. Borrower or any Restricted
Subsidiary to any Restricted Subsidiary; provided that (i) the Indebtedness
resulting therefrom is permitted by clause (iv) of Section 6.01(a) and (ii) the
amount of such loans and advances made by the Loan Parties to Restricted
Subsidiaries that are not Loan Parties shall be subject to the limitation set
forth in clause (d) above;

 

(f)           Guarantees by the U.S. Borrower or any Restricted Subsidiary of
Indebtedness or other obligations of the U.S. Borrower or any Restricted
Subsidiary (including any such Guarantees arising as a result of any such Person
being a joint and several co-applicant with respect to any Letter of Credit or
any other letter of credit or letter of guaranty); provided that (i) a
Restricted Subsidiary shall not Guarantee any Indebtedness (other than
Indebtedness of a Foreign Subsidiary that is not a Loan Party) unless such
Restricted Subsidiary has Guaranteed the Obligations pursuant to the Collateral
Agreement, (ii) such Guarantee of Subordinated Indebtedness is subordinated to
the Loan Document Obligations on terms no less favorable to the Lenders than
those of the Subordinated Indebtedness, (iii) [reserved], and (iv) the aggregate
amount of Indebtedness and other obligations of Restricted Subsidiaries that are
not Loan Parties that is Guaranteed by any Loan Party pursuant to this clause
(f) shall be subject to the limitation set forth in clause (d)(iii) above;

 

(g)          Investments to the extent that the consideration for such
Investments is made solely with the Equity Interests (other than Disqualified
Equity Interests) of the U.S. Borrower or of an Unrestricted Subsidiary;

 

(h)          Investments received (i) in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business, or
(ii) upon foreclosure (or transfer of title in lieu of foreclosure) with respect
to any secured Investment in a Person other than the U.S. Borrower or a
Restricted Subsidiary and that, in each case, was made without contemplation of
such foreclosure (or transfer of title in lieu of foreclosure);

 

(i)           Investments made as a result of the receipt of noncash
consideration from a Disposition of any asset in compliance with Section 6.05;

 

(j)           Investments by the U.S. Borrower or any Restricted Subsidiary that
result solely from the receipt by the U.S. Borrower or such Restricted
Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof);

 

(k)          Investments in the form of Hedging Agreements;

 

 126

 

 

(l)           payroll, travel, business entertainment and similar advances to
officers, directors, employees and consultants of the U.S. Borrower or any
Restricted Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of the U.S. Borrower or such Restricted
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

 

(m)         Investments consisting of extensions of trade credit in the ordinary
course of business;

 

(n)          Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

 

(o)          loans and advances to officers, directors and employees of the U.S.
Borrower or any Restricted Subsidiary for purposes not contemplated by clause
(l) above; provided that the aggregate amount of such loans and advances
outstanding at any time shall not exceed $2,500,000;

 

(p)          Permitted Acquisitions;

 

(q)          Investments held by any Person acquired by the U.S. Borrower or a
Restricted Subsidiary after the Initial Funding Date or of any Person merged or
consolidated into the U.S. Borrower or merged or consolidated with a Restricted
Subsidiary in accordance with Section 6.03 after the Initial Funding Date, in
each case to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(r)           Investments by the U.S. Borrower and the Restricted Subsidiaries
in joint ventures; provided that the aggregate amount of all Investments made
under this Section 6.04(r) shall not exceed $50,000,000;

 

(s)          (i) Investments by the U.S. Borrower and any other Loan Party in
non-Loan Parties so long as such Investments are part of a series of
transactions that result in the proceeds of such Investments ultimately being
invested in (or distributed to) the U.S. Borrower or any other Loan Party within
30 days of the initiation of the first applicable Investment in the applicable
series of transactions, (ii) intercompany Investments, reorganizations and
related activities related to tax planning and reorganization (A) contemplated
as of the Signing Date and described in reasonable detail in a certificate of an
Authorized Officer delivered by the U.S. Borrower to the Administrative Agent
within 30 days of the Signing Date or (B) so long as after giving effect
thereto, the security interest of the Lenders in the Collateral, taken as a
whole, is not impaired in any material respect (it being understood that the
contribution of the Equity Interests of one or more “first-tier” Foreign
Subsidiaries to a newly created “first-tier” Foreign Subsidiary shall be
permitted) and (iii) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any rollover or extension of terms) and
made in the ordinary course of business;

 

 127

 

 

(t)           additional Investments by the U.S. Borrower and the Restricted
Subsidiaries; provided that the aggregate amount of all Investments made under
this Section 6.04(t) shall not exceed $25,000,000 outstanding at any one time;

 

(u)          additional Investments so long as (i) both immediately prior and
immediately after such Investment, no Default or Event of Default shall have
occurred and be continuing and (ii) after giving Pro Forma Effect to such
Investment, the Borrowers shall be in Pro Forma Compliance with a Total Leverage
Ratio, recomputed as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the delivery of any such financial statements, the last
day of the last fiscal quarter included in the Pro Forma Financial Statements),
that is not greater than 0.25x less than the maximum Total Leverage Ratio set
forth in Section 6.12(a) at such time; and

 

(v)         Investments consisting of Securitization Assets or arising as a
result of or in connection with Permitted Securitization Financings or Permitted
Receivables Financings.

 

SECTION 6.05         Asset Sales. None of the U.S. Borrower or any Restricted
Subsidiary will (other than as required to effectuate the Transactions) assign
or sell any income or revenues (including accounts receivable and royalties) or
rights in respect of any thereof (except to the extent assigned or sold in
connection with a Disposition of the assets to which such income, revenues or
rights relate and which is otherwise permitted under this Agreement) or sell,
transfer, lease or otherwise dispose of, or exclusively license outside the
ordinary course of business, any asset, including any Equity Interest owned by
it, nor will any Restricted Subsidiary issue any additional Equity Interest in
any Restricted Subsidiary (other than to the U.S. Borrower or a Restricted
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under Requirements of Law) (any such transaction, a
“Disposition”), except:

 

(a)          Dispositions of the following in the ordinary course of business:
(i) obsolete, worn-out, used or surplus assets to the extent such assets are no
longer used or useful or necessary for the operation of the U.S. Borrower’s and
the Restricted Subsidiaries’ business (including allowing any registrations or
any applications for registration of any immaterial Intellectual Property to
expire, lapse or be abandoned), (ii) inventory and goods held for sale or other
immaterial assets, and (iii) cash and Cash Equivalents;

 

(b)          leases, subleases, licenses or sublicenses of any real or personal
property in the ordinary course of business;

 

(c)          Dispositions to the U.S. Borrower or any Restricted Subsidiary;
provided that any such Disposition involving a Restricted Subsidiary that is not
a Loan Party, (i) to the extent such Disposition constitutes an Investment,
shall be made in compliance with Section 6.04 and (ii) otherwise, shall be made
in compliance with Section 6.09;

 

 128

 

 

(d)          Dispositions of accounts receivable in connection with the
compromise or collection thereof in the ordinary course of business and not as
part of any accounts receivables financing transaction;

 

(e)          Dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);

 

(f)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;

 

(g)          Liens permitted by Section 6.02, Dispositions permitted by Section
6.03, Investments permitted by Section 6.04 and Restricted Payments permitted by
Section 6.08;

 

(h)          Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(i)           [reserved];

 

(j)           Dispositions of the Equity Interest in, Indebtedness of, or other
securities issued by, an Unrestricted Subsidiary;

 

(k)          Dispositions of assets that are not permitted by any other clause
of this Section; provided that (i) no Event of Default shall have occurred and
be continuing both immediately prior to and immediately after such Disposition,
(ii) the aggregate fair value of all assets sold, transferred, leased or
otherwise disposed of in reliance on this clause shall not exceed 15% of
Consolidated Total Assets of the U.S. Borrower in any fiscal year (measured as
of the last day of the immediately preceding fiscal year for which financial
information has been delivered pursuant to Section 5.01(a), or, prior thereto,
as set forth in the Pro Forma Financial Statements); provided that unused
amounts under this clause (ii) may be used in the following fiscal year so long
as the aggregate fair value of all assets sold, transferred, leased or otherwise
disposed of do not exceed 20% of Consolidated Total Assets of the U.S. Borrower
in any fiscal year (measured as of the last day of the immediately preceding
fiscal year for which financial information has been delivered pursuant to
Section 5.01(a), or, prior thereto, as set forth in the Pro Forma Financial
Statements) and (iii) all Dispositions made in reliance on this clause shall be
for fair value and, other than Dispositions of assets having a fair value not in
excess of $20,000,000 for any individual Disposition or $75,000,000 in the
aggregate for all such Dispositions during the term of this Agreement, shall be
made for at least 75% Cash Consideration; and

 

(l)           Dispositions of Securitization Assets including pursuant to
Permitted Securitization Financings and Permitted Receivables Financings.

 

 129

 

 

“Cash Consideration” means, in respect of any Disposition by the U.S. Borrower
or any Restricted Subsidiary, (a) cash or Cash Equivalents received by it in
consideration of such Disposition, (b) any liabilities (as shown on the most
recent balance sheet of the U.S. Borrower provided hereunder or in the footnotes
thereto) of the U.S. Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the Loan
Document Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the U.S. Borrower and all of the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, and (c) any securities received by the U.S. Borrower or such Restricted
Subsidiary from such transferee that are converted by the U.S. Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received) within 180 days following the closing of the
applicable Disposition.

 

Notwithstanding the foregoing, no such Disposition of any Equity Interests in
any Restricted Subsidiary shall be permitted unless (x) such Equity Interests
constitute a majority of the Equity Interests in such Restricted Subsidiary held
by the U.S. Borrower and the Restricted Subsidiaries, (y) such Disposition is of
a portion of the Equity Interests of a Restricted Subsidiary that is not a Loan
Party or (z) such Disposition is of a portion of the Equity Interests of a
Restricted Subsidiary that is a Loan Party and such Restricted Subsidiary will
continue to be a Loan Party following such Disposition and, in each case, such
Disposition is permitted and utilizes capacity under Section 6.04.

 

SECTION 6.06         Sale/Leaseback Transactions. None of the U.S. Borrower or
any Restricted Subsidiary will enter into any Sale/Leaseback Transaction, except
for any such sale of any fixed or capital assets by a Borrower or any Restricted
Subsidiary that is made for cash consideration in an amount not less than the
fair value of such fixed or capital asset; provided that (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations and Synthetic Lease Obligations arising in connection
therewith are permitted under Section 6.01 and (c) any Liens arising in
connection therewith (including Liens deemed to arise in connection with any
such Capital Lease Obligations and Synthetic Lease Obligations) are permitted
under Section 6.02.

 

SECTION 6.07         [Reserved].

 

SECTION 6.08         Restricted Payments; Certain Payments of Indebtedness.

 

(a)          None of the U.S. Borrower or any Restricted Subsidiary will declare
or make any Restricted Payment, except that:

 

(i)          the U.S. Borrower may declare and make any Restricted Payments with
respect to its Equity Interests payable solely in additional Equity Interests
permitted hereunder;

 

(ii)         any Restricted Subsidiary may declare and make any Restricted
Payments in respect of its Equity Interests, in each case ratably to the holders
of such Equity Interests;

 

 130

 

 

(iii)        the U.S. Borrower may redeem in whole or in part any of its
Qualified Equity Interests in exchange for another class of Qualified Equity
Interests or rights to acquire its Qualified Equity Interests or with proceeds
from substantially concurrent equity contributions or issuances of new shares of
its Qualified Equity Interests; provided that the terms and provisions material
to the interests of the Lenders, when taken as a whole, contained in such other
class of Qualified Equity Interests are at least as favorable to the Lenders as
those contained in the Qualified Equity Interests redeemed thereby;

 

(iv)        the U.S. Borrower may repurchase Equity Interests upon the exercise
of stock options or warrants if such Equity Interests represent all or a portion
of the exercise price of such options or warrants;

 

(v)         the U.S. Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the U.S. Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the U.S. Borrower;

 

(vi)        so long as no Default or Event of Default has occurred, is
continuing or would result therefrom, the U.S. Borrower may redeem, acquire,
retire or repurchase (including through the issuance of promissory notes by the
U.S. Borrower or any other Loan Party pursuant to Section 6.01(a)(xvi)) its
Equity Interests (or any options or warrants or stock appreciation or similar
rights issued with respect to any of such Equity Interests) held by current or
former officers, managers, consultants, directors and employees (or their
respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of the U.S. Borrower and its Restricted
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise in accordance with any stock option or stock
appreciation or similar rights plan, any management, director and/or employee
stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreements or equity holders’
agreement; provided that, except with respect to non-discretionary repurchases,
acquisitions, retirements or redemptions pursuant to the terms of any stock
option or stock appreciation rights plan, any management, director and/or
employee stock ownership or incentive plan, stock subscription plan, employment
termination agreement or any other employment agreement or equity holders’
agreement, the aggregate amount of all cash and Cash Equivalents paid in respect
of all such Equity Interests (or any options or warrants or stock appreciation
or similar rights issued with respect to any of such Equity Interests) so
redeemed, acquired, retired or repurchased in any calendar year does not exceed
the sum of (w) $5,000,000 plus (x) all Net Proceeds obtained by the U.S.
Borrower during such calendar year from the sale of such Equity Interests to
other present or former officers, consultants, employees and directors in
connection with any permitted compensation and incentive arrangements plus (y)
all net cash proceeds obtained from any key-man life insurance policies received
during such calendar year;

 

(vii)       the U.S. Borrower may make Restricted Payments in an amount equal to
withholding or similar taxes payable or expected to be payable by any present or
former employee, director, manager or consultant (or their respective
Affiliates, estates or immediate family members) in connection with the exercise
of stock options and the vesting of restricted stock and may redeem, acquire,
retire or repurchase (including through deemed repurchases) its Equity Interests
from such Persons; provided that all payments made under this clause (vii) shall
not exceed $10,000,000 in any calendar year;

 

 131

 

 

(viii)      any Restricted Payment made in connection with the Transactions;

 

(ix)         so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the U.S. Borrower may declare and make
any Restricted Payments, in an amount not to exceed, when aggregated with the
amount of all payments of or in respect of Junior Financing made under Section
6.08(b)(vi), $50,000,000 in any calendar year; and

 

(x)          any additional Restricted Payments, so long as (A) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (B) after giving Pro Forma Effect to such Restricted Payment, the U.S.
Borrower shall be in Pro Forma Compliance with a Total Leverage Ratio,
recomputed as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
(or, prior to the delivery of any such financial statements, the last day of the
last fiscal quarter included in the Pro Forma Financial Statements), that is no
greater than 0.25x less than the maximum Total Leverage Ratio under Section
6.12(a) at such time.

 

(b)          None of the U.S. Borrower or any Restricted Subsidiary will make
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment of or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, defeasance, cancelation or
termination of any Junior Financing, except:

 

(i)          regularly scheduled interest and principal payments as and when due
in respect of any Junior Financing, other than payments in respect of Junior
Financing prohibited by the subordination provisions thereof, if any;

 

(ii)         refinancings of any Junior Financing to the extent permitted under
Section 6.01;

 

(iii)        the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of the U.S. Borrower;

 

(iv)        payments of secured Junior Financing that becomes due as a result of
the voluntary sale or transfer of the assets securing such Junior Financing in
transactions permitted hereunder;

 

(v)         payments of or in respect of Junior Financing made solely with
Equity Interests in the U.S. Borrower (other than Disqualified Equity
Interests);

 

(vi)        other payments of or in respect of Junior Financing, in an amount
not to exceed, when aggregated with the aggregate amount of all Restricted
Payments made under Section 6.08(a)(ix), $40,000,000 in any calendar year; and

 

 132

 

 

(vii)       any additional payments or other distributions in respect of any
Junior Financing, so long as (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (B) after giving Pro
Forma Effect to such payment or other distribution, the U.S. Borrower shall be
in Pro Forma Compliance with a Total Leverage Ratio, recomputed as of the last
day of the most recently ended Test Period for which financial statements have
been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the delivery
of any such financial statements, the last day of the last fiscal quarter
included in the Pro Forma Financial Statements), that is no greater than 0.25x
less than the maximum Total Leverage Ratio under Section 6.12(a) at such time.

 

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 6.08(b) shall prohibit the repayment or prepayment of intercompany
subordinated Indebtedness in accordance with the provisions of the Intercompany
Note.

 

 133

 

 

SECTION 6.09         Transactions with Affiliates. None of the U.S. Borrower or
any Restricted Subsidiary will sell, lease, license or otherwise transfer any
assets to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that are at prices and on terms and conditions substantially as
favorable to the U.S. Borrower or such Restricted Subsidiary as those that would
prevail at such time in comparable arm’s-length transactions with unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Affiliate and transactions between or among Restricted Subsidiaries
that are not Loan Parties not involving any other Affiliate, (c) transactions
between or among the U.S. Borrower and a Restricted Subsidiary or among
Restricted Subsidiaries and not involving any other Affiliate consisting of (i)
transactions with a value of $5,000,000 or less (individually), (ii) the
transfer or other Disposition by a Loan Party to any Foreign Subsidiary that is
not a Loan Party of any Equity Interests in a Foreign Subsidiary directly owned
by such Loan Party in connection with a reorganization of the ownership
structure of such Foreign Subsidiary, in each case, to the extent permitted
under Section 6.04, and provided that such Equity Interests, after giving effect
to such transfer, are owned directly or indirectly through one or more
Restricted Subsidiaries by a Foreign Subsidiary the Equity Interests of which
have been pledged by a Loan Party in accordance with the Collateral and
Guarantee Requirements (subject to the applicable limitations on the pledge of
voting Equity Interests of such Foreign Subsidiary), (iii) any Investment to the
extent permitted by Section 6.04 (it being understood that, if so provided in
this Agreement, any such Investment shall be taken into account in computing
compliance with any basket amounts or other limitations under this Agreement),
(iv) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the U.S. Borrower’s consolidated group on a temporary
basis and (C) provision, purchase or lease of services, operational support,
assets, equipment, data, information and technology, that, in the case of any
such intercompany transaction referred to in this clause (iv), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the U.S. Borrower), which reimbursement or cost-sharing arrangements
may be effected through transfers of cash or other assets or through book-entry
credits or debits made on the ledgers of each involved Restricted Subsidiary;
provided that any such intercompany transaction is either (1) entered into in
the ordinary course of business or (2) otherwise entered into pursuant to the
reasonable requirements of the business of the U.S. Borrower and the Restricted
Subsidiaries, (v) ordinary course business transactions (other than transactions
of the type described in clause (iv) above) that (A) do not involve the sale,
transfer or other Disposition of operations or assets and (B) do not adversely
affect the Lenders, and (vi) transactions pursuant to agreements in existence on
the Signing Date and set forth on Schedule 6.09 or any amendment thereto to the
extent such amendment is not adverse, taken as a whole, to the Lenders in any
material respect, (d) any Restricted Payment permitted under Section 6.08, (e)
issuances by the U.S. Borrower of Equity Interests (other than Disqualified
Equity Interests), and receipt by the U.S. Borrower of capital contributions,
(f) compensation, expense reimbursement and indemnification of, and other
employment arrangements with, directors, officers and employees of the U.S.
Borrower or any Restricted Subsidiary entered in the ordinary course of
business, (g) loans and advances permitted under clauses (l), (m) and (o) of
Section 6.04, (h) the payment of Transaction Costs and the consummation of the
Transactions, (i) the payment of customary fees and reasonable out of pocket
costs to, and indemnities provided on behalf of, directors, managers,
consultants, officers and employees of the U.S. Borrower or any Restricted
Subsidiary in the ordinary course of business to the extent attributable to the
ownership or operation of the U.S. Borrower or such Restricted Subsidiaries, (j)
loans and Guarantees among the U.S. Borrower and the Restricted Subsidiaries to
the extent permitted under Article VI, (k) employment and severance arrangements
and health, disability and similar insurance or benefit plans between the U.S.
Borrower and the Restricted Subsidiaries, on the one hand, and their respective
directors, officers, employees, on the other hand (including management and
employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
of the U.S. Borrower, (l) payments by any Restricted Subsidiary to the U.S.
Borrower (either directly or indirectly through such Restricted Subsidiary’s
parent entity or entities) made to permit the U.S. Borrower to pay any Taxes
imposed on it as the common parent of a group filing a consolidated, combined,
unitary or affiliated tax return of which the U.S. Borrower and the Restricted
Subsidiaries are members, in such amounts as required by the U.S. Borrower to
pay the tax liability in respect of such tax return to the extent such liability
is directly attributable to the income of such Restricted Subsidiaries or the
U.S. Borrower; provided that such payments by the Restricted Subsidiaries to the
U.S. Borrower shall not exceed the amount owed to any Governmental Authority
pursuant to such consolidated, combined, unitary or affiliated tax return, (m)
transactions pursuant to the Transition Services Agreement and (n) transactions
pursuant to any Permitted Securitization Financing or any Permitted Receivables
Financing.

 

 134

 

 

SECTION 6.10         Restrictive Agreements. None of the U.S. Borrower or any
Restricted Subsidiary will enter into, incur or permit to exist any agreement or
other arrangement that restricts (a) the ability of a Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
(including real property) to secure any Obligations, (b) the ability of a
Borrower or any Restricted Subsidiary to Guarantee any Obligations or (c) the
ability of any Restricted Subsidiary that is not a Loan Party to pay dividends
or make other distributions with respect to its Equity Interests or to make or
repay loans or advances to the U.S. Borrower or any Restricted Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by Requirements of Law, by any Loan Document or the terms of
any Credit Agreement Refinancing Indebtedness, in the case of such Credit
Agreement Refinancing Indebtedness, not materially more restrictive than the
Indebtedness being refinanced, (B) restrictions and conditions existing on the
Signing Date and identified on Schedule 6.10 but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition which
makes such restrictions and conditions, taken as a whole, materially more
restrictive and, if such restrictions and conditions relate to any Indebtedness,
restrictions under any Refinancing Indebtedness of such Indebtedness, if such
restrictions and conditions are not, taken as a whole, materially more
restrictive, (C) in the case of any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary, restrictions and conditions imposed by its
Organizational Documents or contained in any shareholders’ or similar agreement;
provided that such restrictions and conditions apply only to such Restricted
Subsidiary and to any Equity Interests in such Restricted Subsidiary, (D)
restrictions and conditions imposed on any Restricted Subsidiary in existence at
the time such Restricted Subsidiary became a Restricted Subsidiary (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition which makes such restrictions and conditions, taken as
a whole, materially more restrictive); provided that such restrictions and
conditions apply only to such Restricted Subsidiary, (E) customary provisions
contained in leases, sub-leases, licenses, sub-licenses or similar agreements,
including with respect to Intellectual Property and other agreements, in each
case entered into in the ordinary course of business; provided that such
provisions apply only to the assets that are the subject of such lease,
sub-lease, license, sub-license or other agreement and shall not apply to any
other assets of the U.S. Borrower or any Restricted Subsidiary, (F) any
restriction on a Subsidiary, or an asset, imposed pursuant to an agreement
entered into for the permitted sale or disposition of the Equity Interests or
assets of such Subsidiary, or of such asset, pending the closing of such sale or
disposition, (G) any restrictions imposed by any agreement relating to a Lien
permitted by Section 6.02(iv) or (v) of this Agreement to the extent that such
restrictions apply only to the property or assets subject to such Lien (which in
any event do not restrict the granting of Liens on the Collateral not included
in such property or assets), (H) restrictions in agreements representing
Indebtedness permitted to be incurred under Section 6.01 of a Subsidiary that is
not a Loan Party and not relating to any Loan Party, and (I) restrictions
contained in any Permitted Securitization Document with respect to any Special
Purpose Securitization Subsidiary, and (J) restrictions contained in any
documents entered into in connection with a Permitted Receivables Financing with
respect to any assets (and any proceeds in respect thereof) subject thereto,
(ii) clause (a) of the foregoing shall not apply to restrictions on pledging
joint venture interests included in customary provisions in joint venture
agreements or arrangements and other agreements and other similar agreements
applicable to joint ventures, (iii) clause (a) of the foregoing shall not apply
to (A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vi) or (vii)(2) or (vii)(3) of Section 6.01(a)
if such restrictions or conditions apply only to the assets securing such
Indebtedness, (B) restrictions on conditions on pledges or deposits constituting
Permitted Encumbrances if such restrictions on conditions apply only to such
pledges or deposits, (C) customary provisions in leases, licenses and other
agreements restricting the assignment thereof, and (D) restrictions or
conditions contained in any trading, netting, operating, construction, service,
supply, purchase or sale agreement to which the U.S. Borrower or any Restricted
Subsidiary is a party entered into in the ordinary course of business; provided
that such agreement prohibits the encumbrance solely of the property or assets
of the U.S. Borrower or the Restricted Subsidiary that are the subject of such
agreement, the payment rights arising thereunder or the proceeds thereof and
does not extend to any other asset or property and (iv) clauses (b) and (c) of
the foregoing shall not apply to (A) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary, or a
business unit, division, product line or line of business, that are applicable
solely pending such sale; provided that such restrictions and conditions apply
only to the Restricted Subsidiary, or the business unit, division, product line
or line of business, that is to be sold and such sale is permitted hereunder,
(B) restrictions and conditions imposed by agreements relating to Indebtedness
of any Restricted Subsidiary in existence at the time such Restricted Subsidiary
became a Restricted Subsidiary and otherwise permitted by clause (vii)(2) or
(vii)(3) of Section 6.01(a) (but shall apply to any amendment or modification
expanding the scope of, any such restriction or condition); provided that such
restrictions and conditions apply only to such Restricted Subsidiary, (C)
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business, and (D) restrictions
and conditions imposed by agreements relating to Indebtedness of Restricted
Subsidiaries that are not Loan Parties permitted under Section 6.01(a); provided
that such restrictions and conditions apply only to such Restricted
Subsidiaries. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Collateral and Guarantee
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.04 or
5.12 or under the Security Documents.

 

 135

 

 

SECTION 6.11         Amendment of Material Documents.

 

(a)          None of the U.S. Borrower or any Restricted Subsidiary will amend,
modify or waive any of its rights under (x) any agreement or instrument
governing or evidencing any Junior Financing other than such amendments,
modifications or waivers acceptable to the Administrative Agent, or (y) its
Organizational Documents, in each case to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders.

 

(b)          The U.S. Borrower shall not, and shall not cause or permit any
Restricted Subsidiary to, amend or modify or grant any waiver or release under
any Specified Material Contract, if such amendment, modification, waiver or
release would be adverse in any material respect to the Lenders (including by
affecting the assignability of any such contract or agreement in a manner that
would have a material and adverse effect on the rights of the Secured Parties in
the Collateral (including in such agreement as Collateral)); provided that
amendments, waivers and consents under multiple Specified Material Contracts
entered into substantially contemporaneously shall be viewed taken as a whole
and, in any event, the U.S. Borrower shall be permitted to terminate any
Specified Material Contract.

 

SECTION 6.12         Financial Covenants.

 

(a)          Commencing with the first full fiscal quarter ending after the
Initial Funding Date, the U.S. Borrower will not permit the Total Leverage Ratio
for any Test Period to be greater than 3.754.00 to 1.00. Notwithstanding the
foregoing, upon the Borrowing of Incremental Term Loans or Incremental Revolving
Commitment Increases or the issuance of any other Indebtedness permitted under
Section 6.01, in each case, to fund a Material Permitted Acquisition and until
the end of the fourth full fiscal quarter thereafter (the “Increase Period”),
the maximum permitted Total Leverage Ratio shall be increased to 4.254.50 to
1.00 (the “Step-Up”) during such Increase Period; provided that an Increase
Period may not immediately follow another Increase Period (that is, following an
Increase Period, there shall be at least one fiscal quarter as of the end of
which the Total Leverage Ratio has been complied with, without giving effect to
the Step-Up).

 

 136

 

 

(b)          Commencing with the first full fiscal quarter ending after the
Initial Funding Date, the Borrowers will not permit the Interest Coverage Ratio
for any Test Period to be less than 3.00 to 1.00.

 

SECTION 6.13         Fiscal Year. The Borrowers will not, and the Borrowers will
not permit any other Loan Party to, change its fiscal year to end on a date
other than December 31; provided, that the Borrowers and their Subsidiaries may
change their fiscal year end one or more times, subject to such adjustments to
this Agreement as the Borrowers and Administrative Agent shall reasonably agree
are necessary or appropriate in connection with such change (and the parties
hereto hereby authorize the Borrower and the Administrative Agent to make any
such amendments to this Agreement as they jointly deem necessary to give effect
to the foregoing).

 

SECTION 6.14         Actions Prior to Spin-Off. The Borrowers will not permit
the Spin-Off to occur prior to the acquisition, directly or indirectly, by the
U.S. Borrower of the Belgian Borrower and all of the assets and entities to be
owned, directly or indirectly, by the Belgian Borrower as described or reflected
in the SEC Filings. The Borrowers will cause any amounts borrowed under this
Agreement prior to the Spin-Off Date to be held in an account of the U.S.
Borrower or a Restricted Subsidiary, and such amounts shall, until the Spin-Off
shall have occurred, be used solely to fund the acquisition by the U.S. Borrower
of the Belgian Borrower and all of the assets and entities to be owned, directly
or indirectly, by the Belgian Borrower and described or reflected in the SEC
Filings, the payment of the Transaction Costs, the payment of the Dividend and
the payment of the IDB Closing Distribution.

 

ARTICLE VII

Events of Default

 

SECTION 7.01         Events of Default. If any of the following events (“Events
of Default”) shall occur:

 

(a)          any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referenced in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five or more days;

 

 137

 

 

(c)          any representation or warranty made or deemed made by or on behalf
of the U.S. Borrower or any Restricted Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any written report, certificate, financial statement or other written
statement or document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)          any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.05 (with respect to the
existence of any Borrower) or 5.11(e) or in Article VI;

 

(e)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 30 days after receipt of written notice
thereof by the Borrower Representative from the Administrative Agent or the
Required Lenders (with a copy to the Administrative Agent in the case of any
such notice from the Required Lenders);

 

(f)           the U.S. Borrower or any Restricted Subsidiary shall (x) fail to
make any payment (whether of principal, interest, termination payment or other
payment obligation and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
shall continue beyond the period of grace, if any, provided in the agreement or
instrument under which such Material Indebtedness was created, or (y) fail to
observe or perform, within any applicable grace period, any covenants or
agreements contained in any agreements or instruments relating to any Material
Indebtedness to the extent that such failure results in any Material
Indebtedness becoming due prior to its scheduled maturity or enables or permits
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its
scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (f) shall not apply to (A)
Material Indebtedness outstanding under any Hedging Agreement that becomes due
pursuant to the occurrence of a termination event or equivalent event under the
terms of such Hedging Agreement, in each case, other than as a result of the
occurrence of a default or event of default under, or breach of the terms of,
such Hedging Agreement, (B) any secured Indebtedness that becomes due as a
result of the voluntary Disposition of, or any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any of the assets securing such Indebtedness, or (C) any
Indebtedness that becomes due as a result of a refinancing thereof permitted
under Section 6.01;

 

(g)          one or more ERISA Events shall have occurred that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect;

 

 138

 

 

(h)          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of any Borrower or any Designated Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or a Designated Subsidiary or for a
substantial part of its assets, and, in any such case referenced to in clause
(A) or (B) above, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered, or (ii) a Belgian Insolvency Event shall occur in respect of any
Belgian Loan Party;

 

(i)           the U.S. Borrower or any Designated Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation
(other than any liquidation permitted by clause (v) of Section 6.03(a)),
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (i) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the U.S. Borrower or any
Designated Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors,
or the board of directors (or similar governing body) of the U.S. Borrower or
any Designated Subsidiary (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
above in this clause (i) or clause (j) of this Article;

 

(j)           one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (other than any such judgment covered by
insurance (other than under a self-insurance program) to the extent a claim
therefor has been made in writing and liability therefor has not been denied by
the insurer), shall be rendered against the U.S. Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
satisfied, vacated, discharged, stayed or bonded pending appeal, or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the U.S. Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(k)          on or after the Initial Funding Date, any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted by
any Loan Party not to be, a valid and (to the extent required under the Loan
Documents) perfected Lien on any Collateral having, individually or in the
aggregate, a fair market value in excess of $10,000,000, with the priority
required by the applicable Security Document, except as a result of (i) a
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents or other release or termination of such Lien in accordance with
the Loan Documents, (ii) the Administrative Agent’s failure to maintain
possession of any stock certificate, promissory note or other instrument
delivered to it under the Collateral Agreements or to file or record any
document delivered to it for filing or recording or (iii) the willful misconduct
of the Administrative Agent;

 

 139

 

 

(l)           on or after the Initial Funding Date, any Guarantee or co-Borrower
obligation of the U.S. Borrower, the Belgian Borrower or any other Loan Party
under any Loan Document shall cease to be, or shall be asserted by any Loan
Party not to be, in full force and effect, except upon the consummation of any
transaction permitted under this Agreement as a result of which the Subsidiary
Loan Party providing such Guarantee ceases to be a Restricted Subsidiary or upon
the termination of such Loan Document in accordance with its terms;

 

(m)         a Change in Control shall occur; or

 

(n)          any termination of any Specified Material Contract shall occur that
would reasonably be expected to result in a Material Adverse Effect; provided
that no Event of Default shall exist with respect to the termination of such
Specified Material Contract (a) for the 90 days after such termination so long
as the U.S. Borrower is using commercially reasonable efforts to replace such
Specified Material Contract or (b) if such Specified Material Contract is
replaced within 90 days after such termination with a Specified Material
Contract that is not materially less favorable (taken as a whole) to the
Borrowers and its Subsidiaries or the Lenders than the Specified Material
Contract that was terminated;

 

then, and in every such event (other than an event with respect to the U.S.
Borrower or the Belgian Borrower described in clause (h) or (i) of this Section
7.01), and at any time after the occurrence of the Signing Date and thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part (but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding), in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers hereunder, shall become due and payable immediately, and (iii) require
the deposit of cash collateral in respect of LC Exposure as provided in Section
2.05(i), in each case without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to either Borrower of the type described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers hereunder, shall immediately
and automatically become due and payable and the deposit of such cash collateral
in respect of LC Exposure shall immediately and automatically become due, in
each case without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrowers.

 

 140

 

 

SECTION 7.02         Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 7.01 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorneys’ fees, payable to
the Administrative Agent in its capacity as such, each applicable Issuing Bank
in its capacity as such and the Swingline Lender, ratably among the
Administrative Agent, such Issuing Banks and the Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorneys’ fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and payment obligations then owing under the other
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Banks, to cash
collateralize any LC Exposure then outstanding; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

 

Notwithstanding the foregoing, Obligations consisting of Cash Management
Obligations and Hedging Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.

 

 141

 

 

ARTICLE VIII

The Administrative Agent

 

SECTION 8.01         Administrative Agent. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as administrative
agent and collateral agent under the Loan Documents, and authorizes the
Administrative Agent to take such actions and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders and the Issuing Banks hereby
grants to the Administrative Agent any required powers of attorney to execute
any Security Document, including any Junior Lien Intercreditor Agreement,
governed by the laws of such jurisdiction on such Lender’s or Issuing Bank’s
behalf. The Lenders hereby authorize the Administrative Agent to negotiate the
terms of any Security Document, including any Junior Lien Intercreditor
Agreement. Each of the Lenders hereby further authorizes the Administrative
Agent to enter into the Lender Loss Sharing Agreement and any respective
amendments thereto on behalf of such Lender. Without limiting the generality of
the foregoing, each of the Lenders hereby authorizes and directs the
Administrative Agent to bind each Lender to the actions required by such Lender
under the terms of the Lender Loss Sharing Agreement.

 

Each of the Lenders and the Issuing Banks hereby irrevocably designates and
appoints the Administrative Agent as its representative
(vertegenwoordiger/représentant) within the meaning of Article 5 of the Belgian
Act of 15 December 2004 on financial collateral arrangements and several tax
dispositions in relation to security collateral arrangements and loans of
financial instruments, as amended from time to time, to create, register, manage
and/or enforce on its behalf any Lien created by the Belgian Security Agreements
constituting financial collateral.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the U.S. Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

 142

 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the U.S. Borrower, any Subsidiary or any other Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and non-appealable judgment. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by a Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, the existence
of any Collateral and creation, perfection or priority of any liens thereon, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from any
confirmation of the Revolving Exposure or the component amounts thereof.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for the U.S. Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

 143

 

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower Representative. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor, which successor, so long as no Event of Default shall have occurred
and be continuing, shall be subject to approval by the Borrowers (which approval
shall not be unreasonably withheld or delayed). If no successor shall have been
so appointed by the Required Lenders and approved by the Borrowers (to the
extent required) and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its intent to resign, then the
retiring Administrative Agent may (with the consent of the Borrowers, such
consent not to be unreasonably withheld or delayed), on behalf of the Lenders
and the Issuing Banks, appoint a successor Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrowers and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within 30
days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower
Representative, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Security Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Security Document, including any action required to
maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.

 

 144

 

 

For purposes of any Belgian Collateral Document or any other right of pledge
governed by the laws of Belgium, any resignation by the Administrative Agent is
not effective with respect to its rights under the Parallel Debt until all
rights and obligations under the Parallel Debt have been assigned and assumed to
the successor agent. The Administrative Agent will reasonably cooperate in
transferring its rights and obligations under the Parallel Debt to any such
successor agent and will reasonably cooperate in transferring all rights under
any Belgian Collateral Document or any Security Document governed by the laws of
Belgium to such successor agent.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any Arranger or any other Lender or Issuing Bank,
or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement on the Signing
Date, or delivering its signature page to an Assignment and Assumption or an
Incremental Facility Agreement pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Signing Date or the Initial Funding Date.

 

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Obligations, it being understood
and agreed that all powers, rights and remedies under the Loan Documents may be
exercised solely by the Administrative Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Administrative Agent, as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such Hedging
Agreement shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.

 

 145

 

 

To the extent required by any applicable Requirements of Law, the Administrative
Agent may deduct or withhold from any payment to any Lender an amount equivalent
to any applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent fully for all amounts paid, directly or indirectly, by
the Administrative Agent as Tax or otherwise, including any penalties, additions
to Tax or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph. The agreements in this
paragraph shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
all other obligations. For the avoidance of doubt, (1) the term “Lender” shall,
for purposes of this paragraph, include any Issuing Bank and any Swingline
Lender and (2) this paragraph shall not limit or expand the obligations of the
Loan Parties under Section 2.17 or any other provision of this Agreement.

 

Notwithstanding anything herein to the contrary, no Person named on the cover
page of this Agreement as Joint Lead Arranger, Joint Bookrunner, Syndication
Agent or Documentation Agent shall have any duties or obligations under this
Agreement or any other Loan Document (except in its capacity, as applicable, as
a Lender or an Issuing Bank or as otherwise may be agreed in writing), but all
such Persons shall have the benefit of the indemnities provided for hereunder.

 

Except as set forth in the sixth paragraph of this Article, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Banks, and, except as set forth in the sixth paragraph of this
Article, none of the Borrowers or any other Loan Party shall have any rights as
a third party beneficiary of any such provisions.

 

SECTION 8.02         Parallel Debt. Each Belgian Loan Party hereby irrevocably
and unconditionally undertakes (and to the extent necessary undertakes in
advance) to pay to the Administrative Agent amounts equal to any amounts owing
from time to time by such Belgian Loan Party to any Secured Party under this
Agreement, any other Loan Document or other relevant document pursuant to any
Corresponding Obligations as and when those amounts are due under any Loan
Document or other relevant document (such payment undertakings under this
Section 8.02 and the obligations and liabilities resulting therefrom being the
“Parallel Debt”).

 

 146

 

 

(a)          The Administrative Agent shall have its own independent right to
demand and receive payment of the Parallel Debt by the Belgian Loan Parties.
Each Belgian Loan Party and the Administrative Agent acknowledge that the
obligations of each Belgian Loan Party under this Section 8.02 are several,
separate and independent from, and shall not in any way limit or affect, the
Corresponding Obligations nor shall the amount for which each Belgian Loan Party
is liable under Section 8.02 be limited or affected in any way by its
Corresponding Obligations provided that:

 

(i)          the Parallel Debt shall be decreased to the extent that the
Corresponding Obligations have been irrevocably paid or discharged (other than,
in each case, contingent obligations);

 

(ii)         the Corresponding Obligations shall be decreased to the extent that
the Parallel Debt has been irrevocably paid or discharged;

 

(iii)        the amount of the Parallel Debt shall at all times be equal to the
amount of the Corresponding Obligations;

 

(iv)        the Parallel Debt will be payable in the currency or currencies of
the Corresponding Obligations; and

 

(v)         for the avoidance of doubt the Parallel Debt will become due and
payable at the same time when the Corresponding Obligations become due and
payable.

 

(b)          The security granted under any Belgian Collateral Document with
respect to Parallel Debt is granted to the Administrative Agent in its capacity
as sole creditor of the Parallel Debt.

 

(c)          Without limiting or affecting the Administrative Agent’s rights
against any Belgian Loan Party (whether under this Agreement or any other Loan
Document), each Belgian Loan Party acknowledges that:

 

(i)          nothing in this Agreement shall impose any obligation on the
Administrative Agent to advance any sum to any Belgian Loan Party or otherwise
under any Loan Document; and

 

(ii)         for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other that those which it has in its capacity as a Lender.

 

(d)          The parties to this Agreement acknowledge and confirm that the
parallel debt provisions contained herein shall not be interpreted so as to
increase the maximum total amount of the Obligations.

 

(e)          The Parallel Debt shall remain effective in case a third Person
should assume or be entitled, partially or in whole, to any rights of any of the
Secured Parties under any of the other Loan Documents, be it by virtue of
assignment, assumption or otherwise.

 

 147

 

 

(f)           All monies received or recovered by the Administrative Agent
pursuant to this Agreement and all amounts received or recovered by the
Administrative Agent from or by the enforcement of any security granted to
secure the Parallel Debt shall be applied in accordance with this Agreement.

 

(g)          For the purpose of this Section 8.02, the Administrative Agent acts
in its own name and on behalf of itself and not as agent, trustee or
representative of any other Secured Party.

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01         Notices.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or other electronic communication, as follows:

 

(i)          if to the Borrower Representative, the U.S. Borrower or the Belgian
Borrower, to it at Ingevity Corporation, 5255 Virginia Avenue, North Charleston,
SC 29406, Attention: John Fortson (Fax No. 843-746-8278) (email:
john.fortson@ingevity.com), with a copy to Katherine Burgeson (Fax No.
843-746-8278) (email: kathy.burgeson@ingevity.com), it being agreed that notice
delivered to the U.S. Borrower shall be deemed to have been given to the Belgian
Borrower upon delivery to the U.S. Borrower;

 

(ii)         if to the Administrative Agent, to Wells Fargo Bank, N.A., MAC
D1109-019, 1525 W. W.T. Harris Blvd., Charlotte, North Carolina 28262,
Attention: Syndication Agency Services (Telephone No. (704) 590-3481; Fax No.
(704) 590-2703) (email: agencyservices.requests@wellsfargo.com.);

 

(iii)        if to any Issuing Bank, to it at its address (or fax number or
email address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower Representative (or, in the absence of any
such notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as such Issuing Bank
or is an Affiliate thereof);

 

(iv)        if to the Swingline Lender, to it at its address (or fax number or
email address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower Representative (or, in the absence of any
such notice, to the address (or fax number or email address) set forth in the
Administrative Questionnaire of the Lender that is serving as Swingline Lender
or is an Affiliate thereof); and

 

(v)         if to any other Lender, to it at its address (or fax number or email
address) set forth in its Administrative Questionnaire.

 

 148

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

 

(b)          Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
email and Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, the Borrower Representative,
the U.S. Borrower or the Belgian Borrower may be delivered or furnished by
electronic communications pursuant to procedures approved by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other such Person.

 

(c)          Any party hereto may change its address or fax number or email
address for notices and other communications hereunder by notice to the
Administrative Agent and the Borrower Representative.

 

SECTION 9.02         Waivers; Amendments.

 

(a)          No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limiting the
generality of the foregoing, the execution and delivery of this Agreement, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

 149

 

 

(b)          Except as otherwise expressly provided in this Agreement or any
other Loan Document, none of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers, the Administrative Agent and the Required Lenders
and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders, provided that (i) any provision of this Agreement or any
other Loan Document may be amended by an agreement in writing entered into by
the Borrowers and the Administrative Agent to cure any ambiguity, omission,
defect or inconsistency so long as, in each case, the Lenders shall have
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (ii) no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent or the waiver of any Default, Event of Default or mandatory prepayment
shall not constitute an increase of any Commitment), (B) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than as a result of any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.13(c) or in the applicability of
post-default interest, it being understood that a waiver of a Default shall not
constitute a reduction of interest for this purpose), or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby, (C) postpone the scheduled maturity date of any Loan, or the
date of any scheduled payment of the principal amount of any Term Loan under
Section 2.10, or the required date of reimbursement of any LC Disbursement, or
any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly and adversely affected thereby, (D) except as otherwise set forth in
this Agreement, change Section 2.18(b), 2.18(c) or 7.02 or Article IX in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby, (E) change any of the provisions of Section 5.02 of the U.S. Collateral
Agreement without the consent of each Lender directly and adversely affected
thereby in its capacity as a Lender, or (F) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (or each Lender of such
Class, as the case may be); provided that, with the consent of the Required
Lenders, the provisions of this Section and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) on substantially the
same basis as the corresponding references relating to the Existing Classes of
Loans or Lenders, (G) release Guarantees constituting all or substantially all
the value of the Guarantees under the Collateral Agreement, or limit the
liability of Loan Parties in respect of Guarantees constituting such value, in
each case without the written consent of each Lender (except as expressly
provided in Section 9.14 or the applicable Security Document), (H) release all
or substantially all of the value of the Collateral from the Liens of the
Security Documents, without the written consent of each Lender (except as
expressly provided in Section 9.14 or the applicable Security Document
(including any such release by the Administrative Agent in connection with any
sale or other disposition of the Collateral upon the exercise of remedies under
the Security Documents), it being understood that an amendment or other
modification of the type of obligations secured by the Security Documents shall
not be deemed to be a release of the Collateral from the Liens of the Security
Documents), and (I) change any provisions of any Loan Document in a manner that
by its terms adversely affects the rights in respect of Collateral or payments
due to Lenders holding Loans of any Class differently than those holding Loans
of any other Class, without the written consent of Lenders representing a
Majority in Interest of each affected Class; provided, further, that (1) no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent, any Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be and (2) any amendment,
waiver or other modification of this Agreement that by its terms affects the
rights or duties under this Agreement of the Lenders of a particular Class (but
not the Lenders of any other Class), may be effected by an agreement or
agreements in writing entered into by the Borrowers and the requisite number or
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section if such Class of Lenders were the only
Class of Lenders hereunder at the time. Notwithstanding the foregoing, no
consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of (x) any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (A), (B), (C) or (D) of the first proviso of this
paragraph and then only in the event such Defaulting Lender shall be directly
and adversely affected by such amendment, waiver or other modification or (y) in
the case of any vote requiring the approval of all Lenders or each affected
Lender, any Lender that receives payment in full of the principal of and
interest accrued on each Loan made by, and all other amounts owing to, such
Lender or accrued for the account of such Lender under this Agreement and the
other Loan Documents at the time such amendment, waiver or other modification
becomes effective and whose Commitments terminate by the terms and upon the
effectiveness of such amendment, waiver or other modification. Notwithstanding
anything to the contrary herein, (i) the consent of the Lenders or the Required
Lenders, as the case may be, shall not be required (A) to make any changes
necessary to be made to this Agreement in connection with any borrowing of
Incremental Term Loans to effect the provisions of Section 2.21, (B) to provide
for any Incremental Revolving Commitment Increase, (C) otherwise to effect the
provisions of Section 2.21, 2.22 or 2.23 in accordance with the terms thereof,
(D) to agree to any time period set forth in Schedule 5.13 to be delivered on
the Initial Funding Date, (E) to negotiate any Security Document with a Borrower
or any other Loan Party or (F) for the Administrative Agent to negotiate,
execute and deliver on behalf of the Secured Parties any Junior Lien
Intercreditor Agreement, or any amendment thereto, in connection with any
Permitted Junior Lien Secured Indebtedness, and (ii) the Administrative Agent
and the Borrowers may, without the consent of any Secured Party or any other
Person, amend this Agreement, the Collateral Agreement and any other Security
Document to add provisions with respect to “parallel debt” and other non-U.S.
guarantee and collateral matters, including any authorizations, collateral trust
arrangements or other granting of powers by the Lenders and the other Secured
Parties in favor of the Administrative Agent, in each case if such amendment is
necessary or desirable to create or perfect, or preserve the validity, legality,
enforceability and perfection of, the Guarantees and Liens contemplated to be
created pursuant to this Agreement.

 

 150

 

 

(c)          The Administrative Agent may, but shall have no obligation to, with
the concurrence of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 9.02 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

 

(d)          Notwithstanding anything to the contrary contained in this Section
9.02, the Borrowers and the Administrative Agent may, without the input or
consent of the Lenders, (i) effect amendments, supplements or waivers to any of
the Security Documents, Guarantees, Junior Lien Intercreditor Agreements,
intercreditor agreements or related documents executed by any Loan Party in
connection with this Agreement if such amendment, supplement or waiver is
delivered in order (in each case, as determined by the Administrative Agent in
its sole discretion) (x) to comply with local law or advice of local counsel or
(y) to cause such Security Documents, Guarantees, intercreditor agreements or
related documents to be consistent with this Agreement and the other Loan
Documents and (ii) effect changes to this Agreement or any other Loan Document
that are necessary and appropriate to provide for, or make changes to, the
Auction Procedures. To the extent notice has been provided to the Administrative
Agent pursuant to this Agreement with respect to the inclusion of any Previously
Absent Financial Maintenance Covenant, this Agreement shall be automatically and
without further action on the part of any Person hereunder and notwithstanding
anything to the contrary in this Section 9.02 deemed modified to include such
Previously Absent Financial Maintenance Covenant on the date of the incurrence
of the applicable Indebtedness to the extent required by the terms of this
Agreement.

 

SECTION 9.03         Expenses; Indemnity; Damage Waiver.

 

(a)          The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arrangers and their Affiliates,
including expenses incurred in connection with due diligence and the reasonable
fees, charges and disbursements of one primary counsel and any other counsel for
any of the foregoing retained with the U.S. Borrower’s consent (such consent not
to be unreasonably withheld, conditioned or delayed), in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein, including the preparation, execution and delivery of the Engagement
Letter, as well as the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Arranger, any Issuing Bank and the Lenders,
including the reasonable fees, charges and disbursements of one counsel for any
of the foregoing (and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single local counsel acting in
multiple jurisdictions)) (and, in the case of an actual or perceived conflict of
interest, where the Person affected by such conflict informs the Borrowers of
such conflict and thereafter retains its own counsel, of another firm of counsel
and, if necessary, one firm of local counsel in each appropriate jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for such affected Persons), in connection with the enforcement or protection of
their rights in connection with the Loan Documents, including their rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit. All amounts payable under this Section 9.03(a) shall be paid within
ten Business Days after receipt by the Borrower Representative of an invoice
relating thereto setting forth such amounts in reasonable detail.

 

 151

 

 

(b)          The Borrowers shall, jointly and severally, indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
Issuing Bank (each such Person, an “Indemnified Institution”), and each Related
Party of any of the foregoing Persons (each Indemnified Institution and each
such Person being called an “Indemnitee”), against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, penalties, liabilities and
related expenses, including the reasonable and documented or invoiced
out-of-pocket fees, charges and disbursements of one counsel for all
Indemnitees, taken as a whole, and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for all Indemnitees taken as a whole (and, in the
case of an actual or perceived conflict of interest, where an Indemnified
Institution affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel, of another firm of counsel and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for such
affected Indemnified Institution), incurred by or asserted against any
Indemnitee arising out of or relating to, based upon, or as a result of (i) the
structuring, arrangement and the syndication of the credit facilities provided
for herein, the preparation, execution, delivery and administration of the
Engagement Letter, this Agreement, the other Loan Documents or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Engagement Letter, this Agreement or the other Loan Documents of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property currently or formerly owned or operated by a
Borrower or any Subsidiary, or any Environmental Liability to the extent related
to a Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to the Engagement Letter, this Agreement or any other
Loan Document, any Affiliate of any of the foregoing or any third party (and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such claim, litigation or proceeding is brought by a third party or by a
Borrower or any of the Subsidiaries); provided that such indemnity shall not, as
to any Indemnified Institution, be available to the extent that such losses,
claims, damages, liabilities or related expenses resulted from (i) the gross
negligence or willful misconduct of such Indemnified Institution or any of its
Related Parties (as determined by a court of competent jurisdiction in a final
and non-appealable decision), (ii) a material breach by such Indemnified
Institution or one of its Related Parties of this Agreement (as determined by a
court of competent jurisdiction in a final and non-appealable decision)or (iii)
any dispute between and among Indemnified Institutions that does not involve an
act or omission by the U.S. Borrower or the Restricted Subsidiaries (other than
any claims against any Arranger, Administrative Agent, Issuing Bank, Syndication
Agent or Documentation Agent in its capacity or in fulfilling its roles as an
Arranger, Administrative Agent, Issuing Bank, Syndication Agent or Documentation
Agent under this Agreement). This Section 9.03(b) shall not apply with respect
to Taxes, other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim. All amounts payable under this Section 9.03(b)
shall be paid within ten Business Days after receipt by the Borrower
Representative of an invoice relating thereto setting forth such amounts in
reasonable detail.

 

 152

 

 

(c)          To the extent that the Borrowers fail to pay any amount required to
be paid by it under paragraph (a) or (b) of this Section to the Administrative
Agent (or any sub-agent thereof), any Issuing Bank, the Swingline Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such Issuing Bank, the
Swingline Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any
Issuing Bank or the Swingline Lender in connection with such capacity. For
purposes of this Section, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, outstanding Term
Loans and unused Commitments at the time (or most recently outstanding and in
effect).

 

(d)          No Indemnitee shall be liable for any damages arising from the use
by others of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet) in
the absence of willful misconduct or gross negligence (as determined by a court
of competent jurisdiction in a final, non-appealable decision). None of the U.S.
Borrower, any Restricted Subsidiary or any other Loan Party or any Indemnitee
shall have any liability for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof; provided, however, that
nothing contained in this sentence will limit the indemnity and reimbursement
obligations of the Borrowers set forth in this Section.

 

SECTION 9.04         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) except as permitted by Section 6.03, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, any Arranger, any Issuing Bank and
any Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

 153

 

 

(b)          (i) Notwithstanding anything to the contrary contained herein,
other than acquisitions or repurchases of Term Loans by the U.S. Borrower
pursuant to Purchase Offers under Section 2.23, neither the U.S. Borrower nor
any Affiliate of the U.S. Borrower may acquire by assignment, participation or
otherwise any right to or interest in any of the Commitments or Term Loans
hereunder (and any such attempted acquisition shall be null and void). Subject
to the conditions set forth in paragraph (b)(ii) below, and any Lender may
assign to one or more Eligible Assignees (or, pursuant to Section 2.23, the U.S.
Borrower) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)         the U.S. Borrower; provided that no consent of the U.S. Borrower
shall be required (1) for an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund and (2) if an Event of Default has occurred and is continuing,
for any other assignment; provided further that the U.S. Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or for an assignment to the
U.S. Borrower under Section 2.23; and

 

(C)         each Issuing Bank; provided that no consent of the Issuing Banks
shall be required for an assignment of any Term Loan or an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(D)         the Swingline Lender, provided that no consent of the Swingline
Lender shall be required for an assignment of any Term Loan or an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)Assignments shall be subject to the following additional conditions:

 

(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1,000,000 in the case of Term
Loans and (y) $10,000,000 in the case of Revolving Loans and Revolving
Commitments, in each case unless each of the applicable Borrower and the
Administrative Agent otherwise consents; provided that no such consent of the
applicable Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause (B) shall not be construed to prohibit
the assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans but not those in
respect of a second Class;

 

 154

 

 

(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such processing and
recordation fee shall be payable in the event of simultaneous assignments from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender; and

 

(D)         the assignee, if it shall not be a Lender or a Borrower, shall
deliver to the Administrative Agent an Administrative Questionnaire in which the
assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain MNPI) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable law, including federal, state and foreign securities laws.

 

(iii)         From and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.15, 2.16,
2.17 and 9.03).

 

(iv)         The Administrative Agent shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans (and related interest amounts) and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the U.S. Borrower
and the Belgian Borrower and, as to entries pertaining to it, any Issuing Bank
or Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)          [Reserved].

 

 155

 

 

(c)          Any Lender may, without the consent of the Borrowers, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (“Participants”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and/or obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (ii) of the first proviso to Section 9.02(b) that adversely
affects such Participant or requires the approval of all the Lenders. The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant to which it has sold a participation and
the principal amounts (and stated interest) of each such Participant’s interest
in the Loans or other rights and obligations of such Lender under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or other rights and obligations under any
this Agreement) except to the extent that such disclosure is necessary to
establish that such Loan or other right or obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(d)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)          The benefit of the Liens under the Belgian Collateral Documents
shall automatically transfer to any assignee or transferee (by way of novation
or otherwise) of part or all of the obligations expressed to be secured by the
Belgian Security Agreements. For the purpose of Article 1278 and Article 1281 of
the Belgian Civil Code (and, to the extent applicable, any similar provisions of
foreign law), the Administrative Agent and the other secured parties under the
Belgian Security Agreements hereby expressly reserve the preservation of the
Belgian Security Agreements in case of assignment, novation, amendment or any
other transfer or change of the obligations expressed to be secured by the
Belgian Security Agreements (including, without limitation, an extension of the
term or an increase of the amount of such obligations or the granting of
additional credit) or of any change of any of the parties to this Agreement.

 

 156

 

 

SECTION 9.05         Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any
Arranger, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any Loan Document is
executed and delivered or any credit is extended hereunder, and shall continue
in full force and effect as long as the principal of or any accrued interest on
any Loan or any fee or any other amount payable under this Agreement is
outstanding and unpaid or any LC Exposure is outstanding and so long as the
Commitments have not expired or terminated. Notwithstanding the foregoing or
anything else to the contrary set forth in this Agreement or any other Loan
Document, in the event that, in connection with the refinancing or repayment in
full of the credit facilities provided for herein, an Issuing Bank shall have
provided to the Administrative Agent a written consent to the release of the
Revolving Lenders from their obligations hereunder with respect to any Letter of
Credit issued by such Issuing Bank (whether as a result of the obligations of
the Borrowers (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(f). The
provisions of Sections 2.15, 2.16, 2.17, 2.18(e) and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

 

SECTION 9.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment advices submitted by them (but do not supersede any other
provisions of the Engagement Letter or any separate letter agreements, in each
case, with respect to fees payable to the Administrative Agent or any Issuing
Bank that do not by the terms of such documents terminate upon the effectiveness
of this Agreement, all of which provisions shall remain in full force and
effect). Except as provided in Section 4.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

 157

 

 

SECTION 9.07         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and Issuing Bank, and each Affiliate of any of
the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, upon any amount becoming due and
payable by a Borrower hereunder (whether at stated maturity, by acceleration, or
otherwise) to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) or other amounts at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or Issuing Bank, or by such an Affiliate, to or for the credit or the
account of the U.S. Borrower or the Belgian Borrower against any of and all the
obligations then due of the U.S. Borrower or the Belgian Borrower now or
hereafter existing under this Agreement held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the foregoing, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have. Each Lender and Issuing Bank agrees promptly
to notify the Borrower Representative and the Administrative Agent after any
such set-off and application made by such Lender or Issuing Bank, as applicable;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

SECTION 9.09         Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)          This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)          Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any enforcement action or proceeding
relating to this Agreement or any other Loan Document, including any such action
or proceeding in connection with the exercise of remedies with respect to
Collateral, against the U.S. Borrower, the Belgian Borrower or any of their
properties in the courts of any jurisdiction.

 

 158

 

 

(c)          Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. The Belgian Borrower
irrevocably designates and appoints the U.S. Borrower, as its authorized agent,
to accept and acknowledge on its behalf, service of any and all process which
may be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in the Supreme Court of the State of New York sitting in New
York County and of the United States District Court of the Southern District of
New York. The U.S. Borrower hereby represents, warrants and confirms that the
U.S. Borrower has agreed to accept such appointment. Said designation and
appointment shall be irrevocable by such Belgian Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by
such Belgian Borrower hereunder and under the other Loan Documents shall have
been paid in full in accordance with the provisions hereof and thereof. The
Belgian Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York by service of process upon
the U.S. Borrower as provided in this Section 9.09(d). The Belgian Borrower
irrevocably waives, to the fullest extent permitted by law, all claim of error
by reason of any such service in such manner and agrees that such service shall
be deemed in every respect effective service of process upon such Belgian
Borrower in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to such Belgian Borrower. To the extent the Belgian Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), such
Belgian Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

 159

 

 

SECTION 9.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12         Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other agents and
advisors which in each case shall be subject to confidentiality obligations, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with (i)
the exercise of any remedy or the enforcement of any right under this Agreement
or any other Loan Document in any litigation or arbitration action or proceeding
relating thereto, to the extent such disclosure is reasonably necessary in
connection with such litigation or arbitration action or proceeding (provided
that the Borrower Representative shall be given notice thereof and a reasonable
opportunity to seek a protective court order, at its own expense, with respect
to such Information prior to such disclosure (it being understood that the
refusal by a court to grant such a protective order shall not prevent the
disclosure of such Information thereafter)) and (ii) any foreclosure, sale or
other disposition of any Collateral in connection with the exercise of remedies
under the Security Documents, subject to each potential transferee of such
Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral), (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the U.S. Borrower or any Restricted
Subsidiary and its obligations, (g) with the consent of the Borrower
Representative, or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Bank or any
Affiliate of any of the foregoing on a non-confidential basis from a source
other than the Borrowers that, to the knowledge of the Administrative Agent or
the applicable Lender, Issuing Bank or Affiliate, is not subject to contractual
or fiduciary confidentiality obligations. For purposes of this Section,
“Information” means all information received from a Borrower relating to the
Borrowers or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Issuing Bank on
a non-confidential basis prior to disclosure by the Borrowers. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and customary information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Documentation Agents, Syndication
Agents and the Lenders in connection with the administration of this Agreement
and the other Loan Documents.

 

 160

 

 

SECTION 9.13         Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14         Release of Liens and Guarantees.

 

(a)          The Lenders hereby irrevocably agree that the Liens granted to the
Administrative Agent by the Loan Parties on any Collateral shall be
automatically released (i) in full, as set forth in clause (b) below, (ii) upon
the sale, transfer or other disposition of such Collateral (including as part of
or in connection with any other sale, transfer or other disposition permitted
hereunder) to a joint venture or to any other Person other than a Loan Party
(unless such Person becomes a Subsidiary Loan Party pursuant to, or in
connection with, such sale, transfer or other disposition), in each case, to the
extent such sale, transfer or other disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iii) to the extent such Collateral is
comprised of property leased to a Loan Party by a Person that is not a Loan
Party, upon termination or expiration of such lease, (iv) if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders (or
such other percentage of the Lenders whose consent may be required in accordance
with Section 9.02), (v) to the extent the property constituting such Collateral
is owned by any Restricted Subsidiary, upon the release of such Restricted
Subsidiary from its obligations under any Collateral Agreement (in accordance
with the second succeeding sentence and Section 7.13 of the U.S. Collateral
Agreement) and (vi) as required by the Administrative Agent to effect any sale,
transfer or other disposition of Collateral in connection with any exercise of
remedies of the Administrative Agent pursuant to the Security Documents. Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral except to the
extent otherwise released in accordance with the provisions of the Loan
Documents. Additionally, the Lenders hereby irrevocably agree that (i) any
Restricted Subsidiary shall be released from the Guarantees under the Collateral
Agreement upon consummation of any transaction permitted hereunder resulting in
such Restricted Subsidiary ceasing to constitute a Restricted Subsidiary, or
otherwise becoming an Excluded Subsidiary or otherwise ceasing to be subject to
the Collateral and Guarantee Requirement and (ii) Westrock shall be
automatically released from its Guarantee upon consummation of the Spin-Off. The
Lenders hereby authorize the Administrative Agent to, and the Administrative
Agent will at the sole cost and expense of the Borrowers or applicable Loan
Party, execute and deliver any instruments, documents, and agreements necessary
or desirable to evidence and confirm the release of any Guarantee or Collateral
pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender. Any representation, warranty or covenant
contained in any Loan Document relating to any such Guarantee or Collateral
shall no longer be deemed to be repeated.

 

 161

 

 

(b)          Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Loan Document Obligations (other than contingent
or indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or back-stopped in a manner
satisfactory to the applicable Issuing Bank and the Issuing Banks have no
further obligation to issue or amend Letters of Credit, upon request of a
Borrower, the Administrative Agent shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, whether or not on the date of such release there may be any
Obligations that are not Loan Document Obligations or any contingent or
indemnification obligations not then due. Any such release of Liens securing the
Loan Document Obligations shall be deemed subject to the provision that such
Liens shall be reinstated if after such release any portion of any payment in
respect of the Loan Document Obligations secured thereby shall be rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the U.S. Borrower or any other
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the U.S. Borrower or any
other Loan Party or any substantial part of its property, or otherwise, all as
though such payment had not been made.

 

SECTION 9.15         USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

 

 162

 

 

SECTION 9.16         No Fiduciary Relationship. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Borrowers has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their respective Affiliates, or any other
Person and (B) neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders, and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, the Arrangers nor any Lender
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

SECTION 9.17         Non-Public Information.

 

(a)          Each Lender acknowledges that all information, including requests
for waivers and amendments, furnished by the U.S. Borrower, the Belgian Borrower
or the Administrative Agent pursuant to or in connection with, or in the course
of administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the U.S. Borrower, the Belgian Borrower
and the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including federal, state and foreign
securities laws.

 

(b)          The U.S. Borrower, the Belgian Borrower and each Lender acknowledge
that, if information furnished by the U.S. Borrower or the Belgian Borrower
pursuant to or in connection with this Agreement is being distributed by the
Administrative Agent through IntraLinks/IntraAgency, SyndTrak or another website
or other information platform (the “Platform”), (i) the Administrative Agent may
post any information that the U.S. Borrower or the Belgian Borrower has
indicated as containing MNPI solely on that portion of the Platform as is
designated for Private Side Lender Representatives and (ii) if the U.S. Borrower
or the Belgian Borrower has not indicated whether any information furnished by
it pursuant to or in connection with this Agreement contains MNPI, the
Administrative Agent reserves the right to post such information solely on that
portion of the Platform as is designated for Private Side Lender
Representatives. Each of the U.S. Borrower and the Belgian Borrower agrees to
clearly designate all information provided to the Administrative Agent by or on
behalf of the U.S. Borrower or the Belgian Borrower that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the U.S. Borrower or the
Belgian Borrower without liability or responsibility for the independent
verification thereof.

 

 163

 

 

SECTION 9.18         Borrower Representative.

 

(a)          The U.S. Borrower is hereby appointed by each of the Borrowers as
its contractual representative (herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and each of the
Borrowers irrevocably authorizes the Borrower Representative to act as the
contractual representative of such Borrower with the rights and duties expressly
set forth herein and in the other Loan Documents. The Borrower Representative
agrees to act as such contractual representative upon the express conditions
contained in this Section 9.18. Additionally, the Borrowers hereby appoint the
Borrower Representative as their agent to make any Borrowing Requests, including
designating the relevant Borrower account for receipt of the proceeds of any
Loans. The Administrative Agent and the Lenders, and their respective officers,
directors, agents or employees, shall not be liable to the Borrower
Representative or any Borrower for any action taken or omitted to be taken by
the Borrower Representative or the Borrowers pursuant to this Section 9.18.

 

(b)          The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.

 

(c)          Each Belgian Loan Party agrees, and hereby undertakes, to ratify
and to confirm each decision taken or action performed by the U.S. Borrower on
its behalf as Borrower Representative in the exercise or purported exercise of
the powers granted pursuant to this Section 9.18, to the extent such
ratification and confirmation is necessary under Belgian law to ensure the
validity and the binding character vis-à-vis such Belgian Loan Party of the
decision or action concerned.

 

SECTION 9.19         Obligations of the Belgian Borrower. Notwithstanding
anything contained herein or in the other Loan Documents, the Belgian Borrower
and other Belgian Loan Parties shall not be liable or jointly and severally
liable for any Obligations (other than the Belgian Obligations) of the U.S.
Borrower or any Domestic Subsidiary (collectively, the “Domestic Obligations”),
and none of the Collateral pledged by the Belgian Borrower shall secure any
Domestic Obligations. In addition, any insurance proceeds from any Collateral
pledged by the Belgian Loan Parties shall not be available to pay any Domestic
Obligations.

 

SECTION 9.20         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

 164

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.21         Judgment Currency. If, for purposes of obtaining judgment
in any court, it is necessary to convert a sum from the currency provided under
a Loan Document (“Agreement Currency”) into another currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day before the
day on which judgment is given. For this purpose “rate of exchange” means the
rate at which the Administrative Agent is able, on the relevant date, to
purchase the Agreement Currency with the Judgment Currency in accordance with
its normal practice. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Loan Party shall discharge its
obligation in respect of any sum due under a Loan Document only if, on the
Business Day following receipt by the Administrative Agent of payment in the
Judgment Currency, the Administrative Agent can use the amount paid to purchase
the sum originally due in the Agreement Currency. If the purchased amount is
less than the sum originally due, such Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent and Lenders against such loss. If the purchased amount is
greater than the sum originally due, the Administrative Agent shall return the
excess amount to such Loan Party (or to the Person legally entitled thereto).

 

[Signature pages follow]

 

 165

